Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 1 of 266

 

DP

 

 

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

 

 

 

 

O: 301-763-8789| M: Pil
AlILM.Ahmad@census. gov
census.gov | Guscensusburesu

 

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>
Sent: Friday, April 10, 2020 1:39 PM

To: Albert E Fontenot (CENSUS/ADDC FED)

<Albert.£. Fontenot@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<beniamin.|. page@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM
FED} <ali m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED} <James.T.Christy@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P. Olson@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED}

<steven cillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.DJones@census.gav>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

DP

 

 

 

 

Ron $ Jarmin, PhD., Deputy Director
U.S. Census Bureau ee
0: 301-763-1858 | mi PM

cernsus.goy | Ghuscensusbursau
Shape your future. START HERE > 2020census.gov

 

From: Albert E Fontenot (CENSUS/ADDC FED)
<Albert.£.Fontenot@census.gov>

Sent: Friday, April 10, 2020 1:32 PM

To: Benjamin J Page (CENSUS/CFO FED) <benjamin.j. page@census.gov>;
Ali Mohammad Ahmad (CENSUS/ADCOM FED)

<all. m.ahmad@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P Olson@census.gov>;

 

DOC 0001528
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 2 of 266

Ron S$ Jarmin (CENSUS/DEPDIR FED} <Ron.SJarmin@census gov>; Steven
Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa. DJJones@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique. Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

 

 

(bya

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e. fontenot(@census.gov

CeNSUS.gOV
Connect with us on Social Media

 

From: Benjamin J Page (CENSUS/CFO FED)

<benjamin. |.page@census.gov>

Sent: Friday, April 10, 2020 1:29 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<alimahmad@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E£.Fontenot@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P Olson@census.gov>;
Ron S Jarmin (CENSUS/DEPDIR FED} <Ron.SJarmin@census. gav>; Steven
Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa. DJJones@census gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique. Lamas@census.gov>
Subject: Re: 4/15 Deadline

DP

   

 

 

 

DOC 0001529
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 3 of 266

 

DP

 

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)

<ali mahmad@census.gov>

Sent: Friday, April 10, 2020 12:47 PM

To: Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P Olson@census.gov>;
Benjamin J Page (CENSUS/CFO FED) <beniamin.j. page@census.gov>; Ron
S Jarmin (CENSUS/DEPDIR FED} <Ron.SJarmin@census.gav>; Steven
Dillingham (CENSUS/DEPDIR FED} <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED} <Enrique. Lamas@census.gov>

 

 

Subject: Re: 4/15 Deadline

 

 

On Apr 10, 2020, at 12:39 PM, Albert E Fontenot
(CENSUS/ADDC FED)
<Albert. E. Fontenot(@census.gov> wrote:

 

 

 

 

 

Albert E. Fontenot, Jr.
Associate Director

DOC 0001530
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 4 of 266

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell Pll

 

 

 

 

albert.e fontenot@census.gov

CeNsus.gov
Connect with us on Social Media

 

From: James T Christy (CENSUS/LA FED)

<James, LChristy@census.gov>

Sent: Friday, April 10, 2020 12:06 PM

To: All Mohammad Ahmad (CENSUS/ADCOM FED)

<ali m.ahmad@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Iimothy.P.Olson@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census. gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin..page@census.gov>

Cc: Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

 

 

 

 

James Christy

 

U.S. Census Bureau

LA 818.267.1700 HQ 301.763.6228 Cell Pil
census.gov Connect with us on Social Media

Shape Your Future | Start Here 20?0census.gov

 

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali mahmad@census. gov>

DOC 0001531
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 5 of 266

Sent: Friday, April 10, 2020 11:21 AM

To: Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census. gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>;
Benjamin J Page (CENSUS/CFO FED)

<benjamin. | page@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED}

<Ron SJarmin@census.gov>: Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census. gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique. Lamas@census.gov>; James
T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>
Subject: Re: 4/15 Deadline

 

 

 

 

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau ee
O: 301-763-8789| Mi Pil

AlLM Ahmad@census.gov

cersusgey | @y as bureau

 

 

 

From: Timothy P Olson (CENSUS/ADFO FED)

DOC 0001532
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 6 of 266

<Timothy.P.Olson@census.gov>

Sent: Friday, April 10, 2020 11:03 AM

To: Albert E Fontenot (CENSUS/ADDC FED)

<Albert.£. Fontenot@census. gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED)

<Ron SJarmin@census.gov>: Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ali
Mohammad Ahmad (CENSUS/ADCOM FED)

<ali. mahmad@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED)

<Enrique. Lamas@census.gov>; James T Christy (CENSUS/LA
FED) <James.T.Christy@census.gov>

Subject: Re: 4/15 Deadline

 

 

DP

 

 

Timothy P. Olson, Associate Director for Field
Operations
U.S. Census Bureau

-Washineton.DC

i

Pil (mobile)

301-763-2072

On Apr 10, 2020, at 10:36 AM, Albert E
Fontenot (CENSUS/ADDC FED)

<Albert.E.Fontenot@census.gov> wrote:

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-466

albert.e fontenot@census.gov

DOC 0001533
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 7 of 266

census.gov
Connect with us on Sacial Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>

Sent: Friday, April 10, 2020 10:35 AM

To: Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census gov>: Ali
Mohammad Ahmad (CENSUS/ADCOM FED)
<ali mahmad@census gov>; Albert E Fontenot
(CENSUS/ADDC FED)
<Albert.£.Fontenot@census.gov>; Christa D
Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Timothy P
Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; James T Christy
(CENSUS/LA FED)

<James. 1. Christy@census.gov>

Subject: 4/15 Deadline

 

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau
o: 301-763-1858 | m: Pil
eensus.coy | @uscensusbures
Shape your future. START HERE > 2020census.gov

 

 

 

 

DOC 0001534
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 8 of 266

<Hill Talking Points Re June | v 2 clean.docx>

DOC 0001535
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 9 of 266

From: Timothy P Olson (CENSUS/ADFO FED)
To: Ali Mohammad Ahmad (CENSUS/ADCOM FED
Ca Albert E Fontenot (CENSUS/ADDC FED): Ron S Jarmin (CENSUS/DEPDIR FED): Benjamin J Page (CENSUS/CFO

FED); James T Christy (CENSUS/LA FED): Steven Dillingham (CENSUS/DEPDIR FED): Christa D Jones
(CENSUS/DEPDIR FED): Enrique Lamas (CENSUS/DEPDIR FED)
Subject: Re: 4/15 Deadline

Date: Friday, April 10, 2020 6:11:07 PM

 

got it. thanks! And btw - love that sound track!

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

timothy.p.olson@census.gov

census.gov Connect with us on Social Media

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Friday, April 10, 2020 6:10 PM

To: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Ce: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.SJarmin@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

DP

 

 

On Apr 10, 2020, at 6:08 PM, Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov> wrote:

Ali, | agree with Al. Great product!!!

 

 

 

 

DOC 0001536
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 10 of 266

 

 

 

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC

timothy.p.colson@census.gov

census.govy Connect with us on Social Media

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Friday, April 10, 2020 5:20 PM

To: Alli Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

This looks really good.
Al

Albert E. Fontenot Jr.

Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-4668

Cell, _ PI

Sent from my iPhone

DOC 0001537

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 11 of 266

On Apr 10, 2020, at 5:16 PM, Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m ahmad@census.gov> wrote:

| think the attached is getting into good shape. Remember it's really
just something to guide any conversation had on Monday- not to
answer all questions. Those would be things we answer directly in
what I'm sure will be many, many follow up conversations.

| believe there is more time to edit this and update and make it
perfect. I'm going to spend some time engaging in one of my favorite
secular traditions on this day- watching this:
httos://www.youtube.com/watch?v=qB9I8WO4S5aRk

 

 

rPancis
KR Aer wan be
Monkman Tne

ae mri 7
a ee

 

OTE

 

 

 

 

 

WWW, youtu be.com

 

 

 

(Or at least listening to the theme on repeat)

Ali Ahmad, Associate Director
Communications Directorate

US. Census Bureau etter
O: 301-763-8789, MP

AlLM.Ahmad@census. gov

census. gov | @uscensusbureau

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)

DOC 0001538
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 12 of 266

<all.m.ahmad@census.gov>

Sent: Friday, April 10, 2020 1:46 PM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron. SJarmin@census. gov>;
Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>;
Benjamin J Page (CENSUS/CFO FED} <benjamin.| page@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P. Olson@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED}

<steven cillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.DJones@census.gav>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

 

| think

DP

 

 

Consolidating now.

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau

 

census. gov | @uscensusbureau

 

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>
Sent: Friday, April 10, 2020 1:39 PM

To: Albert E Fontenot (CENSUS/ADDC FED}
<Albert.E.Fontenot@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<beniamin.j. page@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM
FED} <ali. m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census. gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P Olson@census.gov>;
Steven Dillingham (CENSUS/DEPDIR FED)
<steven.cillingham@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.DJones@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

DP

 

 

 

DOC 0001539
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 13 of 266

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

Shape your future. START HERE > 2020census.gov

 

From: Albert E Fontenot (CENSUS/ADDC FED)
<Albert.£.Fontenot@census.gov>

Sent: Friday, April 10, 2020 1:32 PM

To: Benjamin J Page (CENSUS/CFO FED) <benjaminj. page@census.gov>;
Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census. gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P Olson@census.gov>;
Ron S Jarmin (CENSUS/DEPDIR FED) <Ron. SJarmin@census.gav>; Steven
Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa.D. Jones@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique. Lamas@census.gov>

Subject: Re: 4/15 Deadline

 

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e. fontenot@census.gov

Census.gov
Connect with us on Social Media

 

From: Benjamin | Page (CENSUS/CFO FED)

DOC 0001540
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 14 of 266

<benjamin | page@census.gov>

Sent: Friday, April 10, 2020 1:29 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.£.Fontenot@census.gov>

Ce: James T Christy (CENSUS/LA FED} <James.T.Christy@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>;
Ron S Jarmin (CENSUS/DEPDIR FED} <Ron. SJarmin@census.gov>; Steven
Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>:
Christa D Jones (CENSUS/DEPDIR FED) <Christa.D.Jones@census. gov>;
Enrique Lamas (CENSUS/DEPDIR FED} <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

 

A couple of suggestions and edits in the attached.

DP

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<all.m.ahmad@census.gov>

Sent: Friday, April 10, 2020 12:47 PM

To: Albert E Fontenot (CENSUS/ADDC FED)
<Albert.£.Fontenot@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census. gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P Olson@census.gov>;
Benjamin J Page (CENSUS/CFO FED) <benjamin.j| page@census.gov>; Ron
S Jarmin (CENSUS/DEPDIR FED) <Ron.S Jarmin@census.gov>; Steven
Dillingham (CENSUS/DEPDIR FED} <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED) <Christa.D. Jones@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED) <Enrique. Lamas@census.gov>
Subject: Re: 4/15 Deadline

 

 

 

 

Will now work on incorporating those changes and some edits from
the Director.

On Apr 10, 2020, at 12:39 PM, Albert E Fontenot
(CENSUS/ADDC FED)

<Albert.E.Fontenot@census.gov> wrote:

 

In addition to my question oni DP

DP

 

 

 

 

DOC 0001541
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 15 of 266

 

DP

 

 

 

 

 

 

 

| agree with both Tim's comment that DP
DP
DP iand Jamey's comment on

 

DP

 

 

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell Pil

albert.e fontenot@census.gov

CeNsus.gov
Connect with us on Social Media

 

From: James T Christy (CENSUS/LA FED)

<James, LChristy@census.gov>

Sent: Friday, April 10, 2020 12:06 PM

To: All Mohammad Ahmad (CENSUS/ADCOM FED)

<alL mahmad@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Iimothy.P.Olson@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census. gov>; Benjamin J Page
(CENSUS/CFO FED} <benjamin.j.page@census.gov>

Cc: Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>
Subject: Re: 4/15 Deadline

DOC 0001542
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 16 of 266

 

A few minor comments in the attached. DP

 

 

 

we should include is DP

DP

 

 

 

James Christy

U.S. Census Bureau reece
LA 818.267.1700 HQ 301.763.6228 Cell PI
census.gov Connect with us on Social Media

Shape Your Future | Start Here 2020census.gov

  

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<all m.ahmad@census. gov>

Sent: Friday, April 10, 2020 11:21 AM

To: Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Albert E Fontenot
{CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>;
Benjamin J Page (CENSUS/CFO FED)

<benjamin.j page@census. gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED)

<Ron SJarmin@census.gov>: Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;
Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Enrique Lamas
(CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; James
T Christy (CENSUS/LA FED) <James. T.Christy@census.gov>
Subject: Re: 4/15 Deadline

Or | could just send around} DP ifor

 

consideration. It will likely be DP

 

 

 

 

 

 

DOC 0001543
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 17 of 266

 

DP

 

 

Not sure if this is what is needed for the high level
conversations but it's a start.

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau
O: 301-763-8789] Mi
AlLM Ahmad@census. gov

census coy | Gluscensushureay

 

 

From: Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>

Sent: Friday, April 10, 2020 11:03 AM

To: Albert E Fontenot (CENSUS/ADDC FED)
<Albert.£.Fontenot@census. gov>

Ce: Ron S Jarmin (CENSUS/DEPDIR FED)

<Ron SJarmin@census.gov>: Steven Dillingham
{CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Ali
Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahrmad@census.gov>; Christa D Jones
(CENSUS/DEPDIR FED) <Christa.D Jones@census.gov>;
Enrique Lamas (CENSUS/DEPDIR FED)

<Enrique. Lamas@census.gov>; James T Christy (CENSUS/LA
FED) <James.T.Christy@census.gov>

Subject: Re: 4/15 Deadline

Thanks Ron. Before the “no afternoon meetings”
suggestion takes place, should we have a call to fine tune

 

 

DP

 

 

Timothy P. Olson, Associate Director for Field
Operations
U.S. Census Bureau

301-763-2072

On Apr 10, 2020, at 10:36 AM, Albert E
Fontenot (CENSUS/ADDC FED)

<Albert.E.Fontenot@census.gov> wrote:

DOC 0001544
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 18 of 266

OK -

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census
Office 8H 122

albert.e fontenot@census.gov

census.gov
Connect with us on Sacial Media

 

From: Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>

Sent: Friday, April 10, 2020 10:35 AM

To: Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census. gov>: Ali
Mohammad Ahmad (CENSUS/ADCOM FED)
<alimahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED)

<Albert.E. Fontenot@census.gov>; Christa D
Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>; Timothy P
Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Enrique
Lamas (CENSUS/DEPDIR FED)
<Enrigue.Lamas@census.gov>; James T Christy
(CENSUS/LA FED)
<James.T.Christy@census.gov>

Subject: 4/15 Deadline

 

All,

 

Spoke to KDKi DP

DP

 

 

 

 

DOC 0001545
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 19 of 266

 

 

 

 

 

Ron S Jarmin, PhD., Deputy Director
U.S. Census Bureau

eensus.coy | @uscensusbures

Shape your future. START HERE > 2020census.gov

<Hill Talking Points Re June 1 v 2 clean.docx>

DOC 0001546
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 20 of 266

From: Gorey, Lauren (Federal

To: Wilbur Ross

ce: Walsh, Michael (Federal); Rockas. James (Federal)

Subject: For Approval ASAP: Census Schedule Update Statement and Timeline
Date: Monday, April 13, 2020 1:42:16 PM

 

Secretary Ross,

For your approval, a statement and updated timeline to be used for briefings are below on the 2020 Census
schedule update.

Thank you,
Lauren

 

 

 

DOC 0001547

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 21 of 266

 

 

 

DOC 0001548

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 22 of 266

 

 

 

DOC 0001549

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 23 of 266

 

 

 

Lauren Ehrsam Gorey
Director of Public Affairs
Department of Commerce
202.230.3425

DOC 0001550

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 24 of 266

From: Wilbur Ross

To: Walsh. Michael (Federal

Subject: Fwd: For Approval ASAP: Census Schedule Update Statement and Timeline
Date: Monday, April 13, 2020 2:34:23 PM

 

 

DP WLR

 

Sent from my iPhone

Begin forwarded message:

From: "Gorey, Lauren (Federal)" <]_.Geo
Date: April 13, 2020 at 1:42:15 PM EDT
To: Wilbur Ross <wir@doc. goy>

Ce: "Walsh
<JRockas dnc

  

 

 

~,

TBockas@ doc, aov>
Subject: For Approval ASAP: Census Schedule Update Statement and Timeline

 

Secretary Ross,

For your approval, a statement and updated timeline to be used for briefings are below on the 2020 Census
schedule update.

Thank you,
Lauren

 

 

 

 

DOC 0001551
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 25 of 266

 

 

 

DOC 0001552

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 26 of 266

 

 

 

DOC 0001553

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 27 of 266

 

 

 

Lauren Ehrsam Gorey
Director of Public Affairs
Department of Commerce
202.230.3425

DOC 0001554

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 28 of 266

From: Walsh, Michael (Federal

To: Wilbur Ross; 15618321553@efaxsend.com

Ca: Barranca, Steven (Federal): Goudarzi, Talat (Federal)
Subject: DRAFT talking points for 11:30 call

Date: Monday, April 13, 2020 7:00:50 AM

Attachments: Briefing Materials re Hill Conversation re June 1 Restart.docx

 

 

 

PRIVILEGED AND CONFIDENTIAL
PREDECISIONAL AND DELIBERATIVE

 

 

DP

 

DOC 0001555

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 29 of 266

 

From: Christopher J Stanley (CENSUS/OCIA FED)

To: Timothy P Olson (CENSUS/ADFO FED); James T Christy (CENSUS/LA FED

Ca: James L. Dinwiddie (CENSUS/ADDC FED): Kathleen M Styles (CENSUS/ADDC FED)
Subject: Fw: Response to OIG Letter - can you help?

Date: Wednesday, April 15, 2020 10:38:46 AM

Attachments: IG letter draft response 4-14. rev clean.docx

Importance: High

 

Tim and Jamey, can you help on this one? | think you're the right people for quick help on this
one, but let me know if that's not the case. We're trying to get a response back to the IG today
now that we announced the long term plan.

 

Smith and Ali want to DP See the discussion below.
Can you help with a few lines on how to word that correctly?

 

 

 

(im, | fixed the data typo this time!)

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Wednesday, April 15, 2020 8:58 AM

To: Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Ce: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Christopher J Stanley
(CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; James L Dinwiddie (CENSUS/ADDC FED)
<James.L.Dinwiddie@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Subject: Re: Response to OIG Letter

 

 

I think DP

 

 

 

DP

 

 

On Apr 15, 2020, at 8:47 AM, Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov> wrote:

 

 

 

Second Smith's suggestion DP

 

 

From: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Sent: Wednesday, April 15, 2020 8:46 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>;
Michael John Sprung (CENSUS/DEPDIR FED} <michael.j.sprung@census.gov>; James L
Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Response to OIG Letter

DOC 0001562
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 30 of 266

 

 

DP

 

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>
Sent: Wednesday, April 15, 2020 8:44 AM

To: Michael John Sprung (CENSUS/DEPDIR FED} <michael.j.sprung@census.gov>; James
L Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Subject: Re: Response to OIG Letter

DP

 

 

 

 

From: Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>
Sent: Wednesday, April 15, 2020 8:43 AM

To: James L Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>;
Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Steven
K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Response to OIG Letter

 

 

 

Mike.

 

From: James L Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>

Sent: Wednesday, April 15, 2020 8:39 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>;
Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Michael John Sprung

DOC 0001563

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 31 of 266

(CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>
Subject: Re: Response to OIG Letter

 

 

DP

 

 

 

James Dinwiddie | Office of the Associate Director for Decennial Census Programs

Shape your future. START HERE > 2070census.gov

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>
Sent: Wednesday, April 15, 2020 8:37 AM

To: Steven K Smith (CENSUS/DEPDIR FED} <steven.k.smith@census.gov>; James L
Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: Re: Response to OIG Letter

 

 

Here is the revision to reflect DP

DP

 

 

 

 

 

From: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Sent: Wednesday, April 15, 2020 8:30 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>;
James L Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>; Kathleen M
Styles (CENSUS/ADDC FED} <kathleen.m.styles@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: Re: Response to OIG Letter

Thanks you sir.

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>
Sent: Wednesday, April 15, 2020 8:18 AM

To: Steven K Smith (CENSUS/DEPDIR FED} <steven.k.smith@census.gov>; James L
Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>; Kathleen M Styles
(CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: Re: Response to OIG Letter

DOC 0001564
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 32 of 266

| have the latest. Brebbia at DOC told me he thought it could be approved in time
for delivery today when | checked with him yesterday, but | haven't gotten word
back yet. So | will be checking in shortly. i am hopeful. They know it is a priority for
the director.

 

From: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Sent: Wednesday, April 15, 2020 8:17 AM

To: James L Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>;
Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali
Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christopher J
Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: Re: Response to OIG Letter

Jim: Any status update, thanks.

 

From: James L Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>
Sent: Tuesday, April 14, 2020 9:08 AM

To: Steven K Smith (CENSUS/DEPDIR FED} <steven.k.smith@census.gov>; Kathleen M
Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali Mohammad Ahmad
(CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>; Christopher J Stanley
(CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: Re: Response to OiG Letter

Thanks. Kathleen and | are working with Stanley now to update this morning.

 

James Dinwiddie | Office of the Associate Director for Decennial Census Programs

Shape your future. START HERE > 2020census.gov

 

From: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Sent: Tuesday, April 14, 2020 9:05 AM

To: Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>; Ali
Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christopher J
Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; James L Dinwiddie
(CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>

Subject: Response to OIG Letter

Kathleen/Jim:
At Director's weekly OIG call yesterday they inquired about status of our response

DOC 0001565
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 33 of 266

 

 

 

 

 

to their March 12 letter. We committed to an April 15 response. DP
DP
DP Thanks.

 

 

From: Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Sent: Monday, March 23, 2020 10:55 AM

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Ali
Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Christopher J
Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Subject: Re: OIG call

Yes. Jim Dinwiddie and | will write a draft. Let's get a read out of the 11:00 call
and then draft accordingly.

Kathleen M. Styles
Chief, Decennial Communications and Stakeholder Relationships
U.S. Bureau of the Census
Room 8H 168
(301) 763-0235 Office
Pil Cell

 

 

 

 

 

From: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>
Sent: Monday, March 23, 2020 10:35 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>;
Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>;
Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>
Subject: Re: OIG call

OK thanks, as you know we promised IG written response by Friday.

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Monday, March 23, 2020 10:34 AM

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Christopher J
Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Kathleen M Styles
{CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Subject: Re: OIG call

People Kathleen oversees manages this process normally- but we will get it
jumpstarted. Maybe it's alreacy underway.

Ali Ahmad, Associate Director

DOC 0001566

 

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 34 of 266

Communications Directorate
U.S. Census Bureau

AlL M.Ahmad@census.gov

cansus.goy | @uscensusburesy

 

From: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>
Sent: Monday, March 23, 2020 10:31 AM

To: Alli Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>;
Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Subject: Re: OIG call

OK sounds good, so Stanley's team is responsible for drafting response?

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Monday, March 23, 2020 10:28 AM

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Christopher J
Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Subject: Re: OIG call

There is letter to congress which addresses most questions so wouldn't be hard to
pull together.

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

AlLM.Ahmad@census. gov

censuseey | @uscensusburesu

 

From: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>
Sent: Monday, March 23, 2020 10:27 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Subject: Re: OIG call

Do we know if anyone is working on draft response? thanks.

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Monday, March 23, 2020 10:13 AM

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>

DOC 0001567
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 35 of 266

Subject: Re: OIG call

| do not have any draft responses. I've just got the notes from briefing- which Tim
just sent around.

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

Al M.Abmad@census.gov

census.coy | @uscersusbureau

 

From: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>
Sent: Monday, March 23, 2020 10:01 AM

To: All Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Ce: Michael Jahn Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>
Subject: Fw: OIG call

Ali DP

 

 

 

 

 

DP do we have any draft responses?

 

 

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, March 23, 2020 9:59 AM

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Michael John
Sprung (CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>

Cc: James L Dinwiddie (CENSUS/ADDC FED) <James.L.Dinwiddie@census.gov>;
Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Subject: O1G call

Do you have the potential responses that Director Dillingham intends to use
during the 11:00 call on the IG's letter this morning.

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census
Office 8H 122

albert.e. fontenot@census. gov

DOC 0001568
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 36 of 266

census.gov
Connect with us on Social Media

DOC 0001569
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 37 of 266

From: Christopher J Stanley (CENSUS/OCIA FED)
To: Albert E Fontenot (CENSUS/ADDC FED
Ca: Ali Mohammad Ahmad (CENSUS/ADCOM FED): Timothy P Olson (CENSUS/ADFO FED): Steven Dillingham

(CENSUS/DEPDIR FED): stevendillingham@comeast.net; Steven K Smith (CENSUS/DEPDIR FED); Michael John
Sprung (CENSUS/DEPDIR FED

Subject: correct talking points file update - thank you, Al
Date: Wednesday, April 15, 2020 11:59:38 AM
Attachments: DRAFT for Maloney Call- revised docx

 

 

Thank you. | am not being saavy on the computer today. Here is the correct attachment with
the updated talking points.

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Wednesday, April 15, 2020 11:58 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; stevendillingham@comcast.net
<stevendillingham@comcast.net>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>

Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

| was referring to the attachment to your prior memo on reviewing the TPs - you attached - or
at least | received the IG letter and not the talking points.

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Dement eerie 7

albert.e. fontenot@census.gov

census.gov
Connect with us on Social Media

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

DOC 0001574
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 38 of 266

Sent: Wednesday, April 15, 2020 11:56 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; stevendillingham@comcast.net
<stevendillingham@comcast.net>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>

Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

Al, you didn't attach anything to your message.

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Wednesday, April 15, 2020 11:37 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; Pll Steven Dillingham i

 

 

 

Pll Steven Dillingham i Steven K Smith (CENSUS/DEPDIR FED)

 

<steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>
Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

This is the IG report attached
Al

Albert E. Fontenot Jr.

Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763 4668

Cell Pll

 

Sent from my iPhone

On Apr 15, 2020, at 11:34 AM, Christopher J Stanley (CENSUS/OCIA FED)
<christopher.j.stanley@census.gov> wrote:

DELIBERATIVE _ PRE-DECISONAL

The revised talking points as mentioned below are attached.

 

DOC 0001575
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 39 of 266

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Wednesday, April 15, 2020 11:14 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher i stanley@census.gov>
Cc: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven
Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;
stevendillingham@comcast.net <stevendillingham@comcast.net>; Albert E Fontenot
({CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael..sprung@census gov>

Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

Stanley- thank you. Please make those edits to soften the language.

On Apr 15, 2020, at 11:12 AM, Christopher J Stanley
(CENSUS/OCIA FED) <christopher._stanley@census.gov> wrote:

 

DELIBERATIVE - PRE-DECISIONAL

 

 

 

 

 

From: Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>

Sent: Wednesday, April 15, 2020 10:57 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census. gov>; stevendillingham@comcast.net
<stevendillingham@comcast.net>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>

 

DOC 0001576
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 40 of 266

Cc: Christopher J Stanley (CENSUS/OCIA FED)

<christopher | stanley@census gav>; Steven K Smith (CENSUS/DEPDIR
FED} <steven.k.smith@census.gav>; Michael John Sprung
(CENSUS/DEPDIR FED) <michaelj.sprung@census.gov>

Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

I'll get everyone the latest NY state and NYC applicant and hiring
numbers, including specifics for her district. I'll have field partnership
also get me a current number of partners for all the above
geographies.

Al, can you do the response rate data?

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

PI ‘Cell

 

census.gov Connect with us on Social Media

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED}

<ali m.ahmad@census gov>
Sent: Wednesday, April 15, 2020 10:35 AM

To: Steven Dillingham (CENSUS/DEPDIR FED)

<steven dillingham@census.gov>; stevendillingham@comcast.net
<stevendillingham@comcast.net>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED)

<christopher.j stanley@census.gov>; Steven K Smith (CENSUS/DEPDIR
FED} <steven.k.smith@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED} <michael.j sorung@census.gov>

Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

Tim and Al:

Can you get a full report on NY state and NYC? In regards to response
rates, number of applicants we have, people we expect to hire-
anything we might need to be able to answer that's more parochial

for her,

Ali Ahmad, Associate Director

DOC 0001577
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 41 of 266

Communications Directorate
U.S. Census Bureau

O: 301-763-8789| M PIl
AlILML.Ahmad@census.gov

CETSUS Boy | Co USCensuSbUreau

 

 

 

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)

Sent: Wednesday, April 15, 2020 10:33 AM

To: Steven Dillingham (CENSUS/DEPDIR FED)

<steven. dillincham@census.gov>; stevendillingham@comecast.net
<stevendillingham@comcast.net>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED)

<christopher.j stanley@census.gov>; Steven K Smith (CENSUS/DEPDIR
FED} <steven. k.smith@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED} <michael.j sorung@census.gov>

Subject: Please Review- Draft TPs for 1 p.m. Maloney call

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau

 

 

<IG letter draft response 4-14. rev clean.docx>

DOC 0001578
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 42 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fw: correct talking points file update - thank you, Al
Date: Wednesday, April 15, 2020 12:13:45 PM
Attachments: DRAFT for Maloney Call- revised.docx

 

 

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

timothy.p.clson@census.gov

census.gov Connect with us on Social Media

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Sent: Wednesday, April 15, 2020 11:59 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson

(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>' Pil - Steven Dillingham |

 

 

PII - Steven Dillingham iSteven K Smith (CENSUS/DEPDIR FED)

 

<steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>
Subject: correct talking points file update - thank you, Al

Thank you. | am not being saavy on the computer today. Here is the correct attachment with
the updated talking points.

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fantenot@census.gov>

Sent: Wednesday, April 15, 2020 11:58 AM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>; PII - Steven Dillingham

 

 

 

: Pll - Steven Dillingham : steven k Smith (CENSUS/DEPDIR FED)

 

<steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>
Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

| was referring to the attachment to your prior memo on reviewing the TPs - you attached - or
at least | received the IG letter and not the talking points.

DOC 0001585
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 43 of 266

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

albert.e. fontenot@census.gov

census.gov
Connect with us on Social Media

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Sent: Wednesday, April 15, 2020 11:56 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>;i_ PIL - Steven Dillingham

 

 

 

PIl - Steven Dillingham iSteven K Smith (CENSUS/DEPDIR FED)

 

<steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>
Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

Al, you didn't attach anything to your message.

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Wednesday, April 15, 2020 11:37 AM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)

 

 

 

<steven.dillingham@census.gov>} PIl - Steven Dillingham
Pll - Steven Dillingham i Steven K Smith (CENSUS/DEPDIR FED)

 

<steven.k.smith@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>
Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

This is the IG report attached

DOC 0001586
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 44 of 266

Al

Albert E. Fontenot Jr.

Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763 “4668

Celli Pil

Sent from my iPhone

On Apr 15, 2020, at 11: 34 AM, Christopher J Stanley (CENSUS/OCIA FED)

 

DELIBERATIVE _ PRE-DECISONAL

The revised talking points as mentioned below are attached.

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Wednesday, April 15, 2020 11:14 AM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher. iLstanley@census.gov>
Ce: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Steven
Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>;

Pll - Steven Dillingham Albert E Fontenot
(CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.. sprung@census.gov>
Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

 

 

 

Stanley- thank you. Please make those edits t DP

 

 

 

On Apr 15, 2020, at 11:12 AM, Christopher J Stanley
(CENSUS/OCIA FED) <christopher.1.stanley@census.gov> wrote:

DELIBERATIVE - PRE-DECISIONAL

DP

 

 

 

 

DOC 0001587
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 45 of 266

 

 

 

 

 

From: Timothy P Olson (CENSUS/ADFO FED)

<Timothy.P.Olson@census.gov>

Sent: Wednesday, April 15, 2020 10:57 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED)

<ali.m.ahmad@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)

<steven.dillingham@census.gov>;! PII - Steven Dillingham :
PIl - Steven Dillingham i Albert E Fontenot (CENSUS/ADDC FED)

<Albert.£ Fontenot@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED)

<christopher.| stanley@census.gov>; Steven K Smith (CENSUS/DEPDIR

FED} <steven. k.smith@census.gov>; Michael John Sprung

(CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

 

 

 

 

 

 

 

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

Pil ‘Cell

Lintner

timothy. p olson@census gov

census.gov Connect with us on Social Media

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)

DOC 0001588
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 46 of 266

<all.m.ahmad@census.gov>
Sent: Wednesday, April 15, 2020 10:35 AM
To: Steven Dillingham (CENSUS/DEPDIR FED}
<steven.dillingham@census.gov>: Pll - Steven Dillingham |

Pil - Steven Dillingham =: Albert £ Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>
Ce: Christopher J Stanley (CENSUS/OCIA FED)
<christopher.Lstanley@census.gov>; Steven K Smith (CENSUS/DEPDIR
FED} <steven.k.smith@census.gav>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael |. sprung@census.gov>
Subject: Re: Please Review- Draft TPs for 1 p.m. Maloney call

 

 

 

 

Tim and Al:

 

 

 

 

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

O: 301-763-8789| M:i Pil

AlLM.Ahmad@census.gov

 

census. gov | @uscensusbureau

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED)

Sent: Wednesday, April 15, 2020 10:33 AM

To: Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>;i Pll - Steven Dillingham:

Pil - Steven Dillingham — : Albert £ Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>
Ce: Christopher J Stanley (CENSUS/OCIA FED)
<christopher.Lstanley@census.gov>; Steven K Smith (CENSUS/DEPDIR
FED} <steven.k.smith@census.gav>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael |. sprung@census.gov>
Subject: Please Review- Draft TPs for 1 p.m. Maloney call

 

 

 

 

Ali Ahmad, Associate Director
Communications Directorate

DOC 0001589
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 47 of 266

U.S.Census Bureau
O: 301-763-8789| Mi: Pil

AILMLAhmad@census.gov

cersus.eoyv | Cuscernsusbureau

<IG letter draft response 4-14. rev clean.docx>

DOC 0001590
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 48 of 266

From: Kathleen M Styles (CENSUS/ADDC FED)

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED): Albert E Fontenot (CENSUS/ADDC FED): Timothy P Olson
({CENSUS/ADFO FED); Benjamin J Page (CENSUS/CFO FED)

Ce: Christopher J Stanley (CENSUS/OCIA FED)

Subject: Re: Memo to Congress

Date: Thursday, April 16, 2020 8:37:49 AM

Attachments: Script, RedistrictingDataProgram 04 15 2020 v2.docx

 

James and | wrote this so that folks would be able to handle basic questions from Hill staffers
about the redistricting process. It may (or may not) be helpful in putting together this
package.

Kathleen M. Styles

Chief, Decennial Communications and Stakeholder Relationships
U.S. Bureau of the Census

Room 8H 168

(301) 763-0235 Office

(202) 381-6764 Cell

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Wednesday, April 15, 2020 2:54 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Subject: Memo to Congress

Here's what | think we need to do to accomplish our get-back for Chairwoman Maloney.
Page/Kathleen- you weren't on the call but this is pretty self-explanatory.

 

 

 

 

DOC 0001597
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 49 of 266

 

 

 

 

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau

O: 301-763-8789| M: 240-532-0676
AlL MLAhmad@census.gov

Ce MSUS OV | @ USPENSUS OUTLAY

DOC 0001598
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 50 of 266

Script for Discussing the Census Bureau’s Role in Redistricting

History
The Census Bureau created the Redistricting Data Program in response to a law Congress passed in

1975, Public Law [P.L.] 94-171. Congress passed this law because states needed detailed data to comply
with new requirements surrounding redistricting, such as the “one person, one vote” requirement.
While this law was codified in Title 13, within the Bureau we refer to redistricting data as “the PL data.”

Over the decades the Census Bureau has adapted the program to be more responsive to state needs. In
addition to the collection of voting districts, we have added the Block Boundary Suggestion Project that
allows states to identify needed block boundaries. We also expanded states’ ability to provide
additional geographic boundaries needed for successful redistricting. Finally, we now include ancillary
information for those states that have chosen to “reallocate” group quarters populations, such as
military, prisoners, and college students prior to redistricting.

Basics of the Census Bureau’s Redistricting Program

Under this law the Census Bureau is required to deliver redistricting data to the Governor of each State,
as well as those entities in each state that are responsible for redistricting. Those entities have been
include legislative leadership from both parties in all legislative chambers, and other public bodies such
as redistricting commissions.

 

The Census Bureau works with states throughout the decade to allow them to identify the small area
geographic tabulations they need to conduct legislative redistricting. These geographies include voting
districts (precincts, wards, etc.), census blocks, and other electoral geography (congressional and state
legislative districts).

Census Bureau Request
The Census Bureau has asked Congress to change the requirement that we deliver the PL data no later

than one year from Census Day, i.e., by April 1, 2021. We have asked that Congress extend this deadline
for 120 days until July 31, 2021.

Non-Partisan Nature of Program

it is important to understand that the Census Bureau is statutorily obligated to conduct the redistricting
program in a non-partisan manner. The program is staffed by career employees and organizationally
reports to senior career leadership. At the start of each decade’s program, the Redistricting & Voting
Rights Data Office contacts the governor and the legislative leadership in each state, including both
parties and chambers. We request each state to designate an official liaison or liaisons who can
participate in the program and represent the state in a non-partisan manner. This person or people
become the official redistricting liaisons and the Census Bureau works with them throughout the
lifecycle of the program.

 

Delivery Schedule in Prior Censuses (and Planned for 2020)

For the last several censuses, the Census Bureau has delivered data to states in “tiers” over a several
week period. The 2010 redistricting data was delivered to states over the course of 8 weeks and we had
planned to deliver the 2020 redistricting data over a 6 week period from mid-February to late-March in
2021. We need to have a staggered delivery to allow for needed quality review to meet Census Bureau

 

DOC 0001599
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 51 of 266

data quality standards. The states to be released each week are grouped in tiers based on several
factors, including the redistricting deadlines for individual states, Census Bureau production capacity,
and the Census Bureau delivery capabilities. Historically we have included states with off-year elections
in the first tier for early delivery.

Effect of Delay on Delivery for the 2020 Census

The Census Bureau recognizes that this delay may cause issues for states. Each state is unique in the
timing, mechanics, and statutory basis for their redistricting activities. Some states redistrict through
commissions, some through their legislative bodies, some provisions are in state statutes, others in
constitutions. This means each state will have to evaluate its specific statutory and constitutional
requirements to adapt to this delay.

 

We announced this necessary schedule change as early as possible to provide states the maximum
possible time to adapt their local processes. The Census Bureau will continue to look for actions it can
take to reduce the impact of this change on the states.

DOC 0001600
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 52 of 266

From: Kathleen M Styles (CENSUS/ADBC FED)

To: Benjamin J Page (CENSUS/CFO FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED): Albert E Fontenot
{CENSUS/ADDC FED): Timothy P Olson (CENSUS/ADFO FED)

Cea: Christopher J Stanley (CENSUS/OCIA FED)

Subject: Re: Memo to Congress

Date: Friday, April 17, 2020 5:54:11 PM

Attachments: TPs (high level} on post processing v.6.docx

 

And here is a high level summary of post processing.

Kathleen M. Styles

Chief, Decennial Communications and Stakeholder Relationships
U.S. Bureau of the Census

Room 8H 168

(301) 763-0235 Office

(202) 381-6764 Cell

 

From: Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>

Sent: Friday, April 17, 2020 5:43 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Subject: Re: Memo to Congress

 

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Wednesday, April 15, 2020 2:54 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Clson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.opage@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Subject: Memo to Congress

Here's what | think we need to do to accomplish our get-back for Chairwoman Maloney.
Page/Kathleen- you weren't on the call but this is pretty self-explanatory.

DOC 0001601
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 53 of 266

 

 

 

 

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau

O: 301-763-8789| M, PM

Ali. M.Ahmad@census.gov

 

oF
oF

Us.e@ov | @uscensusbureay

DOC 0001602
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 54 of 266

Draft 4-17-2020 v5

High Level Talking Points
Post-Processing Activities and Timelines

What is post processing and why is it important?

Post processing refers to the Census Bureau’s processes to summarize the individual and
household data that we collect into usable, high quality tabulated data products. Our post
processing systems and processes are standardized, tested, and subject to thorough quality
assurance procedures so that we can stand behind the data that we produce.

What activities are part of post processing?

There are a number of steps in post processing. At a very high level, post processing starts by
merging and standardizing the format of the data we receive from different sources: self-
response data from Internet, telephone, and paper questionnaires; response data from our
specialized operations (like Group Quarters Enumeration, Service Based Enumeration, etc.), and
nonresponse followup responses collected by census field staff. We conduct automated and
clerical coding of write-in responses. In a small number of housing units we may receive
multiple responses. When that happens we determine the response of record. We conduct
geographic processing activities, such as geocoding which assigns an address to a block. We
perform statistical techniques to account for missing housing unit status and occupancy
information and we receive counts for the Federally Affiliated Overseas population. We then
calculate the apportionment counts, and conduct the statutory apportionment calculation to
determine the number of seats each State is entitled to in the U.S. House of Representatives.

After production of the apportionment counts (the resident population plus the overseas counts
for each state), we conduct additional processing of the characteristic data about respondents.
We perform statistical techniques to account for missing or conflicting characteristic data. We
conduct modern disclosure avoidance techniques on the response file to honor our statutory
requirement to protect each individual’s confidential information. Then we tabulate the
redistricting data and release it to states.

At every step listed above, we conduct and document rigorous testing and quality assurance of
our work. This includes evaluating census responses and post processing data files at multiple
levels of geography compared to multiple sets of benchmark data to ensure the demographic
reasonableness of the data and verify that post processing procedures are properly applied.

Why does post processing take so long?

As is evident from the description above, post processing activities must, by their nature, occur
in a consecutive sequence, and quality assurance needs to be performed at each step of the
process. Subject matter expert review is critical to ensuring the quality of the data during this
iterative process. It is important to note post processing cannot begin in earnest until all in-field
work is completed. We have examined our schedule and compressed it as much as we can
without risking significant impacts on data quality. Given the important uses of census data
collection processing, it is vital that we not short cut these efforts or quality assurance steps.

DOC 0001603
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 55 of 266

What schedule changes are you making?

The Census Act requires the Census Bureau to produce apportionment counts by 12/31/20 and
redistricting data by 3/31/21. Our plan was to release the apportionment counts the week before
Christmas, and to release the redistricting data over a six-week period from mid-February to late
March, 2021.

Under the revised schedule, we will produce the apportionment counts by 4/30/2021 and the
redistricting data by 7/31/2021.

What are the implications to post processing of the COVID-19 schedule delays?

 

 

 

We announced this necessary schedule change as early as possible to provide states the
maximum possible time to adapt their local processes. The Census Bureau will continue to look
for actions it can take to reduce the impact of this change on the states.

DOC 0001604

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 56 of 266

From: Christopher J Stanley (CENSUS/OCIA FED)
To: Ali Mohammad Ahmad (CENSUS/ADCOM FED): Albert E Fontenot (CENSUS/ADDC FED): Timothy P Olson

{CENSUS/ADFO FED), Michael John Sprung (CENSUS/DEPDIR FED); Benjamin J Page (CENSUS/CFO FED):
Steven Dillingham (CENSUS/DEPDIR FED): Steven K Smith (CENSUS/DEPDIR FED)

Subject: more materials for Monday
Date: Saturday, April 18, 2020 2:23:57 AM
Attachments: talking points and Q&A for Oversight briefing.docx

 

COVIDI9 conaressional correspondence list (1).docx
Taliking points on pending COVID congressional letters.docx

 

 

Format for Monday:

They will give us a call-in number Monday morning and ask that we dial in 10 mins early.
Maloney will be on the same line. Members will be added with a system that calls them.
Maloney will open, then Raskin, the Jordan or Roy on the R side. Then Steve gives his opening.
Then they will do questions. The committee clerk will moderate, calling on members,
unmuting their line, and giving them one minute to ask questions. They will continue through
until all the members on the line get a chance.

Attached are updated materials for review.

 

 

DP / ACP

List of the COVID-19-related congressional letters.

 

 

 

DP

 

In a separate email, I'll send copies of those letters.

Chris Stanley, Chief

Office of Congressional and Intergevernmental Affairs
U.S. Census Bureau

O: 301-763-4276 | M: Pil
census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

 

 

 

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Sent: Friday, April 17, 2020 1:54 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Clson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)

DOC 0001605

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 57 of 266

<michael.j.sprung@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham @census.gov>; Steven K Smith (CENSUS/DEPDIR FED}
<steven.k.smith@census.gov>

Subject: draft materials for Monday

Here are the latest materials - drafting opening remarks and rough Q&A document that will
have more added to it.

DOC 0001606
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 58 of 266
As of April 17, 2020

COVID-19 Congressional Correspondence

 

 

 

 

 

 

 

Date .
Sender Received Subject To
Impact coronavirus, COVID-19 will have on the
David E. Price (D-NY-4), Jose E. Serrano (D-NY-15), March 12 _ Se noe Eo ee
Carolyn B. Maloney (D-NY-12), Jamie Raskin (D-MD- are ; prans eee © STSUS Dural Have i piace tor Dillingham
08) 7] -— 2020 potential epidemics, how does the Census Bureau
anticipate COVID-19 may impact the 2020 Census,
and 8 others. [CQAS-10164]
Some of the NY delegation
Yvette D. Clarke, Anthony Brindisi, Antonio Delgado, NY Congressional delegation request the Census
Eliot Engel, Adriano Espaillat, Hakeem Jeffries, Gregory | March 12, Bureau extends the enumeration period at least hee
Meeks, Grace Meng, Joseph Morelle, Jerrold Nadler, 2020 through September 2020 due to the COVID-19
Kathleen Rice, Max Rose, Paultonko, Nydia Velazquez pandemic and share other concerns. [CQAS-10270|
Selection of D members
Linda T. Sanchez, J. Luis Correa, Harley Rouda, Debbie
Mucarsel-Powell, Gilbert R. Cisneros, Jr., Ruben
Gallego, Raul M. Grij alva, Dina Titus, Brian Higgins, TJ Morihers 6f Conereas wile to oxareas (ce
Cox, Pramila Jayapal, Filemon Vela, Jerry McNerney, . .
a concerns regarding the impact of the novel
Thomas R. Suozzi, Bill Pascrell, Jr. Mary Gay Scanlon, : oo ae
ao : March 17, coronavirus 2019 (COVID-19) on participation and | Dillingham/
Darren Soto, Zoe Lofgren, Silvia R. Garcia, Steven . : :
: : . 2020 operations for the 2020 Census, particularly as it Ross
Horsford, John Larson, Jimmy Panetta, Doris Matsui, . .
oe presents an increased risk of an undercount.
Grace Napolitano, Alcee L. Hastings, (one unknown), [COAS-10176]
Susie Lee, Eddie Bernice Johnson, Pete Aguilar, Deb
Haaland, Joyce Beatty, Vargas, John Lewis, Ben Ray
Lujan, Judy Chu, Lucille Roybal-Allard, Jan
Schakowsky, Jimmy Gomez
Some of the members of the CHC
AGHANO Espallat, Verotiea Escobar, Raul M. Grijalva, March 17, request to extend census until 10/31/2020 (COVID- says
Jim Costa, Juan Vargas, Ruben Gallego, Jesus G. 2020 19) [COAS-10177] Dillingham
"Chuy" Garcia, Gilbert R. Cisneros, Alexandria Ocasio-
Cortez, Ben Ray Lujan, Sylvia Garcia, Vicente Gonzalez

 

 

 

[PAGE \* MERGEFORMAT ]

DOC 0001613
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 59 of 266

As of April 17, 2020

COVID-19 Congressional Correspondence

 

CHC Chainnan Castro and other caucus members

April 3, 2020

Many questions on COVID response [CQAS-10234]

 

Bureau's plans to enumerate Tribal Communities in

 

Tom O'Halleran (D-AZ) April 7, 2020 light of COVID-19. Dillingham
[CQAS-10242}
MA Delegation
Elizabeth Warren, Edward J. Markey, Stephen F. Lynch, March 23 Supporting admin records for counting college
Joseph P. Kennedy, William Keating, James P. 2020 o students 2020 Census responses during current Dillingham

McGovern, Lori Trahan, Seth Moulton, Ayanna
Pressley, Katherin Clark, Richard F. Neal

campus closures. [CQAS-10202|

 

 

Congressional Asian and Pacific American Caucus
Rep. Judy Chu, Chair

 

April 14, 2020

 

CAPAC request the Census Bureau to take the
following actions to compensate for diminished in-
person outreach while ensuring that 2020 Census
operations during the COVID-19 pandemic and have
follow up questions be answered by 4/19/2020.
[CQAS-10266]

 

 

[PAGE \* MERGEFORMAT ]

DOC 0001614

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 60 of 266

From: Christopher J Stanley (CENSUS/OCIA FED)
To: Ali Mohammad Ahmad (CENSUS/ADCOM FED): Albert E Fontenot (CENSUS/ADDC FED): Timothy P Olson

{CENSUS/ADFO FED), Michael John Sprung (CENSUS/DEPDIR FED); Benjamin J Page (CENSUS/CFO FED):
Steven Dillingham (CENSUS/DEPDIR FED): Steven K Smith (CENSUS/DEPDIR FED)

Subject: copies of pending COVID-19 congressional
Date: Saturday, April 18, 2020 2:28:42 AM
Attachments: Maloney - Serrano - Raskin - Price (10164). pdf

 

NY Delegation Census 2020 COVID-19 Letter (10270).pdf
O"Halleran (AZ) re tribal (10242). pdf

MA deleqation re students (10202). pdf

CHC Espaillat re delay (10177) .pdf

 

 

morial NUL covid (10226).pdf
CAPAC COVID questions (10266). pdf
CHC Letter with questions (10234). pdf

 

 

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>

Sent: Saturday, April 18, 2020 2:23 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Clson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)

<steven.dillingham @census.gov>; Steven K Smith (CENSUS/DEPDIR FED}
<steven.k.smith@census.gov>

Subject: more materials for Monday

Format for Monday:

They will give us a call-in number Monday morning and ask that we dial in 10 mins early.
Maloney will be on the same line. Members will be added with a system that calls them.
Maloney will open, then Raskin, the Jordan or Roy on the R side. Then Steve gives his opening.
Then they will do questions. The committee clerk will moderate, calling on members,
unmuting their line, and giving them one minute to ask questions. They will continue through
until all the members on the line get a chance.

Attached are updated materials for review.

 

 

DP

 

 

DP / ACP

 

 

List of the COVID-19-related congressional letters.

 

 

DP

 

DOC 0001637

 

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 61 of 266

 

 

DP

 

 

In a separate email, I'll send copies of those letters.

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

O: 301-763-4276 | M: Pll
census.gov | @uscensusburéau
Shape your future. START HERE > 2020census.gov

 

 

 

 

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Sent: Friday, April 17, 2020 1:54 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)

<steven.dillingham @census.gov>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>

Subject: draft materials for Monday

Here are the latest materials - drafting opening remarks and rough Q&A document that will
have more added to it.

DOC 0001638
    

20 _6),
Cor
Office of the Director
U.S. Census Bureau

respondence Quality Assurance Staff

March 12, 2020

Control Sheet

 

Census Id:

DOC Number:
Correspondence Type:
Action Office:
Signature:

Subject:

Instructions:

Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

infocopy:

CQAS-10164

Congressional NOT Constituent

DCCO

Dillingham

Concerns about potential impact coronavirus, COVID-19 will have on the 2020 Census.

Prepare response for the Director's signature.

DUE IN CQAS: MARCH 18, 2020
03/18/2020

David E. Price (D-NY-4), Jose E. Serrano (D-NY-15), Carolyn B. Maloney (D-NY-12),
Jamie Raskin (D-MD-08)

03/12/2020
03/12/2020
03/19/2020
No

Ross

ADDC, Stanley, Hawkins

Concurrence

 

Surname

 

Initials

 

 

Date

 

 

 

 

 

 

 

 

 

 

DOC 0001639
Page | of 2
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 63 of 266

Re: Sec. Ross Letter (Reps. Price, Serrano, Maloney, Raskin)

Christopher J Stanley (CENSUS/OCIA FED) <christopher.stanley@census.gov>
Thu 3/12/2020 5:40 PM

To: BOC Correspondence Quality Assurance (CENSUS) <boc.correspondence.quality.assurance@census.gov>
Ce: Alan Lang (CENSUS/OCIA FED) <alanlang@census.gov>

And be sure to not that the letter requests answers by 3/19, which will be tough be we
should try.

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Sent: Thursday, March 12, 2020 5:18 PM

To: BOC Correspondence Quality Assurance (CENSUS)
<boc.correspondence.quality.assurance@census.gov>

Cc: Alan Lang (CENSUS/OCIA FED) <alan.lang@census.gov>

Subject: Fw: Sec. Ross Letter (Reps. Price, Serrano, Maloney, Raskin)

control to decennial. thank you.

 

From: Anderson, Tori <Tori.Anderson@mail.house.gov>

Sent: Thursday, March 12, 2020 4:48 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Cc: Anello, Russell <Russell.Anello@mail.house.gov>; Whitcomb, Max
<Max.Whitcomb@mail.house.gov>

Subject: FW: Sec. Ross Letter (Reps. Price, Serrano, Maloney, Raskin)

Hi Chris,
Please see attached.
Best,

Tori

From: Whittaker, Leigh <Leigh Whittaker@ mail .house.gov>

Sent: Thursday, March 12, 2020 2:45 PM

To: afoti@doc.gov

Ce: Alpert, Matthew <Matthew.Alpert@mail.house.gov>; Whitcomb, Max

<Max. Whitcomb @mail.house.gov>; Anello, Russell <Russell Anello@mail.house.gov>; Anderson, Tori
<Tori. Anderson @mail.house.gov>

Subject: Sec. Ross Letter (Reps. Price, Serrano, Maloney, Raskin}

Good afternoon,

i have attached a letter intended for Secretary Ross from Representatives Price, Serrano, Maloney,
and Raskin. Please let me know if you have any questions.

https://outlook.office.com/mail/boc.correspondence.quality.assurance@census.gov/inbox/i.... 3/12/2020
DOC 0001640
Page 2 of 2
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 64 of 266

Best,
Leigh

Leigh Whittaker | Legislative Assistant | Office of Congressman David Price (NC-04)
2108 Rayburn House Office Building, Washington, DC 20515
Office: 202-225-1784 | Fax: 202-225-2014
she/ella

Mw

 

facebook.com/repdavideprice] f [twitter.com/repdavideprice]

https://outlook.office.com/mail/boc.correspondence.quality.assurance@census.gov/inbox/i.... 3/12/2020
DOC 0001641
 

 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 65 of 266

Congress of the United States
Mashiugion, 2€ 20515

 

March 12, 2020

The Honorable Wilbur L. Ross, Ir.
Seeretary

US. Department of Commerce
1401 Constitution Avenue, WW.
Washington, D.C, 20230

Dear Secretary Ross:

We write to express our concern about the potential mnpact that the coronavirus, COVID-19,
may have on the 2020 Census. With the census in full swing, we request a detailed account of the
plans and actions being taken to prevent any disruption to 2020 Census operations and to ensure a
fair and accurate count. We are particularly concerned about the impact on hard-to-count
communities, which the Census Bureau has acknowledged are more likely to respond to in-person
census enumerators, rather than to census forms cornpleted by mail or online.’

We request that the Department provide a briefing to our staffs with detailed information on
contingency plans, steps taken, policies to be implemented, and coordination efforts to mitigate the
potential impact of this outbreak on the 2020 Census. Please also provide written responses to the
following questions by March 19, 2020;

1. What contingency plans does the Census Bureau have in place for potential epidemics during
the 2020 Census?

2. How does the Census Bureau anticipate COVID-19 may impact the 2020 Census, including
in the following areas:

a. Recruiting, hiring, onboarding, and retention of census workers;
b. Self-response;

c, Non-response follow-up; and

d. Group quarters enumeration?

3. What steps is the Census Bureau taking or planning to take to mitigate the impact in these
same areas? What role does the Department expect the previously announced Census fusion
center to play?

4. How has the Census Bureau coordinated with the Centers for Disease Control and
Prevention, the Department of Health and Human Services, the White House Coronavirus
Task Force, and state and local health departments to develop protocols in response to the
potential threat of COVID-19?

 

‘ Census Bureau, Counting the Hard to Count in a Census (Iuly 2019) (online at
iitps.//Awerw.coengus.gow/contentdam/Census/ibrary/working-papers/20 | o/dema/!Hard-to-Count-Poulations-
Briefpdf}.

PRINTER OM SEOYCLED PA BER

DOC 0001642
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 66 of 266

tas

Does the Census Bureau plan to utilize its appropriated contingency funding to address the
potential impact of COVID-19 on the 2020 Census?* If there are no plans to do so at this
time, how will the Bureau evaluate the necessity of using these funds?

6. How does the Census Bureau plan to promote high self-response rates for houscholds,
including those who may eventually be under quarantine or isolation? Will the Bureau be
issuing any public guidance or amending its advertising and outreach campaign?

7. What information has the Census Bureau communicated to staff, including 2020 Census
‘Takers, regarding actions and policy changes in response to COVID-19, including with
respect ta non-response follow-up operations?

8. What steps is the Census Bureau taking to protect the health of census workers?

%. Is the Census Bureau considering extending the time period for self-response, non-response
follow-up, or group quarters enumeration? [f not, will the Bureau revisit that decision
depending on conditions in the coring weeks?

10, Is the Census Bureau communicating with colleges and universities that have cancelled
classes or asked students te leave campus in order to clarify where to count those students on
April 1, 2020?

We look forward to your responses to these requests and to working together to ensure a

successful 2020 Census, If you have any questions, please contact Appropriations Committee staff at
(202) 225-3331 or Oversight Committee staff at (202) 228-5051.

Sincerely,

 
  

ose E, Serrano

 

Member of Congress Chainnan
Committee on Appropriations,
Subcommittee on Commerce, Justice,
Science, and Related Agencies

  

 

 
  
 

 

Carolyn By f Jamie Raskin
Chairwoman Chairman

Committee on Oversight and Reform,
Subcommittes on Civil Rights and Civil
Liberties

Coramitiee on Oversight and Refond

 

* See Joint Explanatory Statement Accompanying the Conference Report to the Consolidated
Appropriations Act, 2070, H. Rept. 116-101 (online at
Atlips://appropriations house gov/sites/democrats. appropriations house. govfilewH R420] 1985020-
*e20 Division 20 Bt 20-e20C IS 208 OMSG2OF ¥ 20 pap.

DOC 0001643
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 67 of 266

CC:

The Honorable Robert Aderholt
Ranking Member, Committee on Appropriations, Subcommittee on Commerce, Justice, Science,
and Related Agencies

The Honorable Jim Jordan
Ranking Member, Committee on Oversight and Reform

The Honorable Chip Roy

Ranking Member, Committee on Oversight and Reform, Subcommittee on Civil Rights and Civil
Liberties

DOC 0001644
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 68 of 266

Congress of the United States
Washington, BC 20515

March 12, 2020

The Honorable Secretary Wilber Ross
US Department of Commerce

1401 Constitution Ave NW
Washington, DC 20230

Dear Secretary Ross,

We write you today to impress upon you the necessity of extending the enumeration
period for the 2020 Census due to the social disruption caused by COVID-19. The
Census Bureau currently plans to begin enumeration on April 1° followed by a series of
follow-ups to be concluded by the end of July. On March 11", the World Health
Organization declared the COVID-19 a global pandemic and civil society has responded
accordingly with institutions across the country beginning to close down non-essential
operations in order to slow the spread of the virus.' As states and local jurisdictions
continue to dedicate resources to expanding their capacity to respond to this outbreak,
there will be diminishing state capacity to administer the Census coupled with pragmatic
challenges caused by the outbreak itself. Any count done under these circumstances
would not only fail to properly account for the current American population, but it could
also have more targeted negative impacts on communities historically disadvantaged by
the state and the census process.

According to the CDC as of March 11", the novel coronavirus, or COVID-19, has now
been detected in over 100 locations internationally as well as 38 states and the District of
Columbia.’ While there are only 938 reported cases as of now, this number likely
represents an undercount of cases across the country due to unmet demand for diagnostic
testing. Locations with earlier outbreaks help illustrate this dynamic and emphasize the
need for increased caution during this early response stage. In both South Korea and
Seattle, for example, after numbers initially stagnated reported cases of coronavirus rose
exponentially as both areas increased testing capacity.*4 As the nation as a whole
continues to expand its testing capacity, the threat posed by COVID-19 will come into
full relief. As Director of the National Institute of Allergy and Infectious Diseases
Anthony Fauci testified in front of the House Oversight Committee, “we will see more
cases, and things will get worse.” We must take steps now to ensure that the 2020 Census
is prepared to adjust to the new reality that we may soon face.

 

' Kopecki, Dawn. “World Health Organization declares the coronavirus outbreak a global pandemic.” CNBC.
Accessed: March 11%, 2026

* CDC. “COVID-19: US at a Glance” Center for Disease Control and Prevention. Updated and Accessed: March 11",
2020

? Snyder, Scott. “Long-Term Impacts of Coronavirus in South Korea.” Council on F. oreign Relations. March 11, 2020
* Belluz, Julia. “Italy’s coronavirus crisis could be America’s.” Vax. March 11, 2020

PRINTED ON RECYCLED PAPER

DOC 0001645
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 69 of 266

Unfortunately, the best practices necessary to effectively respond to the coronavirus
outbreak actively impede an effective census count. Medical professionals have
recommended all individuals practice social distancing to mitigate the risks of spreading
the virus. Put simply, social distancing describes actions taken by public health and
government officials to stop or slow down the spread of contagious disease by limiting
the points of public contact. Common examples of this include closing public gatherings
spots, canceling large social gatherings, and limiting or shuttering operations at social
institutions. New York State has already declared New Rochelle, NY a containment zone
closing schools and large gathering places for at least two weeks.” The nation must take
similar aggressive action now to limit the opportunities to transmit the disease in order to
avoid facing a similar fate.

Social distancing will make enumeration practically impossible during the current
allotted time frame. First and foremost, the April 1" start date for enumeration coincides
with what could be the crescendo of the outbreak. Considering the similarity in the rate of
infections, government officials across the US may potentially find themselves in
situations similar to that of Italy, which chose to effectively place its entire country under
quarantine.® Italy went from 76 cases on February 23", to 229 cases on the 25", until
cases ballooned to over 12,000 cases as of March 11".7 If the over 900 reported cases
represent only the beginning of the outbreak with a similar trajectory, the US could
plausibly find itself in the position of asking hundreds of thousands of enumerators to fan
out across the country to knock on doors at the height of the outbreak. Enumerators have
historically had difficulty breaking through the stigma of a government official knocking
on your door thus suggesting the fear of transmission will only amplify this challenge.

Self-reporting will also prove particularly difficult in an environment that does not
encourage social gathering. The Census Bureau expects over 60% of Americans to self-
respond to the census without interaction from an enumerator.® Eliminating large social
gatherings typically used to raise awareness about the importance of the census in
conjunction with reduced access to the Internet for marginalized communities will
substantially impact the self-response rate and subsequently the accuracy of the overall
count. Making matters worse, hard-to-count communities will likely be
disproportionately negatively impacted by social distancing policies. The homeless, for
example, typically get counted in homeless shelters or other charitable organizations
where they may receive mail followed by a counting of those physically on the street. If
these sites are closed in order to prevent the transmission of the disease and unnecessary
travel remains limited, many Americans like these will simply fall through the cracks of
the Census.

Many local jurisdictions also hoped that the Census Bureau’s increased emphasis on
online submissions would facilitate an elevated self-response rate and help capture

 

> Chappell, Bill. “Coronavirus: New York Creates ‘Containment Area’ Around Cluster In New Rochelle.” NPR. March
10%, 2020

® Belluz

* Belluz

® Kulzick, Robert et al, “2020 Census Predictive Models and Audience Segmentation Report.” United States Census
Bureau. Sune 21, 2019,

DOC 0001646
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 70 of 266

historically hard-to-count communities. New Rochelle, NY and New York State again
exemplify the difficulties jurisdictions will face regarding online self-reporting. Nearly
10% of residents in Westchester County as well as 13% of residents statewide do not
have access to the Internet at home.” These individuals would need access to one of the
Census Bureau’s outreach sites that provide the public with an opportunity to access the
Internet. In 2010, over 6,000 of these sites were libraries! and the Census Bureau’s
Community Partners and Supporters Page suggests a similar number of libraries will
house such sites again this year.'! If local businesses and libraries continue to close apace
with our current infection trajectory, it would be unrealistic at best to assume the Census
will meet its online reporting targets necessary to achieve their targeted response rate.
Moreover, 40% of households making less than $20,000 annually in New York State lack
an Internet subscription meaning those unable to respond online are those most in need of
being counted.

Taken together, the necessary response to COVID-19 demands a set of social actions that
create substantial pragmatic barriers to a complete count for the 2020 Census. We urge
that the Census Bureau extends the enumeration period at least through September 2020
to allow for further outreach after the immediate response to the virus subsides. While the
mandate to conduct the census comes from a Constitutional provision, it does provide for
an extension of the enumeration window to the end of the calendar year if necessary. As
the Supreme Court and legal scholars have made clear for centuries, the Constitution is
not a suicide pact.

In full understanding of the weight of this moment, we implore you to follow the dictates
of our Founding Fathers and extend the Census enumeration window.

Best,

 

 

YVETTE D. CLARKE
Member of Congress

 

° NYS Complete Count Commission. “A Roadmap to Achieving a Complete Count in New York State.” NFS Complete
Count Commission, October 2019

*° Baker, Gavin. “Libraries and the 2020 Census.” American Library Association. October 2018

" CDC. “Comnninity Partners and Supporters.” Center for Disease Control and Prevention. February 25, 2020

DOC 0001647
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 71 of 266

   

 

 

ANTHONY BRINDISI ANTONIO DELGADO
Member of Congress Member of Congress

ELIOT ENGEL ADRIANO ESPAILLAT
Member of Congress Member of Congress

    

 

 

   

 

 

HAKEEM JEFFRIES GREGORY MEEKS
Member of Congress Member of Congress

Am hme Cpaspphe A Dresebbe.. ,

GRACE MENG JOSEPH MORELLE
Member of Congress Member of Congress

 

 

DOC 0001648
 

 

Case 5:20-cv-05799-LHK Document 154-4

 

 

JERROLD NADLER
Member of Congress

 

 

MAX ROSE
Member of Congress

 

 

NYDIA VELAZQUEZ
Member of Congress

DOC 0001649

Filed 09/18/20 Page 72 of 266

 

 

KATHLEEN RICE
Member of Congress

 

 

PAUL TONKO
Member of Congress
Case_5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 73 of 266
Correspondence Quality Assurance Staff

Office of the Director
U.S. Census Bureau

Control Sheet April 07, 2020

 

Census Id:

DOC Number:
Correspondence Type:
Action Office:
Signature:

Subject:

Instructions:

Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

Infocopy:

CQAS-10242

Congressional NOT Constituent

DCCO

Letter from Tom O'Halleran to Director Dillingham regarding the Census Bureau's plans
to enumerate Tribal Communities in light of COVID-19

Please prepare draft for formal response.

Please let CQAS know if this is the incorrect action office.

04/21/2020
Tom O'Halleran (D-AZ-01)

04/07/2020
04/07/2020
04/27/2020

No

Director Dillingham

Stanley, DCCO,Hawkins

Concurrence

 

Surmame

 

Initials

 

 

Date

 

 

 

 

 

 

 

 

 

DOC 0001650

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 74 of 266

FLAGSTA FE GFRICE:

     

Tom O‘HALLERAN

ist District, ARIZONA

April 7, 2020

Steven Dillingham
Director

U.S. Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Dear Director Dillingham,

I am writing to express my concern with how the 2019 Novel Coronavirus (COVID-19) will
impact Census enumeration in Tribal communities and Native Nations, who are already behind
urban communities in enumeration. I would like to understand what the Census Bureau is doing
to mitigate these issues.

As you are aware, COVID-19 has forced many communities, including Tribal governments, to
issue shelter-in-place orders. These orders have limited the ability of many individuals to obtain
forms and return their Census responses. This is particularly true in rural communities, where
individuals must drive long distances and visit communal gathering places to use the postal system
or the internet. Further, limited postal, phone, and internet access in many Tribal communities and
Native Nations means that many of these communities are served by enumerators who must do a
physical count.

As you know, the results of the Census are critically important for the distribution of federal
funding. Unfortunately, COVID-19 will limit the ability of enumerators to collect responses. I am
concemed that the virus will also limit the willingness of individuals to meet with enumerators and
further jeopardize an accurate count. For example, the Navajo Nation has been under a shelter-in-
place order since March 21, and the State of Arizona since March 30. Additionally, lam concerned
that it will be more difficult, if not impossible, to find enumerators able to travel long distances
and do counts in rural, Native communities.

As such, I would like your responses to the following questions:

e Do you intend to extend the duration of the Census?
e Do you intend to hire additional enumerators on reservations?
e Do you intend to work with Tribal governments to improve enumeration?

The Census is one of the Federal government’s most important responsibilities. I appreciate your
hard work to ensure an accurate count, and I look forward to your timely response.

Sunecrely. S/ My. w
fy.

ca oF
& pop. Cite Sige Be
Tom O’ Halleran
Member of Congress

DOC 0001651
Page | of 1
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 75 of 266

Fw: Rep. O'Halleran Letter to Director Dillingham

Mark G Dorsey (CENSUS/ADCOM FED) <mark.g.dorsey@census.gov>

Tue 4/7/2020 12:06 PM

To: BOC Correspondence Quality Assurance (CENSUS) <boc.correspondence.quality.assurance@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopherj.stanley@census.gov>; Alan Lang (CENSUS/OCIA FED)
<alan.lang@census.gov>; Dee A Alexander (CENSUS/OCIA FED) <Dee.A.Alexander@census.gov>; Bina K Saafi
(CENSUS/OCIA FED) <bina.k. saafi@census.gov>; OCIA Web Contact List <ocia.web.contact.list@census.gov>;
Melissa K Bruce (CENSUS/OCIA FED) <melissa.k.bruce@census.gov>; Lewis H Footer (CENSUS/OCIA CTR)
<lewis.h.footer@census.gov>

if 4 attachments (157 KB}

Tribal Census 4.7.2020.pdlf;
Please control.
Thanks,

Mark Dorsey, Congressional Liaison, Office of Congressional & Intergovernmental Affairs, U.S.
Census Bureau

Cell 202.779.1388 mark.g.dorsey@census.gov

census.cey Connect with us on Secial Media

 

From: Babbitt, Paul <Paul.Babbitt@mail.house.gov>

Sent: Tuesday, April 7, 2020 11:29 AM

To: OCIA Web Contact List <ocia.web.contact.list@census.gov>
Ce: LettersBills, AZO01 <AZO01.LettersBills@mail.house.gov>
Subject: Rep. O'Halleran Letter to Director Dillingham

Hello,

Attached please find a letter from Rep. O’Halleran to the Director. Please do not hesitate to let me
know if there is anything else | can do to assist in getting this in the correspondence system.

Thanks,
Paul
Paul Babbitt ; senior Adviser

Office of Congressman Tom O’Halleran (a2-01}
324 Cannan House Office Budiding | Washington O.C. | 202-225-3384

https://outlook.office365.com/mail/boc.correspondence.quality.assurance@census.gov/AA... 4/7/2020
DOC 0001652
    

:20-6\
Cor
Office of the Director
U.S. Census Bureau

respondence Quality Assurance Staff

Control Sheet March 24, 2020

 

Census Id:

DOC Number:
Correspondence Type:
Action Office:
Signature:

Subject:

Instructions:
Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

infocopy:

CQAS-10202

Congressional
DCCO
Dillingham

Delegation regarding college students 2020 Census responses during current campus
closures.

Prepare response for Director's signature.
04/01/2020

D-MA- Elizabeth Warren, Edward J. Markey, Stephen F. Lynch, Joseph P. Kennedy,
William Keating, James P. McGovern, Lori Trahan, Seth Moulton, Ayanna Pressley,
Katherin Clark, Richard F. Neal

03/23/2020
03/24/2020
04/06/2020
No

Director

ADDC, Stanley

Concurrence

 

Surname

 

Initials

 

 

Date

 

 

 

 

 

 

 

 

 

 

DOC 0001653
Page | of 1
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 77 of 266

Fw: Letter from Massachusetts delegation

OCIA (CENSUS/OCIA) <ocia@census.gov>

mae

Tue 3/24/2020 $40 AM
To: BOC Correspondence Quality Assurance (CENSUS) <boc.correspondence.quality.assurance@census.gov>;
Christopher J Stanley (CENSUS/OCIA FED) <christopher,j.stanley@census.gov>; Alan Lang (CENSUS/OCIA FED)

<alan. lang@census.gov>; Eduardo | Guity (CENSUS/PH FED) <eduardo.i.guity@census.gov>; Mark G Dorsey
(CENSUS/ADCOM FED) <mark.g.dorsey@census.gov>

 

i attachments (137 KES

2020.03.23 Letter to census bureau re counting college students during clasures.pdf;
please control. attachment saved on M: drive and here on email.

Lee

 

From: McCartney, Abby (Warren) <Abby_McCartney@warren.senate.gov>
Sent: Monday, March 23, 2020 06:15 PM

To: OCIA Web Contact List <ocia.web.contact.list@census.gov>

Subject: Letter from Massachusetts delegation

Hi,

I'm attaching a letter from the Massachusetts delegation regarding college students during
the current campus closures. Let me know if you have any questions!

Hope you're staying safe and healthy!

Abby McCartney

Legislative Fellow

Office of Senator Elizabeth Warren
(202) 507-3424

https://outlook.office.com/mail/boc.correspondence.quality.assurance@census.gov/inbox/i... 3/24/2020

DOC 0001654
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 78 of 266

Congress of the Cited States

Uilashingion, EMC SOS)

 

March 23, 2020

Dr. Steven Dillingham
Director

United States Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Dear Dr. Dillingham:

In light of the unprecedented public health emergency caused by the coronavirus disease
2019 (COVID-19) pandemic,! we write in strong support of the Commonwealth of
Massachusetts’s request that you allow colleges and universities to respond to the 2020 Census
using administrative data for both on-campus and off-campus students.

The rapid spread of the novel coronavirus and the Centers for Disease Control and
Prevention’s recommendations for social distancing have led at least 24 colleges and universities
in Massachusetts to move their classes online and instruct most students to leave campus.” This
includes such large universities as Harvard University, Boston University, Northeastern
University, and the University of Massachusetts systemt. As a result, Massachusetts’s university
students are currently dispersed all over the United States and the world.

We are deeply concerned that in the current circumstances, continuing to count students
residing in institutions by collecting individual student surveys will result in a drastic undercount
for Massachusetts. Your guidance to students and universities thus far has called for students to
be counted at their university if that is where they would have resided on April 1, absent
temporary closures; however, it will be exceptionally difficult to communicate that message to
every student who has been temporarily displaced from their campus community. Because
Massachusetts has a high concentration of colleges and universities, under-counting this group
would result in the loss of essential funding and services that students rely on while they are
living in the Commonwealth.

We therefore urge you to allow the Massachusetts Secretary of State to work with
colleges and universities to determine accurate counts using administrative data for all the
colleges’ and universities’ registered students. As Secretary Galvin wrote to you on March 10,°
the Commonwealth is confident that directory records can be used to identify student populations
accurately. Allowing for this flexibility will ensure that this unprecedented emergency situation

 

' Letter from Secretary William Francis Galvin to Dr. Stephen Dillingham, March 10, 2020.

2 WBUR, “All the Massachusetts Colleges That Have Canceled Classes,” updated March 18, 2020,
httos:/Avww.wbur.ore/edify/2020/03/1 1/colleges-universities-remote-online-coronavirus.

? Letter from Secretary William Francis Galvin to Dr. Stephen Dillingham, March 10, 2020.

 

DOC 0001655
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 79 of 266

does not result in a decade of inaccurate and inequitable representation and funding for our
constituents.

Thank you for your consideration of this urgent matter.

Sincerely,
Elizabeth Warren Edward J. Markey
United States Senator United States Senator
Stephen F. Lynch Joseph P. Kennedy, I
Member of Congress Member of Congress
William Keating James P. McGovern
Member of Congress Member of Congress
Lori Trahan Seth Moulton
Member of Congress Member of Congress
Ayanna Pressley Katherine Clark
Member of Congress Member of Congress
Richard E. Neal
Member of Congress

2

DOC 0001656
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 80 of 266

 

Congress of the United States

Washington, B@ 20515

March 13, 2020

Dr. Steven Dillingham, Ph.D
Director

United States Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Director Dillingham:

As Members of the Congressional Hispanic Caucus, we respectfully urge you and to extend the
2020 Census enumeration by three months ending October 31, 2020. Given the grave concern for
public health and well-being we have for our constituents and communities regarding the
impacts of the novel coronavirus 2019 (COVID-19), we believe that this is a necessary measure
to protect both American citizens and the integrity of the Census. The public health emergency
impacting all areas of this country threatens the ability of the Census Bureau to safely and fully
conduct the decennial census. Given the instructions and recommendations of the Centers of
Disease Control and Prevention, National Institute of Allergy and Infectious Diseases, and U.S.
Department of Health and Human Services to avoid direct contact with symptomatic persons and
the known method of COVID-19 transmission from person-to-person, we foresee that adhering
to these principles will limit the ability of enumerators to undertake the non-response follow-up
process and will hamper the participation of Americans nationwide. This will particularly impact
the ability of the Census Bureau to reach individuals in already hard to count and undercounted
communities.

Under the provisions of the U.S. Constitution, the Census Bureau must deliver apportionment
counts to the President and Congress by December 31, 2020. While the current end date of July
31, 2020 for collection of enumerations is intended to allow the Census Bureau enough time to
tabulate the responses from the enumeration, present circumstances require a change. As
COVID-19 and changes to individual and collective social habits could severely depress both the
self-response rate and follow-up rate, it is preferable to extend the collection of responses to
ensure that everyone is counted, rather than accept what may be a massive undercount.
Recognizing that the extension of the enumeration will place a burden on the Census Bureau to
provide the official apportionment in time as required by law, we urge the Census Bureau to
utilize its contingency funds, and we are supportive of providing emergency funding to the
Census Bureau, both for the extended enumeration and expedited tabulation process.

We thank you for your work to ensure that every person in this country is counted. We request
that Congress be consulted on any changes to the Census timeline, and that all necessary
protections are taken to ensure that communities of color and undercounted communities are

PRINTED Of RECYCLED PAPER

DOC 0001657
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 81 of 266

counted. Hand and hand with a full count is the need for accurate reporting of data, and the
Census Bureau must ensure that this undertaking is also handled with the utmost care. We trust
that you share our concerns regarding the effects of COVID-19 on the 2020 Census. As such, we
urge you to accept this request for extension, and to work with Congress and our partners across
the country to ensure a complete and accurate enumeration.

Sincerely,

    

Adriano Espaillat
Member of Congress

ADDITIONAL SIGNATORIES

Rep. Veronica Escobar

Rep. Rail M. Grijalva

Rep. Jim Costa

Rep. Juan Vargas

Rep. Ruben Gallego

Rep. Jests G. “Chuy” Garcia
Rep. Gilbert R. Cisneros
Rep. Alexandria Ocasio-Cortez
Rep. Ben Ray Lujan

Rep. Sylvia Garcia

Rep. Vicente Gonzalez

DOC 0001658
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 82 of 266

Cougness of the United States
Washington, D.C. 20515

March 13, 2020

Wilbur L. Ross, Jr.

Secretary

U.S. Department of Commerce
1401 Constitution Avenue, N.W.
Washington, D.C. 20230

Dr. Steven Dillingham
Director

U.S. Census Bureau
4600 Silver Hill Road
Washington, D.C. 20233

Dear Secretary Ross and Director Dillingham:

We write to express our concerns regarding the impact of the novel coronavirus 2019 (COVID-19} on
participation and operations for the 2020 Census, particularly as it presents an increased risk of an
undercount. We understand that the Census Bureau is actively monitoring the situation in order to
adapt operations to ensure a complete and accurate count. As you develop contingency plans, we urge
you to consider how historically marginalized communities, people experiencing homelessness, and
communities with low broadband access will be reached.

As Members of Congress, we have been working with local, state, and non-government stakeholders to
ensure my constituents have adequate opportunities to respond to the 2020 Census. We have secured
Mobile Questionnaire Assistance Centers (MQACs) in communities, organized Census job fairs, and
coordinated outreach events. By working with trusted community partners, constituents have access to
language and technical assistance when completing the Census. Unfortunately, many of these activities
involve members of the community coming together.

Due to recent developments around COVID-19, there is increased concern and uncertainty about
attending any community events. As a result, large and small events across the country have been
canceled. It may seem simple to encourage everyone to respond online. However, this method is not an
option for thousands of people.

While we appreciate your work to build a robust online infrastructure, simply pointing people to the
online form is insufficient. We urge you to consider alternative options including but not limited to:
extending the enumeration period for non-response follow up and for people experiencing
homelessness. We believe these steps are necessary to protect public health while ensuring a complete
and accurate count.

in order to provide adequate resources to constituents, please provide written responses to the
following questions by March 27, 2020:

DOC 0001659
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 83 of 266

1. What steps is the Bureau taking to develop contingency plans for the 2020 Census during the
current pandemic?
a. How will contingency plans address the needs of people with little to no access to
broadband?
b. How will people living in non-traditional housing be reached?
c. How will people experiencing homelessness be reached?
d. How will individuals who have been quarantined as a result of COVID-19 be reached?
e. How will individuals residing in skilled nursing facilities and nursing facilities be reached?
individuals residing in Department of Veterans Affair Community Living Centers (VA Nursing
Homes)?
2. How will the Census Bureau ensure the health and safety of enumerators?
3. What guidance will you provide to operators of Mobile Questionnaire Centers?
4. What safety precautions is the Census Bureau taking to ensure the health and safety of those
staffing and visiting MQCs? How quickly will community partners be expected to adapt to changes
set in place by the Bureau as a result of the pandemic?
5. When will the Bureau issue guidance to local, state, and non-government partners that are
hosting community events?

Thank you in advance for your responses to these critical questions. We appreciate your efforts to
ensure a complete and accurate count.

Sincerely,

 

 

Linda T. Sanchez
Member of Congress J. Luis Correa
Member of Congress

 

    

 

Debbie Mucarsel-Powell
Member of Congress

 

Harley Rouda
Member of Congress

fue,
Zip C— Zp Yd.

  

 

 

Gilbert R. Cisneros, Jr.
Member of Congress

Ruben Gallego
Member of Congress

DOC 0001660
Case 5:20-cv-05799-LHK

Ket M Holos

Raul M. Grijalva
Member of Congress

 

 

 

Brian Higgins
Member of Congress

Fret ry K

Pramila Jayapal
Member of Congress

 

en.
e : :
i of Lot = censor
Sptegy eee 8 Pome —
er Cl

 

Jerry McNerney
Member of Congress

 

 

Bill Pascrell, Jr.
Member of Congress

 

 

Darren Soto
Member of Congress

Silvia R. Garcia
Member of Congress

 

 

Document 154-4 Filed 09/18/20 Page 84 of 266

ae

   

é,
A Ma f&

B

 

Dina Titus
Member of Congress

 

 

TJ Cox
Member of Congress

 

 

Filemon Vela
Member of Congress

Thom R. Geng

Thomas R. Suozzi
Member of Congress

 

 

 

Mary Gay Scanlon
Member of Congress

a? M L
ae Ph
APP

‘a ~

 

Zoe Lofgren
Member of Congress

Doom Honfed

Steven Horsford
Member of Congress

 

DOC 0001661
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 85 of 266

  

 

John Larson Jimmy Panetta
Member of Congress Member of Congress

 

 

Doris Matsui
Member of Congress

 

 

Alcee L. Hastings
Member of Congress

 

 

 

Susie Lee
Member of Congress

 

 

 

Pete Aguilar

Member of Congress .

Saari of Caress

 

  

 

Joyce Beatty Wiember of Congress

Member of Congress

7 pen ( Jj

   

 

Ben Ray Lauer é
Member of Compress #

 

DOC 0001662
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 86 of 266

ry

 

Judy Chu
Member of Congress

    
 

Member of Congress

 

Jan Schakowsky
Member of Congress

Jimmy Gomez

Member of Congress

 

 

DOC 0001663
Case_5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 87 of 266
Correspondence Quality Assurance Staff

Office of the Director
U.S. Census Bureau

Control Sheet April 01, 2020

 

Census Id:

DOC Number:
Correspondence Type:
Action Office:
Signature:

Subject:

Instructions:

Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

Infocopy:

CQAS-10226

Letter
DCCO

Letter from National Urban League with recommendations for 2020 Census operations
regarding COVID-19

Please prepare draft for formal response.

Please let CQAS know if this is the incorrect action office.
04/15/2020

National Uroan League

03/31/2020
04/01/2020
04/21/2020

No

Secretary Wilbur Ross

ADDC,Stanley,Hawkins

Concurrence

 

Surmame

 

Initials

 

 

Date

 

 

 

 

 

 

 

 

 

DOC 0001664

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 88 of 266

80 Pine Street, 9 Floor

National | Empowering Communities. Mare H. Morial _ New York, NY 10005

Urban League Changing Lives. President and CEO

Phone 212 558 5336
Efax 646 568 2165

 

: www.nul.org
: www.iamempowered.com
: presidentoffice@nul.org

March 31, 2020

The Honorabie Wilbur L. Ross, Jr.
U.S. Secretary of Commerce
Office of the Secretary

U.S. Department of Commerce
1401 Constitution Avenue, N.W.
Washington, DC 20230

Dear Secretary Ross,

The National Urban Leaque applauds the Census Bureau's recent announcement to
further suspend 2020 Census operations due to carfinued health concerns associated
with the Coronavirus. As a two-term former Mayor of New Crleans, Loulsicinci—a city
reportedly experiencing the world’s fastest growih in mew COVID-19 cases, | fully
understand the tremendous caution the Census Bureau must take fo protect the public
ancl its employees, Af the same time, we are minciful of fhe Constitutional menciate fo
conduct a fair and accuraie decennial census, notwithstanding an unprecedented
national public health crisis that threatens an accurate count of historically
uncercounted populations,

The National Uroan League and leaders of our 2020 Census Black Roundiabie (a coalition
of cli rights and national leaders, clergy, slate and local representative organizations),
stand with the Census Bureau as ii monitors and cacijusts census operations in compliance
with rapiclly changing oublic health cirectives. In doing so, we sirongly recornmmend the
Census Bureau undertake the following actions fo ensure an accurate count of all
populations during this panclemic--especially the black population which already is at
nigh risk of a significant 2020 census undercount, according fo recent research (Uroan
instiuie, Pew Research),

Recommendations:

e Amend the 2020 Census Communications Campaign. Provide new messaging.
reflecting 1} the current public health crisis of fear, 2) The adjusted ZO20 Census
operations schedule, and 3) paicl advertising for the duration of felcl operatians—
including Nonresponse Follow-up {NRFU}. Pre-Coronavirus, the 2020 Census paicl
aclvertising campaign was originally scheduled fo end a month prior to the end of
NRFU, Given constantly changing public health cirectives anc ongoing

needed throughout the duration of all feild enumerations fo ensure a cornpiete
count of the hardest fo count,

DOC 0001665
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 89 of 266

The Honorable Wilbur L. Ross, Jr.
March 31, 2020
Page 2 of 3

e Strengthen and broadly communicate adjusied plans to the public beyond the
Census webpage cnd rnedia briefings, especially regarding the enumerciion of
the homeless, off campus college students, and NRFU operations. Partnership
specialisis, Complete Count Committees and trusted voices must have accurate,
consistent and timely information fo comrmunicate these changes and
encourage Census participation,

 

* Immediately asceriain the Census Burecu’s ability fo sustain Telephone
Guestionnaire Assistance (TQA) Centers. Growing public heaiih calls for social
distancing create workplace safely concerns for TQA call centers whose staff work
in close contact with one another ancl may not return to TQA call centers fo work,
out of fear of comfracting the virus. Confirmed COVID-19 cases at Census facilities
and buildings do not helo this stuction. Pending this decision, a significant
communications campcdign, wil be neecdecd fo encourage Internet and paper
response, especially for persons with low English proficiency, nousehoalds without
infermet access anc persons cistrustiul of the Internet.

* increase transparency and engagemen! wilh Congressioncd! representatives,
Census slakeholders and the public fo gain support anc increase frust during these
aivicull firnes.

e Remove obstacles to Census hiring. Curren? Census plans to temporarily “pause”
applicant fingerprinting as a public health safely precaution to protect employees
and job applicants, while necessary, will only exacerbate long-term, systemic 2020
Cansus hiring backlogs ond threaten NRFU operations. While Census has

exceeded its 2.5 millon recrufiment goal This does nof equate having 500,000
“poots on the ground,” trained and reacly for NRFU enumeration.

* End the curren! plecemeal and confusing, week fo week approach of fermporarily
nausing census operations. Extend ihe ime perind for the public to respond te ihe
Census at least 30 days beyond the current August 14" end date, f nol longer.
Presiden? Donald Trump wisely extended the deadline for filing faxes a full three
months unfil July 15, due ta the Coronavirus. The same sense of urgency should be
applied fo the 2020 Census,

in closing, The National Urban League and the 2020 Census Black Roundtable applaud
the Census Bureau's recenily adapted public cclveriising cammoicn messaging fo reflect
the current public health crisis. tis a great siarl, buf much more is neecec. The Urban
Leqaque and 2020 Census Black Roundtable collaaques have already mobilized in unity
for an accurate count and will Couble our effarts to use the power of our nefworks cs
trusted voices to encourage sel-response and increased trust in the 2020 Census.

 

DOC 0001666
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 90 of 266

The Honorable Wilbur L. Ross, Jr.
March 31, 2020
Page 3 of 3

Plecise clo not hesitate fo call upon us as we navigate These unprecedented challenges
foam accurate and complete Census count.

Best regards,

 

Mare H. Maric
Presiden? and CEO
Notional Urban League

Attachment: List of 2020 Census Black Rounctable Members

ee: Lawson Kluttz, Acting Deputy Assistant Secretary for Legislative and
Intergovernmental Affairs, U.S. Department of Commerce

Kklutiz@doc.gov

Steven Dillingham, U.S. Census Director
steven.dillingham@census.gov

 

Al Fontenot, Associate Director, Decennial Census Programs,
aibert.e.fontenot@census.gov

 

DOC 0001667
Page | of 1
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 91 of 266

Letter to Sec. Ross from NUL
Eduardo | Guity (CENSUS/PH FED) <eduardo.i.gquity@census.gov>

Wed 4/4/2020 4:47 PM
To: BOC Correspondence Quality Assurance (CENSUS) <boc.correspondence.quality.assurance@census.gov>
Ce: Alan Lang (CENSUS/OCIA FED) <alanlang@census.gov>

B 4 attachments (977 KB

Hon Wilbur L Ross Jr pdf
Hello,

Please control,
Saludos cordiales,

Eduardo I. Guity

Congressional Liaison

Office of Congressional and Intergovernmental Affairs (OCIA)
U.S. Census Bureau

Office: 301.763.9794 Cell: 202.860.6370

Email: eduardo.i.quity@2020census.gov

 

ceeenencesenenstunrentecencnecnercnctcenesebdanteeres

https://outlook.office365.com/mail/boc.correspondence.quality.assurance@census.gov/AA... 4/1/2020
DOC 0001668
Case_5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 92 of 266
Correspondence Quality Assurance Staff

Office of the Director
U.S. Census Bureau

Control Sheet April 14, 2020

 

Correspondence Type:

Census Id:

DOC Number:
Action Office:
Signature:

Subject:

instructions:

CQAS-10266

Congressional NOT Constituent

DCCO

Director

CAPAC request the Census Bureau to take the following actions to compensate for
diminished in-person outreach while ensuring that 2020 Census operations during the
COVID-19 pandemic and have follow up questions be answered by 4/19/2020.

Prepare for the Director's signature. Signees: EXECUTIVE BOARD

Rep.
Sen.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.

Scott

Rep.

Judy Chu, Chair Sen. Tammy Duckworth Sen. Kamala Harris
Mazie K. Hirono Sen. Brian Schatz

Ami Bera

Ed Case

Gil Cisneros

TJ Cox

Tulsi Gabbard

Jimmy Gomez

Al Green

Pramila Jayapal Rep. Ro Khanna

Andy Kim

Raja Krishnamoorthi Rep. Barbara Lee

Ted Lieu

Doris O. Matsui Rep. Grace Meng

Stephanie Murphy Rep. Gregorio Sablan Rep. Michael San Nicolas Rep. Bobby

Mark Takano

ASSOCIATE MEMBERS Rep. Pete Aguilar

 

 

 

 

Rep. Nanette Barragn Rep. Karen Bass
Rep. Suzanne Bonamici Rep. Brendan Boyle
Rep. Salud Carbajal Rep. Katherine Clark Rep. Gerald Connolly Rep. Lou Correa
Rep. Susan Davis
Rep. Suzan DelBene Rep. Debbie Dingell Rep. Anna Eshoo
Rep. Marcia Fudge
Rep. Hakeem Jeffries Rep. Zoe Lofgren
Rep. Alan Lowenthal Rep. Carolyn Maloney Rep. Jerry McNerney Rep. Gregory Meeks
Rep. Jerrold Nadler
Rep. Grace Napolitano Rep. Jimmy Panetta Rep. Scott Pe ters
Rep. Katie Porter
Rep. Jamie Raskin
Rep. Harley Rouda
Rep. Lucille Roybal-Allard Rep. Linda Snchez
Rep. Janice Schakowsky Rep. Adam Schiff
Rep. Brad Sherman
Rep. Adam Smith
Rep. Jackie Speier
Rep. Thomas Suozzi Rep. Eric Swalwell
Concurrence
Sumame
Initials
Date

 

 

 

 

 

 

 

 

 

DOC 0001669

 
Case 9:20-cv-02 (99 FHI ocument 154-4 Filed 09/18/20 Page 93 of 266

Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

Infocopy:

Rep. Juan Vargas

Rep. Nydia Velzquez Rep. Maxine Waters Rep. Bonnie Watson Coleman

04/22/2020

Judy Chu (D-CA-27), Tammy Duckworth (D-IL), Kamala Harris (D-CA)

04/14/2020

04/14/2020

04/28/2020

No

Dr. Steven Dillingham
ADDC,OCIA/CAO, Hawkins

Concurrence

 

Surmame

 

Initials

 

 

Date

 

 

 

 

 

DOC 0001670

 

 

 

 

 
 

  

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 94 of 266

 

 

 

 

2423 Rayburn House Office Building « Washington, D.C. 20515 « 202.225.5464 « http://capac.chu.house.gov

 

EXECUTIVE BOARD

Rep.
Sen.
Sen.
Sen.
Sen.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.

Judy Chu, Chair
Tammy Duckworth
Kamala Harris
Mazie K. Hirono
Brian Schatz

Ami Bera

Ed Case

Gil Cisneros

TJ Cox

Tulsi Gabbard
Jimmy Gomez

Al Green

Pramila Jayapal
Ro Khanna

Andy Kim

Raja Krishnamoorthi
Barbara Lee

Ted Lieu

Doris O. Matsui
Grace Meng
Stephanie Murphy
Gregorio Sablan
Michael San Nicolas
Bobby Scott

Mark Takano

ASSOCIATE MEMBERS

Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.

Pete Aguilar
Nanette Barragan
Karen Bass
Suzanne Bonamici
Brendan Boyle
Salud Carbajal
Katherine Clark
Gerald Connolly
Lou Correa

Susan Davis
Suzan DelBene
Debbie Dingell
Anna Eshoo
Marcia Fudge
Hakeem Jeffries
Zoe Lofgren

Alan Lowenthal
Carolyn Maloney
Jerry McNerney
Gregory Meeks
Jerrold Nadler
Grace Napolitano
Jimmy Panetta
Scott Peters
Katie Porter
Jamie Raskin
Harley Rouda
Lucille Roybal-Allard
Linda Sanchez
Janice Schakowsky
Adam Schiff

Brad Sherman
Adam Smith
Jackie Speier
Thomas Suozzi
Eric Swalwell
Dina Titus

Juan Vargas
Nydia Velazquez
Maxine Waters
Bonnie Watson

Coleman

April 14, 2020

Dr. Steven Dillingham
Director

U.S. Census Bureau
4600 Silver Hill Road
Suitland, MD 20746

Dear Dr. Dillingham:

We greatly appreciate all that the Census Bureau has done over the past few

weeks to alter operations for the 2020 Census in response to the COVID-19
pandemic. As the Census Bureau continues to shift operations to align with
evolving public health guidance, the Congressional Asian Pacific American
Caucus (CAPAC) would like to work with you to ensure that the Asian American,
Native Hawaiian, and Pacific Islander (AANHPI) community is fully counted in
the 2020 Census.

Unfortunately, the COVID-19 crisis has upended the lives of millions of Americans
and changed the way we go about our daily lives. Due to social distancing measures
and stay-at-home orders in multiple states, many of the in-person outreach
strategies the Census Bureau had initially planned to conduct are no longer feasible
without posing a significant risk to public health. Much of this outreach was
focused on in-person contact by Census staff and Census Partners, such as
canvassing, Mobile Questionnaire Assistance, and in-person outreach at events and
places where people gather. The Census Bureau emphasized that any gaps in
language access and in-language advertising would be addressed at the local level
through Census Partners, hiring from within hard-to-count communities, and
meeting people where they are. Because it will likely be impossible to execute these
strategies as planned during the enumeration period, we urge the Census Bureau to
reassess its outreach to limited English proficient (LEP) individuals and other hard-
to-count communities.

Although the Census Bureau has demonstrated that Americans across the country
are still responding to the 2020 Census, these response rates have been uneven. For
instance, many census tracts with a high density of AANHPIs, particularly those in
New York, are responding to the census at dramatically lower rates than the country
overall. Early analysis of response rates has also shown that the national response
rate is lower at this point in the enumeration period than it was in 2010.
Furthermore, it has been shown that communities with a high percentage of limited

DOC 0001671
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 95 of 266

English proficient individuals have even lower response rates.' We are greatly concerned that
without traditional outreach methods, as well as innovative methods to mimic the effect of those
traditional outreach efforts, an undercount of the AANHPI community and other historically
undercounted populations will likely occur.

Accordingly, we urge the Census Bureau to take the following actions to compensate for
diminished in-person outreach while ensuring that 2020 Census operations do not pose a threat to
public health and safety:

Bolster Paid Advertising to the AAPI Community: While we applaud the Census
Bureau’s original outreach strategy that aimed to conduct in-person outreach in 59
languages, it is imperative that the Census Bureau develops a new plan to fill current gaps
in its outreach plans to reach LEP persons and other hard-to-count communities. Bolstering
paid, in-language advertising is one way to achieve this. We urge the Census Bureau to
continue to utilize its robust funding to increase paid advertising for 2020 Census outreach,
as well as to expand the number of languages in which paid advertising will be conducted.
In particular, we ask that the Census Bureau makes TV ad buys in South Asian languages
and other AAPI languages where possible; expand the online and social media advertising
program to all 59 languages in which in-person outreach would have been conducted;
expand in-languages ad buys in print and radio media to include more AAPI languages;
begin an in-language direct mail non-response follow-up program; and continue ad buys
throughout the entire enumeration period.

Utilize Census Partners: As trusted community voices, Census Partners must remain an
integral part of the 2020 Census outreach strategy to AANHPIs and other hard to count
communities. We urge the Census Bureau to continue to work on finding alternative means
for Census Partners to get out the count. While the reach of many Census Partners is limited
by social distancing measures, outreach can still be conducted online through social media
and email, as well as by mail and by phone.

Provide Weekly Response Rates to Congress: CAPAC Members have made several
requests for data on the progress of the 2020 Census within their respective congressional
districts. As the Census Bureau shifts operations to address the COVID-19 pandemic, we
ask that the Census Bureau provide all congressional offices with weekly updates on the
progress of the 2020 Census. In particular, we ask that the Census Bureau provide a
projected response rate for the AANHPI community and other communities of color to the
best of its ability. While we are aware that it is impossible to know the response rate by
demographic group before tabulation begins, we ask that the Census Bureau use other
proxies such as community demographics by geography to track this critical information.

 

1 CUNY Center for Urban Research, Census 2020 Response Rate Analysis Week 1, https:/Awww.gc.cuny.edu/Page-
Elements/Academics-Research-Centers-Initiatives/Centers-and-Institutes/Center-for-Urban-Research/CUR-
research-initiatives/Census-2020-Response-Rate-Analysis-Week- |

DOC 0001672
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 96 of 266

Address Long Wait Times for Census Call Centers: In order to adapt to the current
public health crisis, the Census Bureau implemented social distancing policies in call
centers that provide over-the-phone enumeration. An unfortunate consequence of this
policy is that wait times increased significantly for respondents who attempted to complete
the Census over the phone. Many LEP respondents with limited internet access have been
utilizing the phone response option to access in-language assistance. Some of these
respondents have reported waiting for extended periods of time on the line for in-language
assistance, while others have been unable to connect with operators in their language of
choice. The Census Bureau recently announced that the capacity of call centers will be
increased to remedy this problem. We applaud the Census Bureau for taking action, but
also encourage the Bureau to continue to monitor wait times and adjust accordingly as
needed.

Provide Updates on Staff Demographics: When the Census Bureau is able to safely
resume partial or full operations, we ask that the Census Bureau provide us with data on
the number of Census field staff that have been onboarded within each congressional
district. This data should be disaggregated and include the race, ethnicity, and language
capabilities of the onboarded staff, statistics on the degree to which the demographics and
language capabilities of onboarded staff are reflective of the communities in which they
are performing outreach, and statistics on the number of field staff who are
geographically from the communities they are performing outreach to.

Assess Alternatives to In-Person Outreach: We urge the Census Bureau to continue to
refrain from any in-person outreach to non-responding households that may jeopardize
public health. Given the well-documented historical undercount of communities of color,
we encourage the Census Bureau to consider other means of performing non-response
follow-up in order to mitigate the need for in-person follow-up that may disproportionally
put the health of communities of color at risk.

In addition to the aforementioned requests, we would also like to ask the Census Bureau to respond
to the following questions by no later than Tuesday, April 21, 2020.

1,

How is the Census Bureau altering its overall outreach strategy while field operations are
suspended?

How will this altered strategy reach hard-to-count communities and the AANHPI
community in particular?

How is the Census Bureau adjusting its communications plan in response to COIVD-19?
How much funding has the Census Bureau already shifted to the communications program,
and how much additional funding does the Census Bureau plan on shifting to the
communications program? Please provide as much detail as possible on additional
expenditures for advertising and other forms of communication in light of operational
adjustments and COVID-19 related challenges.

DOC 0001673
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 97 of 266

5. How is the Census Bureau planning on using its carryover funds to adapt operations for
the 2020 Census? Please provide as much detail as possible on how carryover funds are
being utilized for operational adjustments and COVID-19 related challenges.

6. What is the status of the Census Bureau’s planned South Asian language ad buys and what
media markets will these ads appear in?

7. What other languages is the Census Bureau planning on expanding their paid media
program to?

8. To address the fact that the COVID-19 crisis is changing where people usually are, will the
Census Bureau conduct targeted outreach to college students as part of bolstering its paid
advertising to ensure students know where they should be counted? Is there a plan to
conduct specific outreach to AANHPI students and other hard to count populations, such
as partnering with Minority Serving Institutions? Please provide as much detail as possible
on how the Bureau will address this issue.

9. What methods for non-response follow-up is the Census Bureau planning on utilizing while
in-person outreach is untenable?

10. How is the Census Bureau currently assessing response rates from hard-to-count
communities and the AANHPI community in particular?

11. How has the Census Bureau continued to collaborate and work with local Census Partners
even though current field operations have been suspended?

12. Households in the insular areas of Guam, American Samoa, the Commonwealth of the
Northern Mariana Islands, and the U.S. Virgin Islands are enumerated in person and do not
have the option of completing the Census online, over the phone, or by mail. How is the
Census Burea planning to ensure that the insular areas are enumerated while field
operations are postponed?

13. The Census Bureau recently announced that it is taking steps to decrease wait times for
over the phone respondents by reinstating the callback option and making more employees
available to respond to requests. How much has capacity been increased at call centers, and
what is the increase per call center, per language option, and per language per call center?

14. If the Census Bureau is utilizing remote operators in its call centers, what has the increase
in remote operating capacity been, and how does this increase differ by language option?
What is the new average wait time overall and per language option?

We appreciate all that the Census Bureau has done to adapt its operations during the COVID-19
pandemic. Please continue to keep us updated whenever significant changes are made regarding
the 2020 Census. We look forward to receiving your response to our letter, as well as our continued
work together to ensure the AANHPI community is fully counted in the 2020 Census.

/ 1 Chu Po Mong

Judy Chu Grace Meng

Sincerely,

    

Member of Congress Member of Congress
CAPAC Chair CAPAC First Vice Chair

DOC 0001674
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 98 of 266

/s/ Kamala Harris
Kamala Harris
U.S. Senator

/s/ Ed Case
Ed Case
Member of Congress

/s/ Ro Khanna
Ro Khanna
Member of Congress

/s/ Anna G. Eshoo
Anna G. Eshoo
Member of Congress

/s/ Grace F. Napolitano
Grace F. Napolitano
Member of Congress

/s/Jackie Speier
Jackie Speier
Member of Congress

/s/ Mark Takano
Mark Takano

Member of Congress
CAPAC Second Vice Chair

/s/ Gilbert R. Cisneros, Jr.
Gilbert R. Cisneros, Jr.
Member of Congress

/s/ Barbara Lee
Barbara Lee
Member of Congress

/s/ Deb Haaland
Deb Haaland
Member of Congress

/s/ Linda T. Sanchez
Linda T. Sanchez
Member of Congress

/s/ David Trone
David Trone
Member of Congress

DOC 0001675

/s/ Ted W. Lieu
Ted W. Lieu

Member of Congress
CAPAC Whip

/s/ TI Cox
TJ Cox
Member of Congress

/s/ Michael F.Q. San Nicolas
Michael F.Q. San Nicolas
Member of Congress

/s/ Alan Lowenthal
Alan Lowenthal
Member of Congress

/s/ Jan Schakowsky
Jan Schakowsky
Member of Congress

/s/ Nydia M. Velazquez
Nydia M. Velazquez
Member of Congress
Page | of 1
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 99 of 266

MT Gov Bullock Letter
Sabrina McNeal (CENSUS/OCIA CTR) <sabrina.e.mcneal@census.gov>

mae

Tue 4/14/2020 Tii2e AM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopherj.stanley@census.gov>; BOC Correspondence Quality
Assurance (CENSUS) <boc.correspondence.quality.assurance@census.gov>

Cc: Van R lawrence (CENSUS/OCIA FED) <Van.R.Lawrence@census.gov>; Alan Lang (CENSUS/OCIA FED)
<alan.lang@census.gov>

# i attachments (178 KES

 

Gov Bullock Letter - Census Extension.pdf;

 

Sabrina E. McNeal

Intergovernmental Affairs Associate, Contractor
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

O: 301-763-4960 | M: 202-567-8375

census.gov | @hiscensusburesu

https://outlook.office365.com/mail/boc.correspondence.quality.assurance@census.gov/AQ... 4/14/2020
DOC 0001676
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 100 of 266

 

CONGRESSIONAL HISPANIC CAUCUS

Joaquin Castro | Chairman

1l6™! CONGRESS
April 3, 2020

Dr. Steven Dillingham
Director

United States Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Dear Dr. Dillingham:

As Members of the Congressional Hispanic Caucus (CHC), we write to you today regarding the Census Bureau’s
plans to ensure a full and accurate count in the 2020 Census in light of the current COVID-19 pandemic. As this
public health crisis continues to change the ways in which our country operates, we understand that the Census
Bureau is currently evaluating changes to the 2020 Census operational plans, all while ensuring the safety of its
workers and the public.

We know the Census Bureau has incorporated years of extensive research, testing, and data into its comprehensive
decennial census operation, especially with the Bureau’s transition to an online census. While we know the Bureau
has emergency and disaster-related contingency plans for the decennial operation, we know that the
unprecedented public health crisis requires a recalibration of the Bureau’s major operations including Update
Leave, Update Enumerate, Mobile Questionnaire Assistance, Group Quarters Enumeration, and Non-Response
Follow Up. These are challenging times and we commend the Bureau for prioritizing the health and safety above
all in its most recent decision to extend the suspension of in-field operations until at least April 15, 2020.

As members of the CHC, we know that our community has a history of being undercounted and that this public
health crisis illuminates the very real peril that a lack of representation and sufficient funding for public health
programs presents. According to early research coming from the City University of New York Mapping Service,
nationwide self-response rates for the 2020 Census are lagging behind self-response rates for the same time period
in the 2010 census.! We are concerned about what this means for response rates in Latino communities that were
already considered hard-to-count. Over the last year, the CHC has met with yourself and with your senior
leadership on a quarterly basis and worked in good faith to identify opportunities to work with the Bureau to
ensure an accurate count in the 2020 Census.

As we move forward in these uncertain times, we urge the Bureau to continue operating with this partnership in
mind and to keep an open line of communication with CHC offices. We understand the ongoing agility that the

 

1 hens: Jw vo cuny.edu/Pace-Elements/ Acadenics-Research-Centers-Initintives/Centers-and-Institutes/Center-for-Urban-

 

Besearch/ CUB -research-intiatrves/Census-2000)- Reonomse-B ate- Angiveis- Week- |

 

DOC 0001677
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 101 of 266

COVID-19 pandemic requires of all census leaders to ensure our communities participate in the 2020 Census. In
that spirit, we urge the Census Bureau to begin providing reoccurring updates with all relevant data and metrics
to our offices of the Bureau’s evolving plans to ensure our messaging and actions align with the Bureau’s most
pressing needs. We respectfully request telephonic briefings or online briefings for our staff to ensure everyone’s
health and safety.

In particular, we urge the Census Bureau to share updates with our offices on the following topics:

1. Employee Safety. We understand that the Census Bureau has to balance data quality and logistical
concerns against the COVID-19 driven imperative to delay operations that require personal contact.

a. Can you please share updates on the extent to which behind-the-scenes Census Bureau operations
have continued? Please also share updates on the additional steps that the Bureau is taking to ensure
employee safety.

b. What is the current operational status of the two census data processing facilities in Jefferson,
Indiana and in Tucson, Arizona? What steps is the Bureau taking to ensure employee safety?

c. We have also heard that there have been COVID-19 cases reported at call centers, or that there is
a concern that they will occur, and for that reason phone response capacity is reduced. In view of
the paramount importance of self-response mechanisms like the call centers, what is the Bureau
doing to get call centers back up to full speed as soon as possible while also meeting public health
guidance?

2. Hiring. We understand that the hiring and onboarding processes are currently paused due to the level of
in-person interaction that these processes require. We also understand that the Bureau has kept job
applications open in case the Bureau needs to hire additional workers in the coming months.

a. Can the Census Bureau share more information on where the hiring and onboarding processes
stand as of today?

b. What percentage of jobs that the Census Bureau originally planned to create have already been
filled?

c. What is the rate of attrition of people who were hired and trained, but have since resigned from
their jobs due to health concerns in light of the COVID-19 pandemic?

d. What are the steps that the Bureau is taking to ensure that these pauses are not affecting the long-
term response intake process?

e. Which additional jobs do you predict you may need to bring on as the Bureau responds to this
crisis?

3. Training. We understand that the Bureau has paused in-person trainings and shifted to digital trainings.
Can you provide an update on this shift to digital training?
a. Which jobs exactly have shifted to digital trainings?
b. Are all regions of the country experience equal shifts to digital trainings?
c. How is the Bureau accounting for communities with low broadband and internet access like New
Mexico as it shifts these trainings to digital platforms?
d. Have all hires been notified and updated of these changes as of today?

4. Operations in Hard-to-Count Communities: What resources or efforts can the Bureau shift to places
where self-response rates are the lowest and where the Bureau planned to seek out the most in-person
contact (Update/Enumerate and Update/Leave census tracts), to best ensure consistency of effort to get
out the count?

a. Can the Bureau ensure that new hires are deployed in hard-to-count communities? If so, how?

DOC 0001678
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 102 of 266

b. What metrics is the Bureau using to identify tracts and communities where response rates are
falling the farthest behind projections and where intensified efforts are and will be most urgently
needed?

c. Can the Bureau share any updates on the Mobile Questionnaire Assistance centers? We know these
were specifically planned to assist communities with a history of low response rates.

i. Who is the Bureau consulting with to reach a final decision on mobile questionnaire
assistance centers?

it. If these centers are suspended indefinitely, how will the Bureau deploy the funding
appropriated by Congress specifically for these centers? Will the Bureau commit to
consulting Members of Congress before reaching a final decision with regards to Mobile
Questionnaire Assistance Centers?

d. Further, we understand that Puerto Rico was supposed to be a 100-percent Update Leave Operation
because of previous natural disasters and a lack of clarity about which addresses were still
occupied. Please share with our caucus how far along in the Update Leave Operation the Census
Bureau got before pausing due to COVID-19 precautions? Please share all pertinent data on how
COVID-19 is affecting the response rate in Puerto Rico, if at all, and what the Census Bureau’s
plans are to address this?

5. Community Partners. How is the Census Bureau effectively coordinating with its community partners
across the country and in our congressional districts to ensure aligned messaging and outreach efforts?
a. Is the Census Bureau holding regular updates for its community partners?

6. Communications Plan. We understand that the Bureau is in the middle of shifting its communications
plan to align with new messaging that is mindful of COVID-19. Can the Bureau provide an update on
when we can expect this new communications plan?

a. What percentage of the Bureau’s messaging plan will be in Spanish? And in which media markets?
Will previous allocations change in response to the national emergency?

b. Which trusted Spanish media outlets and networks is the Bureau working with to ensure that
Hispanic and Latino communities receive this message?

c. How is or isn’t the Bureau incorporating stay-at-home orders across different states into its
decision-making for its new communications plan?

d. How is the Bureau making sure that individuals in historically hard to count communities that may
be under a stay-at-home order and have low access to broadband are being communicated to on
how to complete the 2020 Census?

e. Will the Bureau work with local and state elected officials to obtain special permission, as needed,
to conduct any enumeration efforts that are consistent with social distancing guidelines, but may
go beyond the bounds of allowed activities under stay-at-home orders?

7. Census Timeline. Can you confirm whether the Bureau still anticipates delivering a count to the Office
of the President by December 31, 2020?
a. Can you confirm where the Bureau stands on extending the census data tabulation period?
b. If the Bureau believes in keeping the current time frame for the data tabulation period, can the
Bureau please share any experientially based projections of how data accuracy degrades in relation
to time elapsed since Census Day on April 1, 2020.

8. Census Bureau Funding. Is the Bureau still adequately funded to deliver on its constitutional mandate
given the challenges presented by COVID-19? We urge the Bureau to provide our offices with continuous
updates on the amount of contingency funds spent or projected to be spent so we can adjust Fiscal Year
2021 appropriations in accordance.

DOC 0001679
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 103 of 266

a. To date, has the Bureau started using its contingency funds? If so, where are these contingency
funds being allocated? What portion, if any, has gone directly to equipment to ensure the health
and safety of Census Bureau employees?

b. As we continue to amplify the ability to self-respond, can or has the Bureau used contingency
funding to set up a system that would allow operators to take calls over the internet from any
remote locations in light of health concerns?

As the Census Bureau continues to evaluate next steps, we urge you to work with us and other Members of
Congress to reach a well-informed and widely accepted decisions, specifically with regards to timeline changes
and adjustments. We look forward to continuing working together to ensure an accurate and complete count of

our communities in the 2020 Census.

We appreciate your time to review these questions and look forward to receiving your responses by April 10,

2020.
Sincerely,

Joaquin Castro
CHC Chair

Adriano Espaillat
CHC Whip

José E. Serrano
Member of Congress

Lucille Roybal-Allard
Member of Congress

Linda T. Sanchez
Member of Congress

Grace F. Napolitano
Member of Congress

Ben Ray Lujan
Member of Congress

Nydia M. Velazquez
Member of Congress

Ruben Gallego
CHC First Vice Chair

Veronica Escobar
CHC Freshman Representative

Jimmy Gomez
Member of Congress

Tony Cardenas
Member of Congress

Alexandria Ocasio-Cortez
Member of Congress

Henry Cuellar
Member of Congress

Jess G. “Chuy” Garcia
Member of Congress

DOC 0001680

Nanette Diaz Barragan
CHC Second Vice Chair

Darren Soto
Civil & Voting Rights Chair

Juan Vargas
Member of Congress

Gilbert R. Cisneros, Jr.
Member of Congress

Filemon Vela
Member of Congress

Albio Sires
Member of Congress

Sylvia R. Garcia
Member of Congress
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 104 of 266

From: Albert E Fontenot (CENSUS/ADDC FED
To: Steven _K Smith (CENSUS/DEPDIR FED)
Ca: Christopher J Stanley (CENSUS/OCIA FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED): Timothy P Olsen

(CENSUS/ADFO FED); Michael John Sprung (CENSUS/DEPDIR FED); Benjamin J Page (CENSUS/CFO FED):
Steven Dillingham (CENSUS/DEPDIR FED)

Subject: Re: more materials for Monday
Date: Saturday, April 18, 2020 7:57:35 AM
Attachments: TPs (hiah level) on post processing v.6.docx

 

ATTO0001 htm

 

Perhaps Ali can extract from the attached high level summary-

DOC 0001681
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 105 of 266

Draft 4-17-2020 v5

High Level Talking Points
Post-Processing Activities and Timelines

What is post processing and why is it important?

Post processing refers to the Census Bureau’s processes to summarize the individual and
household data that we collect into usable, high quality tabulated data products. Our post
processing systems and processes are standardized, tested, and subject to thorough quality
assurance procedures so that we can stand behind the data that we produce.

What activities are part of post processing?

There are a number of steps in post processing. At a very high level, post processing starts by
merging and standardizing the format of the data we receive from different sources: self-
response data from Internet, telephone, and paper questionnaires; response data from our
specialized operations (like Group Quarters Enumeration, Service Based Enumeration, etc.), and
nonresponse followup responses collected by census field staff. We conduct automated and
clerical coding of write-in responses. In a small number of housing units we may receive
multiple responses. When that happens we determine the response of record. We conduct
geographic processing activities, such as geocoding which assigns an address to a block. We
perform statistical techniques to account for missing housing unit status and occupancy
information and we receive counts for the Federally Affiliated Overseas population. We then
calculate the apportionment counts, and conduct the statutory apportionment calculation to
determine the number of seats each State is entitled to in the U.S. House of Representatives.

After production of the apportionment counts (the resident population plus the overseas counts
for each state), we conduct additional processing of the characteristic data about respondents.
We perform statistical techniques to account for missing or conflicting characteristic data. We
conduct modern disclosure avoidance techniques on the response file to honor our statutory
requirement to protect each individual’s confidential information. Then we tabulate the
redistricting data and release it to states.

At every step listed above, we conduct and document rigorous testing and quality assurance of
our work. This includes evaluating census responses and post processing data files at multiple
levels of geography compared to multiple sets of benchmark data to ensure the demographic
reasonableness of the data and verify that post processing procedures are properly applied.

Why does post processing take so long?

As is evident from the description above, post processing activities must, by their nature, occur
in a consecutive sequence, and quality assurance needs to be performed at each step of the
process. Subject matter expert review is critical to ensuring the quality of the data during this
iterative process. It is important to note post processing cannot begin in earnest until all in-field
work is completed. We have examined our schedule and compressed it as much as we can
without risking significant impacts on data quality. Given the important uses of census data
collection processing, it is vital that we not short cut these efforts or quality assurance steps.

DOC 0001682
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 106 of 266

What schedule changes are you making?

The Census Act requires the Census Bureau to produce apportionment counts by 12/31/20 and
redistricting data by 3/31/21. Our plan was to release the apportionment counts the week before
Christmas, and to release the redistricting data over a six-week period from mid-February to late
March, 2021.

Under the revised schedule, we will produce the apportionment counts by 4/30/2021 and the
redistricting data by 7/31/2021.

What are the implications to post processing of the COVID-19 schedule delays?

 

 

 

We announced this necessary schedule change as early as possible to provide states the
maximum possible time to adapt their local processes. The Census Bureau will continue to look
for actions it can take to reduce the impact of this change on the states.

DOC 0001683

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 107 of 266

From: Wilbur Ross

To: Walsh, Michael (Federal

Subject: Second page continued

Date: Sunday, April 19, 2020 1:25:20 PM

 

 

 

 

Sent from my 1Phone

DOC 0001684

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 108 of 266

From: Timothy.P.Olson@census.gov

To: PH

Subject: Fwd: more materials for Monday

Date: Sunday, April 19, 2020 6:28:55 AM
Attachments: talking points and O&A for Oversight briefing.docx

 

ATTOOOO1. htm

COVID19 congressional correspondence list (1).docx
ATTO0002. htm

Taliking points on pending COVID congressional letters.docx
ATTOOOO3.htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

 

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 18, 2020 at 2:23:56 AM EDT

To: "Ali Mohammad Ahmad (CENSUS/ADCOM FED)"
<ali.m.ahmad@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>, "Michael John Sprung (CENSUS/DEPDIR
FED)" <michael.j.sprung@census.gov>, "Benjamin J Page (CENSUS/CFO
FED)" <benjamin.j.page@census.gov>, "Steven Dillingham (CENSUS/DEPDIR
FED)" <steven.dillingham@census.gov>, "Steven K Smith (CENSUS/DEPDIR
FED)" <steven.k.smith@census.gov>

Subject: more materials for Monday

Format for Monday:

They will give us a call-in number Monday morning and ask that we dial in 10 mins
early. Maloney will be on the same line. Members will be added with a system
that calls them. Maloney will open, then Raskin, the Jordan or Roy on the R side.
Then Steve gives his opening. Then they will do questions. The committee clerk
will moderate, calling on members, unmuting their line, and giving them one
minute to ask questions. They will continue through until all the members on the
line get a chance.

Attached are updated materials for review.

 

DP ACP/DP I'm checking

 

 

 

DOC 0001685
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 109 of 266

 

with Cannon and others ACP/DP
ACP/DP

 

 

 

 

List of the COVID-19-related congressional letters.

Rough talking points on the COVID letters - | had or found stuff for most of the
questions. Please let me know if anything looks off or if you need more

 

information on any of the points: DP

 

 

In a separate email, |'ll send copies of those letters.

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

0: 301-763-4276 | Mi ene

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

   

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Sent: Friday, April 17, 2020 1:54 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham @census.gov>; Steven K Smith (CENSUS/DEPDIR FED}
<steven.k.smith@census.gov>

Subject: draft materials for Monday

Here are the latest materials - drafting opening remarks and rough Q&A
document that will have more added to it.

DOC 0001686
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 110 of 266
As of April 17, 2020

COVID-19 Congressional Correspondence

 

 

 

 

 

 

 

Date .
Sender Received Subject To
Impact coronavirus, COVID-19 will have on the
David E. Price (D-NY-4), Jose E. Serrano (D-NY-15), March 12 _ Se noe Eo ee
Carolyn B. Maloney (D-NY-12), Jamie Raskin (D-MD- are ; prans eee © STSUS Dural Have i piace tor Dillingham
08) 7] -— 2020 potential epidemics, how does the Census Bureau
anticipate COVID-19 may impact the 2020 Census,
and 8 others. [CQAS-10164]
Some of the NY delegation
Yvette D. Clarke, Anthony Brindisi, Antonio Delgado, NY Congressional delegation request the Census
Eliot Engel, Adriano Espaillat, Hakeem Jeffries, Gregory | March 12, Bureau extends the enumeration period at least hee
Meeks, Grace Meng, Joseph Morelle, Jerrold Nadler, 2020 through September 2020 due to the COVID-19
Kathleen Rice, Max Rose, Paultonko, Nydia Velazquez pandemic and share other concerns. [CQAS-10270|
Selection of D members
Linda T. Sanchez, J. Luis Correa, Harley Rouda, Debbie
Mucarsel-Powell, Gilbert R. Cisneros, Jr., Ruben
Gallego, Raul M. Grij alva, Dina Titus, Brian Higgins, TJ Morihers 6f Conereas wile to oxareas (ce
Cox, Pramila Jayapal, Filemon Vela, Jerry McNerney, . .
a concerns regarding the impact of the novel
Thomas R. Suozzi, Bill Pascrell, Jr. Mary Gay Scanlon, : oo ae
ao : March 17, coronavirus 2019 (COVID-19) on participation and | Dillingham/
Darren Soto, Zoe Lofgren, Silvia R. Garcia, Steven . : :
: : . 2020 operations for the 2020 Census, particularly as it Ross
Horsford, John Larson, Jimmy Panetta, Doris Matsui, . .
oe presents an increased risk of an undercount.
Grace Napolitano, Alcee L. Hastings, (one unknown), [COAS-10176]
Susie Lee, Eddie Bernice Johnson, Pete Aguilar, Deb
Haaland, Joyce Beatty, Vargas, John Lewis, Ben Ray
Lujan, Judy Chu, Lucille Roybal-Allard, Jan
Schakowsky, Jimmy Gomez
Some of the members of the CHC
AGHANO Espallat, Verotiea Escobar, Raul M. Grijalva, March 17, request to extend census until 10/31/2020 (COVID- says
Jim Costa, Juan Vargas, Ruben Gallego, Jesus G. 2020 19) [COAS-10177] Dillingham
"Chuy" Garcia, Gilbert R. Cisneros, Alexandria Ocasio-
Cortez, Ben Ray Lujan, Sylvia Garcia, Vicente Gonzalez

 

 

 

[PAGE \* MERGEFORMAT ]

DOC 0001693
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 111 of 266

As of April 17, 2020

COVID-19 Congressional Correspondence

 

CHC Chainnan Castro and other caucus members

April 3, 2020

Many questions on COVID response [CQAS-10234]

 

Bureau's plans to enumerate Tribal Communities in

 

Tom O'Halleran (D-AZ) April 7, 2020 light of COVID-19. Dillingham
[CQAS-10242}
MA Delegation
Elizabeth Warren, Edward J. Markey, Stephen F. Lynch, March 23 Supporting admin records for counting college
Joseph P. Kennedy, William Keating, James P. 2020 o students 2020 Census responses during current Dillingham

McGovern, Lori Trahan, Seth Moulton, Ayanna
Pressley, Katherin Clark, Richard F. Neal

campus closures. [CQAS-10202|

 

 

Congressional Asian and Pacific American Caucus
Rep. Judy Chu, Chair

 

April 14, 2020

 

CAPAC request the Census Bureau to take the
following actions to compensate for diminished in-
person outreach while ensuring that 2020 Census
operations during the COVID-19 pandemic and have
follow up questions be answered by 4/19/2020.
[CQAS-10266]

 

 

[PAGE \* MERGEFORMAT ]

DOC 0001694

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 112 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fwd: more materials for Monday

Date: Sunday, April 19, 2020 6:28:55 AM
Attachments: talking points and O&A for Oversight briefing.docx

 

ATTOOOO1. htm

COVID19 congressional correspondence list (1).docx
ATTO0002. htm,

Taliking points on pending COVID congressional letters.docx
ATTOOOO3.htm

 

 

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
_Washington DC

Pll ‘ (mobile)

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 18, 2020 at 2:23:56 AM EDT

To: "Ali Mohammad Ahmad (CENSUS/ADCOM FED)"
<ali.m.ahmad@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>, "Michael John Sprung (CENSUS/DEPDIR
FED)" <michael.j.sprung@census.gov>, "Benjamin J Page (CENSUS/CFO
FED)" <benjamin.j.page@census.gov>, "Steven Dillingham (CENSUS/DEPDIR
FED)" <steven.dillingham@census.gov>, "Steven K Smith (CENSUS/DEPDIR
FED)" <steven.k.smith@census.gov>

Subject: more materials for Monday

Format for Monday:

They will give us a call-in number Monday morning and ask that we dial in 10 mins
early. Maloney will be on the same line. Members will be added with a system
that calls them. Maloney will open, then Raskin, the Jordan or Roy on the R side.
Then Steve gives his opening. Then they will do questions. The committee clerk
will moderate, calling on members, unmuting their line, and giving them one
minute to ask questions. They will continue through until all the members on the
line get a chance.

Attached are updated materials for review.

Talking points and Q&A updated - added since last version: DP

redistricting, and constitutional concerns (which needs a little more - I'm checking

DOC 0001717
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 113 of 266

 

with Cannon and others; ACP/DP
ACP/DP :)

 

 

 

List of the COVID-19-related congressional letters.

Rough talking points on the COVID letters - | had or found stuff for most of the
questions. Please let me know if anything looks off or if you need more

information on any of the points. | also included notes on the! DP

BPO

 

 

 

 

In a separate email, |'ll send copies of those letters.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Sent: Friday, April 17, 2020 1:54 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham @census.gov>; Steven K Smith (CENSUS/DEPDIR FED}
<steven.k.smith@census.gov>

Subject: draft materials for Monday

Here are the latest materials - drafting opening remarks and rough Q&A
document that will have more added to it.

DOC 0001718
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 114 of 266
As of April 17, 2020

COVID-19 Congressional Correspondence

 

 

 

 

 

 

 

Date .
Sender Received Subject To
Impact coronavirus, COVID-19 will have on the
David E. Price (D-NY-4), Jose E. Serrano (D-NY-15), March 12 _ Se noe Eo ee
Carolyn B. Maloney (D-NY-12), Jamie Raskin (D-MD- are ; prans eee © STSUS Dural Have i piace tor Dillingham
08) 7] -— 2020 potential epidemics, how does the Census Bureau
anticipate COVID-19 may impact the 2020 Census,
and 8 others. [CQAS-10164]
Some of the NY delegation
Yvette D. Clarke, Anthony Brindisi, Antonio Delgado, NY Congressional delegation request the Census
Eliot Engel, Adriano Espaillat, Hakeem Jeffries, Gregory | March 12, Bureau extends the enumeration period at least hee
Meeks, Grace Meng, Joseph Morelle, Jerrold Nadler, 2020 through September 2020 due to the COVID-19
Kathleen Rice, Max Rose, Paultonko, Nydia Velazquez pandemic and share other concerns. [CQAS-10270|
Selection of D members
Linda T. Sanchez, J. Luis Correa, Harley Rouda, Debbie
Mucarsel-Powell, Gilbert R. Cisneros, Jr., Ruben
Gallego, Raul M. Grij alva, Dina Titus, Brian Higgins, TJ Morihers 6f Conereas wile to oxareas (ce
Cox, Pramila Jayapal, Filemon Vela, Jerry McNerney, . .
a concerns regarding the impact of the novel
Thomas R. Suozzi, Bill Pascrell, Jr. Mary Gay Scanlon, : oo ae
ao : March 17, coronavirus 2019 (COVID-19) on participation and | Dillingham/
Darren Soto, Zoe Lofgren, Silvia R. Garcia, Steven . : :
: : . 2020 operations for the 2020 Census, particularly as it Ross
Horsford, John Larson, Jimmy Panetta, Doris Matsui, . .
oe presents an increased risk of an undercount.
Grace Napolitano, Alcee L. Hastings, (one unknown), [COAS-10176]
Susie Lee, Eddie Bernice Johnson, Pete Aguilar, Deb
Haaland, Joyce Beatty, Vargas, John Lewis, Ben Ray
Lujan, Judy Chu, Lucille Roybal-Allard, Jan
Schakowsky, Jimmy Gomez
Some of the members of the CHC
AGHANO Espallat, Verotiea Escobar, Raul M. Grijalva, March 17, request to extend census until 10/31/2020 (COVID- says
Jim Costa, Juan Vargas, Ruben Gallego, Jesus G. 2020 19) [COAS-10177] Dillingham
"Chuy" Garcia, Gilbert R. Cisneros, Alexandria Ocasio-
Cortez, Ben Ray Lujan, Sylvia Garcia, Vicente Gonzalez

 

 

 

[PAGE \* MERGEFORMAT ]

DOC 0001725
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 115 of 266

As of April 17, 2020

COVID-19 Congressional Correspondence

 

CHC Chainnan Castro and other caucus members

April 3, 2020

Many questions on COVID response [CQAS-10234]

 

Bureau's plans to enumerate Tribal Communities in

 

Tom O'Halleran (D-AZ) April 7, 2020 light of COVID-19. Dillingham
[CQAS-10242}
MA Delegation
Elizabeth Warren, Edward J. Markey, Stephen F. Lynch, March 23 Supporting admin records for counting college
Joseph P. Kennedy, William Keating, James P. 2020 o students 2020 Census responses during current Dillingham

McGovern, Lori Trahan, Seth Moulton, Ayanna
Pressley, Katherin Clark, Richard F. Neal

campus closures. [CQAS-10202|

 

 

Congressional Asian and Pacific American Caucus
Rep. Judy Chu, Chair

 

April 14, 2020

 

CAPAC request the Census Bureau to take the
following actions to compensate for diminished in-
person outreach while ensuring that 2020 Census
operations during the COVID-19 pandemic and have
follow up questions be answered by 4/19/2020.
[CQAS-10266]

 

 

[PAGE \* MERGEFORMAT ]

DOC 0001726

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 116 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fwd: copies of pending COVID-19 congressional
Date: Sunday, April 19, 2020 6:29:19 AM
Attachments: Maloney - Serrano ~ Raskin ~ Price (10164). pdf

 

ATTOOOO1. htm

NY Delegation Census 2020 COVID-19 Letter (10270).pdf
ATTO0002. htm

O"Halleran (AZ) re tribal (10242). pdf
ATTO0003. htm,

MA delegation re students (10202).pdf
ATTO0004. htm

CHC Espaillat re delay (10177).pdf
ATTOOOOS. htm

Sanchez and others (10176). pdf
ATTO0006. htm

morial NUL covid (10226).pdf
ATTO0007.htm,

CAPAC COVID questions (10266). pdf
ATTO0008.htm,

CHC Letter with questions (10234). pdf
ATTOOOO9. htm

 

 

 

 

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

Pll (mobile)

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 18, 2020 at 2:28:42 AM EDT

To: "Ali Mohammad Ahmad (CENSUS/ADCOM FED)"
<ali.m.ahmad@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>, "Michael John Sprung (CENSUS/DEPDIR
FED)" <michael.j.sprung@census.gov>, "Benjamin J Page (CENSUS/CFO
FED)" <benjamin.j.page@census.gov>, "Steven Dillingham (CENSUS/DEPDIR
FED)" <steven.dillingham@census.gov>, "Steven K Smith (CENSUS/DEPDIR
FED)" <steven.k.smith@census.gov>

Subject: copies of pending COVID-19 congressional

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Sent: Saturday, April 18, 2020 2:23 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson

DOC 0001749
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 117 of 266

(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Michael John Sprung
{CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham @census.gov>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>

Subject: more materials for Monday

Format for Monday:

They will give us a call-in number Monday morning and ask that we dial in 10 mins
early. Maloney will be on the same line. Members will be added with a system
that calls them. Maloney will open, then Raskin, the Jordan or Roy on the R side.
Then Steve gives his opening. Then they will do questions. The committee clerk
will moderate, calling on members, unmuting their line, and giving them one
minute to ask questions. They will continue through until all the members on the
line get a chance.

Attached are updated materials for review.

 

 

Talking points and Q&A updated - added since last version DP

DP I'm checking
with Cannon and others to ACP/DP

: ACP/DP

 

 

 

 

 

 

 

 

 

 

 

List of the COVID-19-related congressional letters.

Rough talking points on the COVID letters - | had or found stuff for most of the
questions. Please let me know if anything looks off or if you need more

 

 

 

 

 

 

information on any of the points! DP
In a separate email, |'ll send copies of those letters.

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

O: 301-763-4276 | Mz PM

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>
Sent: Friday, April 17, 2020 1:54 PM

DOC 0001750
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 118 of 266

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham @census.gov>; Steven K Smith (CENSUS/DEPDIR FED}
<steven.k.smith@census.gov>

Subject: draft materials for Monday

Here are the latest materials - drafting opening remarks and rough Q&A
document that will have more added to it.

DOC 0001751
  

Office of the Director
U.S. Census Bureau

“Correspondence Quality Assurance Staff |

Control Sheet March 12, 2020

 

Census Id:

DOC Number:
Correspondence Type:
Action Office:
Signature:

Subject:

Instructions:

Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

infocopy:

CQAS-10164

Congressional NOT Constituent

DCCO

Dillingham

Concerns about potential impact coronavirus, COVID-19 will have on the 2020 Census.

Prepare response for the Director's signature.

DUE IN CQAS: MARCH 18, 2020
03/18/2020

David E. Price (D-NY-4), Jose E. Serrano (D-NY-15), Carolyn B. Maloney (D-NY-12),
Jamie Raskin (D-MD-08)

03/12/2020
03/12/2020
03/19/2020
No

Ross

ADDC, Stanley, Hawkins

Concurrence

 

Surname

 

Initials

 

 

Date

 

 

 

 

 

 

 

 

 

 

DOC 0001752
Page | of 2
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 120 of 266

Re: Sec. Ross Letter (Reps. Price, Serrano, Maloney, Raskin)

Christopher J Stanley (CENSUS/OCIA FED) <christopher.stanley@census.gov>
Thu 3/12/2020 5:40 PM

To: BOC Correspondence Quality Assurance (CENSUS): Pil i@census.gov>
Ce: Alan Lang (CENSUS/OCIA FED) <alanlang@census.gov>

 

 

And be sure to not that the letter requests answers by 3/19, which will be tough be we
should try.

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Sent: Thursday, March 12, 2020 5:18 PM
To: BOC Correspondence Quality Assurance (CENSUS)
Pil @census.gov>
Cc: Alan Lang (CENSUS/OCIA FED) <alan.lang@census.gov>
Subject: Fw: Sec. Ross Letter (Reps. Price, Serrano, Maloney, Raskin)

 

 

control to decennial. thank you.

 

From: Anderson, Tori <Tori.Anderson@mail.house.gov>

Sent: Thursday, March 12, 2020 4:48 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Cc: Anello, Russell <Russell.Anello@mail.house.gov>; Whitcomb, Max
<Max.Whitcomb@mail.house.gov>

Subject: FW: Sec. Ross Letter (Reps. Price, Serrano, Maloney, Raskin)

Hi Chris,
Please see attached.
Best,

Tori

From: Whittaker, Leigh <Leigh Whittaker@ mail .house.gov>

Sent: Thursday, March 12, 2020 2:45 PM

To: afoti@doc.gov

Ce: Alpert, Matthew <Matthew.Alpert@mail.house.gov>; Whitcomb, Max

<Max. Whitcomb @mail.house.gov>; Anello, Russell <Russell Anello@mail.house.gov>; Anderson, Tori
<Tori. Anderson @mail.house.gov>

Subject: Sec. Ross Letter (Reps. Price, Serrano, Maloney, Raskin}

Good afternoon,

i have attached a letter intended for Secretary Ross from Representatives Price, Serrano, Maloney,
and Raskin. Please let me know if you have any questions.

https://outlook.office.com/mail/boc.correspondence.quality.assurance@census.gov/inbox/i.... 3/12/2020
DOC 0001753
Page 2 of 2
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 121 of 266

Best,
Leigh

Leigh Whittaker | Legislative Assistant | Office of Congressman David Price (NC-04)
2108 Rayburn House Office Building, Washington, DC 20515
Office: 202-225-1784 | Fax: 202-225-2014
she/ella

Mw

 

facebook.com/repdavideprice] f [twitter.com/repdavideprice]

https://outlook.office.com/mail/boc.correspondence.quality.assurance@census.gov/inbox/i.... 3/12/2020
DOC 0001754
 

 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 122 of 266

Congress of the United States
Mashiugion, 2€ 20515

 

March 12, 2020

The Honorable Wilbur L. Ross, Ir.
Seeretary

US. Department of Commerce
1401 Constitution Avenue, WW.
Washington, D.C, 20230

Dear Secretary Ross:

We write to express our concern about the potential mnpact that the coronavirus, COVID-19,
may have on the 2020 Census. With the census in full swing, we request a detailed account of the
plans and actions being taken to prevent any disruption to 2020 Census operations and to ensure a
fair and accurate count. We are particularly concerned about the impact on hard-to-count
communities, which the Census Bureau has acknowledged are more likely to respond to in-person
census enumerators, rather than to census forms cornpleted by mail or online.’

We request that the Department provide a briefing to our staffs with detailed information on
contingency plans, steps taken, policies to be implemented, and coordination efforts to mitigate the
potential impact of this outbreak on the 2020 Census. Please also provide written responses to the
following questions by March 19, 2020;

1. What contingency plans does the Census Bureau have in place for potential epidemics during
the 2020 Census?

2. How does the Census Bureau anticipate COVID-19 may impact the 2020 Census, including
in the following areas:

a. Recruiting, hiring, onboarding, and retention of census workers;
b. Self-response;

c, Non-response follow-up; and

d. Group quarters enumeration?

3. What steps is the Census Bureau taking or planning to take to mitigate the impact in these
same areas? What role does the Department expect the previously announced Census fusion
center to play?

4. How has the Census Bureau coordinated with the Centers for Disease Control and
Prevention, the Department of Health and Human Services, the White House Coronavirus
Task Force, and state and local health departments to develop protocols in response to the
potential threat of COVID-19?

 

‘ Census Bureau, Counting the Hard to Count in a Census (Iuly 2019) (online at
iitps.//Awerw.coengus.gow/contentdam/Census/ibrary/working-papers/20 | o/dema/!Hard-to-Count-Poulations-
Briefpdf}.

PRINTER OM SEOYCLED PA BER

DOC 0001755
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 123 of 266

tas

Does the Census Bureau plan to utilize its appropriated contingency funding to address the
potential impact of COVID-19 on the 2020 Census?* If there are no plans to do so at this
time, how will the Bureau evaluate the necessity of using these funds?

6. How does the Census Bureau plan to promote high self-response rates for houscholds,
including those who may eventually be under quarantine or isolation? Will the Bureau be
issuing any public guidance or amending its advertising and outreach campaign?

7. What information has the Census Bureau communicated to staff, including 2020 Census
‘Takers, regarding actions and policy changes in response to COVID-19, including with
respect ta non-response follow-up operations?

8. What steps is the Census Bureau taking to protect the health of census workers?

%. Is the Census Bureau considering extending the time period for self-response, non-response
follow-up, or group quarters enumeration? [f not, will the Bureau revisit that decision
depending on conditions in the coring weeks?

10, Is the Census Bureau communicating with colleges and universities that have cancelled
classes or asked students te leave campus in order to clarify where to count those students on
April 1, 2020?

We look forward to your responses to these requests and to working together to ensure a

successful 2020 Census, If you have any questions, please contact Appropriations Committee staff at
(202) 225-3331 or Oversight Committee staff at (202) 228-5051.

Sincerely,

 
  

ose E, Serrano

 

Member of Congress Chainnan
Committee on Appropriations,
Subcommittee on Commerce, Justice,
Science, and Related Agencies

  

 

 
  
 

 

Carolyn By f Jamie Raskin
Chairwoman Chairman

Committee on Oversight and Reform,
Subcommittes on Civil Rights and Civil
Liberties

Coramitiee on Oversight and Refond

 

* See Joint Explanatory Statement Accompanying the Conference Report to the Consolidated
Appropriations Act, 2070, H. Rept. 116-101 (online at
Atlips://appropriations house gov/sites/democrats. appropriations house. govfilewH R420] 1985020-
*e20 Division 20 Bt 20-e20C IS 208 OMSG2OF ¥ 20 pap.

DOC 0001756
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 124 of 266

CC:

The Honorable Robert Aderholt
Ranking Member, Committee on Appropriations, Subcommittee on Commerce, Justice, Science,
and Related Agencies

The Honorable Jim Jordan
Ranking Member, Committee on Oversight and Reform

The Honorable Chip Roy

Ranking Member, Committee on Oversight and Reform, Subcommittee on Civil Rights and Civil
Liberties

DOC 0001757
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 125 of 266

Congress of the United States
Washington, BC 20515

March 12, 2020

The Honorable Secretary Wilber Ross
US Department of Commerce

1401 Constitution Ave NW
Washington, DC 20230

Dear Secretary Ross,

We write you today to impress upon you the necessity of extending the enumeration
period for the 2020 Census due to the social disruption caused by COVID-19. The
Census Bureau currently plans to begin enumeration on April 1° followed by a series of
follow-ups to be concluded by the end of July. On March 11", the World Health
Organization declared the COVID-19 a global pandemic and civil society has responded
accordingly with institutions across the country beginning to close down non-essential
operations in order to slow the spread of the virus.' As states and local jurisdictions
continue to dedicate resources to expanding their capacity to respond to this outbreak,
there will be diminishing state capacity to administer the Census coupled with pragmatic
challenges caused by the outbreak itself. Any count done under these circumstances
would not only fail to properly account for the current American population, but it could
also have more targeted negative impacts on communities historically disadvantaged by
the state and the census process.

According to the CDC as of March 11", the novel coronavirus, or COVID-19, has now
been detected in over 100 locations internationally as well as 38 states and the District of
Columbia.’ While there are only 938 reported cases as of now, this number likely
represents an undercount of cases across the country due to unmet demand for diagnostic
testing. Locations with earlier outbreaks help illustrate this dynamic and emphasize the
need for increased caution during this early response stage. In both South Korea and
Seattle, for example, after numbers initially stagnated reported cases of coronavirus rose
exponentially as both areas increased testing capacity.*4 As the nation as a whole
continues to expand its testing capacity, the threat posed by COVID-19 will come into
full relief. As Director of the National Institute of Allergy and Infectious Diseases
Anthony Fauci testified in front of the House Oversight Committee, “we will see more
cases, and things will get worse.” We must take steps now to ensure that the 2020 Census
is prepared to adjust to the new reality that we may soon face.

 

' Kopecki, Dawn. “World Health Organization declares the coronavirus outbreak a global pandemic.” CNBC.
Accessed: March 11%, 2026

* CDC. “COVID-19: US at a Glance” Center for Disease Control and Prevention. Updated and Accessed: March 11",
2020

? Snyder, Scott. “Long-Term Impacts of Coronavirus in South Korea.” Council on F. oreign Relations. March 11, 2020
* Belluz, Julia. “Italy’s coronavirus crisis could be America’s.” Vax. March 11, 2020

PRINTED ON RECYCLED PAPER

DOC 0001758
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 126 of 266

Unfortunately, the best practices necessary to effectively respond to the coronavirus
outbreak actively impede an effective census count. Medical professionals have
recommended all individuals practice social distancing to mitigate the risks of spreading
the virus. Put simply, social distancing describes actions taken by public health and
government officials to stop or slow down the spread of contagious disease by limiting
the points of public contact. Common examples of this include closing public gatherings
spots, canceling large social gatherings, and limiting or shuttering operations at social
institutions. New York State has already declared New Rochelle, NY a containment zone
closing schools and large gathering places for at least two weeks.” The nation must take
similar aggressive action now to limit the opportunities to transmit the disease in order to
avoid facing a similar fate.

Social distancing will make enumeration practically impossible during the current
allotted time frame. First and foremost, the April 1" start date for enumeration coincides
with what could be the crescendo of the outbreak. Considering the similarity in the rate of
infections, government officials across the US may potentially find themselves in
situations similar to that of Italy, which chose to effectively place its entire country under
quarantine.® Italy went from 76 cases on February 23", to 229 cases on the 25", until
cases ballooned to over 12,000 cases as of March 11".7 If the over 900 reported cases
represent only the beginning of the outbreak with a similar trajectory, the US could
plausibly find itself in the position of asking hundreds of thousands of enumerators to fan
out across the country to knock on doors at the height of the outbreak. Enumerators have
historically had difficulty breaking through the stigma of a government official knocking
on your door thus suggesting the fear of transmission will only amplify this challenge.

Self-reporting will also prove particularly difficult in an environment that does not
encourage social gathering. The Census Bureau expects over 60% of Americans to self-
respond to the census without interaction from an enumerator.® Eliminating large social
gatherings typically used to raise awareness about the importance of the census in
conjunction with reduced access to the Internet for marginalized communities will
substantially impact the self-response rate and subsequently the accuracy of the overall
count. Making matters worse, hard-to-count communities will likely be
disproportionately negatively impacted by social distancing policies. The homeless, for
example, typically get counted in homeless shelters or other charitable organizations
where they may receive mail followed by a counting of those physically on the street. If
these sites are closed in order to prevent the transmission of the disease and unnecessary
travel remains limited, many Americans like these will simply fall through the cracks of
the Census.

Many local jurisdictions also hoped that the Census Bureau’s increased emphasis on
online submissions would facilitate an elevated self-response rate and help capture

 

> Chappell, Bill. “Coronavirus: New York Creates ‘Containment Area’ Around Cluster In New Rochelle.” NPR. March
10%, 2020

® Belluz

* Belluz

® Kulzick, Robert et al, “2020 Census Predictive Models and Audience Segmentation Report.” United States Census
Bureau. Sune 21, 2019,

DOC 0001759
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 127 of 266

historically hard-to-count communities. New Rochelle, NY and New York State again
exemplify the difficulties jurisdictions will face regarding online self-reporting. Nearly
10% of residents in Westchester County as well as 13% of residents statewide do not
have access to the Internet at home.” These individuals would need access to one of the
Census Bureau’s outreach sites that provide the public with an opportunity to access the
Internet. In 2010, over 6,000 of these sites were libraries! and the Census Bureau’s
Community Partners and Supporters Page suggests a similar number of libraries will
house such sites again this year.'! If local businesses and libraries continue to close apace
with our current infection trajectory, it would be unrealistic at best to assume the Census
will meet its online reporting targets necessary to achieve their targeted response rate.
Moreover, 40% of households making less than $20,000 annually in New York State lack
an Internet subscription meaning those unable to respond online are those most in need of
being counted.

Taken together, the necessary response to COVID-19 demands a set of social actions that
create substantial pragmatic barriers to a complete count for the 2020 Census. We urge
that the Census Bureau extends the enumeration period at least through September 2020
to allow for further outreach after the immediate response to the virus subsides. While the
mandate to conduct the census comes from a Constitutional provision, it does provide for
an extension of the enumeration window to the end of the calendar year if necessary. As
the Supreme Court and legal scholars have made clear for centuries, the Constitution is
not a suicide pact.

In full understanding of the weight of this moment, we implore you to follow the dictates
of our Founding Fathers and extend the Census enumeration window.

Best,

 

 

YVETTE D. CLARKE
Member of Congress

 

° NYS Complete Count Commission. “A Roadmap to Achieving a Complete Count in New York State.” NFS Complete
Count Commission, October 2019

*° Baker, Gavin. “Libraries and the 2020 Census.” American Library Association. October 2018

" CDC. “Comnninity Partners and Supporters.” Center for Disease Control and Prevention. February 25, 2020

DOC 0001760
 

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 128 of 266

   

 

 

ANTHONY BRINDISI ANTONIO DELGADO
Member of Congress Member of Congress

ELIOT ENGEL ADRIANO ESPAILLAT
Member of Congress Member of Congress

    

 

 

   

 

 

HAKEEM JEFFRIES GREGORY MEEKS
Member of Congress Member of Congress

Am hme Cpaspphe A Dresebbe.. ,

GRACE MENG JOSEPH MORELLE
Member of Congress Member of Congress

 

 

DOC 0001761
 

 

Case 5:20-cv-05799-LHK Document 154-4

 

 

JERROLD NADLER
Member of Congress

 

 

MAX ROSE
Member of Congress

 

 

NYDIA VELAZQUEZ
Member of Congress

DOC 0001762

Filed 09/18/20 Page 129 of 266

 

 

KATHLEEN RICE
Member of Congress

 

 

PAUL TONKO
Member of Congress
Case_5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 130 of 266
Correspondence Quality Assurance Staff

Office of the Director
U.S. Census Bureau

Control Sheet April 07, 2020

 

Census Id:

DOC Number:
Correspondence Type:
Action Office:
Signature:

Subject:

Instructions:

Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

Infocopy:

CQAS-10242

Congressional NOT Constituent

DCCO

Letter from Tom O'Halleran to Director Dillingham regarding the Census Bureau's plans
to enumerate Tribal Communities in light of COVID-19

Please prepare draft for formal response.

Please let CQAS know if this is the incorrect action office.

04/21/2020
Tom O'Halleran (D-AZ-01)

04/07/2020
04/07/2020
04/27/2020

No

Director Dillingham

Stanley, DCCO,Hawkins

Concurrence

 

Surmame

 

Initials

 

 

Date

 

 

 

 

 

 

 

 

 

DOC 0001763

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 131 of 266

FLAGSTA FF GFRICE:
4G = 6

     

Tom O‘HALLERAN

ist District, ARIZONA

April 7, 2020

Steven Dillingham
Director

U.S. Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Dear Director Dillingham,

I am writing to express my concern with how the 2019 Novel Coronavirus (COVID-19) will
impact Census enumeration in Tribal communities and Native Nations, who are already behind
urban communities in enumeration. I would like to understand what the Census Bureau is doing
to mitigate these issues.

As you are aware, COVID-19 has forced many communities, including Tribal governments, to
issue shelter-in-place orders. These orders have limited the ability of many individuals to obtain
forms and return their Census responses. This is particularly true in rural communities, where
individuals must drive long distances and visit communal gathering places to use the postal system
or the internet. Further, limited postal, phone, and internet access in many Tribal communities and
Native Nations means that many of these communities are served by enumerators who must do a
physical count.

As you know, the results of the Census are critically important for the distribution of federal
funding. Unfortunately, COVID-19 will limit the ability of enumerators to collect responses. I am
concemed that the virus will also limit the willingness of individuals to meet with enumerators and
further jeopardize an accurate count. For example, the Navajo Nation has been under a shelter-in-
place order since March 21, and the State of Arizona since March 30. Additionally, lam concerned
that it will be more difficult, if not impossible, to find enumerators able to travel long distances
and do counts in rural, Native communities.

As such, I would like your responses to the following questions:

e Do you intend to extend the duration of the Census?
e Do you intend to hire additional enumerators on reservations?
e Do you intend to work with Tribal governments to improve enumeration?

The Census is one of the Federal government’s most important responsibilities. I appreciate your
hard work to ensure an accurate count, and I look forward to your timely response.

Sunecrely. S/ My. w
fy.

ca oF
& pop. Cite Sige Be
Tom O’ Halleran
Member of Congress

DOC 0001764
Page | of 1
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 132 of 266

Fw: Rep. O'Halleran Letter to Director Dillingham

Mark G Dorsey (CENSUS/ADCOM FED) <mark.g.dorsey@census.gov>
Tue 4/7/2020 12:06 PM

To: BOC Correspondence Quality Assurance (CENSUS) } Pil @census.gov>
Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopherj.stanley@census.gov>; Alan Lang (CENSUS/OCIA FED)
<alan.lang@census.gov>; Dee A Alexander (CENSUS/OCIA FED) <Dee.A.Alexander@census.gov>; Bina K Saafi

(CENSUS/OCIA FED) <bina.k.saafi@census.gov>; OCIA Web Contact List! | Pil Dcensus.gov>;

Melissa K Bruce (CENSUS/OCIA FED) <melissa.k.bruce@census.gov>; Lewis H Footer (CENSUS/OCIA CTR)
<lewis.h.footer@census.gov>

 

 

if 4 attachments (157 KB}

Tribal Census 4.7.2020.pdlf;
Please control.
Thanks,

Mark Dorsey, Congressional Liaison, Office of Congressional & Intergovernmental Affairs, U.S.
Census Bureau

csensus.cov Connect with us on Social Media

 

From: Babbitt, Paul <Paul.Babbitt@mail.house.gov>

Sent: Tuesday, April 7, 2020 11:29 AM

To: OCIA Web Contact List <ocia.web.contact.list@census.gov>
Ce: LettersBills, AZO01 <AZO01.LettersBills@mail.house.gov>
Subject: Rep. O'Halleran Letter to Director Dillingham

Hello,

Attached please find a letter from Rep. O’Halleran to the Director. Please do not hesitate to let me
know if there is anything else | can do to assist in getting this in the correspondence system.

Thanks,
Paul
Paul Babbitt ; senior Adviser

Office of Congressman Tom O’Halleran (a2-01}
324 Cannan House Office Budiding | Washington O.C. | 202-225-3384

https://outlook.office365.com/mail/boc.correspondence.quality.assurance@census.gov/AA... 4/7/2020
DOC 0001765
  

Office of the Director
U.S. Census Bureau

“Correspondence Quality Assurance Staff

March 24, 2020

Control Sheet

 

Census Id:

DOC Number:
Correspondence Type:
Action Office:
Signature:

Subject:

Instructions:
Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

infocopy:

CQAS-10202

Congressional
DCCO
Dillingham

Delegation regarding college students 2020 Census responses during current campus
closures.

Prepare response for Director's signature.
04/01/2020

D-MA- Elizabeth Warren, Edward J. Markey, Stephen F. Lynch, Joseph P. Kennedy,
William Keating, James P. McGovern, Lori Trahan, Seth Moulton, Ayanna Pressley,
Katherin Clark, Richard F. Neal

03/23/2020
03/24/2020
04/06/2020
No

Director

ADDC, Stanley

Concurrence

 

Surname

 

Initials

 

 

Date

 

 

 

 

 

 

 

 

 

 

DOC 0001766
Page | of 1
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 134 of 266

Fw: Letter from Massachusetts delegation

 

OCIA (CENSUS/OCIA): PII @census.gov>

mae

Tue 3/24/2020 $40 AM
To: BOC Correspondence Quality Assurance (CENSUS) Pil @census.gov>;
Christopher J Stanley (CENSUS/OCIA FED) <christopher,j.stanley@census.gov>; Alan Lang (CENSUS/OCIA FED)

<alan. lang@census.gov>; Eduardo | Guity (CENSUS/PH FED) <eduardo.i.guity@census.gov>; Mark G Dorsey
(CENSUS/ADCOM FED) <mark.g.dorsey@census.gov>

 

 

 

 

 

 

i attachments (137 KES

2020.03.23 Letter to census bureau re counting college students during clasures.pdf;
please control. attachment saved on M: drive and here on email.

Lee

 

From: McCartney, Abby (Warren) <Abby_McCartney@warren.senate.gov>

i@census.gov>

 

Subject: Letter from Massachusetts delegation

Hi,
I'm attaching a letter from the Massachusetts delegation regarding college students during
the current campus closures. Let me know if you have any questions!

Hope you're staying safe and healthy!

Abby McCartney

Legislative Fellow

Office of Senator Elizabeth Warren
(202) 507-3424

https://outlook.office.com/mail/boc.correspondence.quality.assurance@census.gov/inbox/i... 3/24/2020

DOC 0001767
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 135 of 266

Congress of the Cited States

Uilashingion, EMC SOS)

 

March 23, 2020

Dr. Steven Dillingham
Director

United States Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Dear Dr. Dillingham:

In light of the unprecedented public health emergency caused by the coronavirus disease
2019 (COVID-19) pandemic,! we write in strong support of the Commonwealth of
Massachusetts’s request that you allow colleges and universities to respond to the 2020 Census
using administrative data for both on-campus and off-campus students.

The rapid spread of the novel coronavirus and the Centers for Disease Control and
Prevention’s recommendations for social distancing have led at least 24 colleges and universities
in Massachusetts to move their classes online and instruct most students to leave campus.” This
includes such large universities as Harvard University, Boston University, Northeastern
University, and the University of Massachusetts systemt. As a result, Massachusetts’s university
students are currently dispersed all over the United States and the world.

We are deeply concerned that in the current circumstances, continuing to count students
residing in institutions by collecting individual student surveys will result in a drastic undercount
for Massachusetts. Your guidance to students and universities thus far has called for students to
be counted at their university if that is where they would have resided on April 1, absent
temporary closures; however, it will be exceptionally difficult to communicate that message to
every student who has been temporarily displaced from their campus community. Because
Massachusetts has a high concentration of colleges and universities, under-counting this group
would result in the loss of essential funding and services that students rely on while they are
living in the Commonwealth.

We therefore urge you to allow the Massachusetts Secretary of State to work with
colleges and universities to determine accurate counts using administrative data for all the
colleges’ and universities’ registered students. As Secretary Galvin wrote to you on March 10,°
the Commonwealth is confident that directory records can be used to identify student populations
accurately. Allowing for this flexibility will ensure that this unprecedented emergency situation

 

' Letter from Secretary William Francis Galvin to Dr. Stephen Dillingham, March 10, 2020.

2 WBUR, “All the Massachusetts Colleges That Have Canceled Classes,” updated March 18, 2020,
httos:/Avww.wbur.ore/edify/2020/03/1 1/colleges-universities-remote-online-coronavirus.

? Letter from Secretary William Francis Galvin to Dr. Stephen Dillingham, March 10, 2020.

 

DOC 0001768
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 136 of 266

does not result in a decade of inaccurate and inequitable representation and funding for our
constituents.

Thank you for your consideration of this urgent matter.

Sincerely,
Elizabeth Warren Edward J. Markey
United States Senator United States Senator
Stephen F. Lynch Joseph P. Kennedy, I
Member of Congress Member of Congress
William Keating James P. McGovern
Member of Congress Member of Congress
Lori Trahan Seth Moulton
Member of Congress Member of Congress
Ayanna Pressley Katherine Clark
Member of Congress Member of Congress
Richard E. Neal
Member of Congress

2

DOC 0001769
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 137 of 266

 

Congress of the United States

Washington, B@ 20515

March 13, 2020

Dr. Steven Dillingham, Ph.D
Director

United States Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Director Dillingham:

As Members of the Congressional Hispanic Caucus, we respectfully urge you and to extend the
2020 Census enumeration by three months ending October 31, 2020. Given the grave concern for
public health and well-being we have for our constituents and communities regarding the
impacts of the novel coronavirus 2019 (COVID-19), we believe that this is a necessary measure
to protect both American citizens and the integrity of the Census. The public health emergency
impacting all areas of this country threatens the ability of the Census Bureau to safely and fully
conduct the decennial census. Given the instructions and recommendations of the Centers of
Disease Control and Prevention, National Institute of Allergy and Infectious Diseases, and U.S.
Department of Health and Human Services to avoid direct contact with symptomatic persons and
the known method of COVID-19 transmission from person-to-person, we foresee that adhering
to these principles will limit the ability of enumerators to undertake the non-response follow-up
process and will hamper the participation of Americans nationwide. This will particularly impact
the ability of the Census Bureau to reach individuals in already hard to count and undercounted
communities.

Under the provisions of the U.S. Constitution, the Census Bureau must deliver apportionment
counts to the President and Congress by December 31, 2020. While the current end date of July
31, 2020 for collection of enumerations is intended to allow the Census Bureau enough time to
tabulate the responses from the enumeration, present circumstances require a change. As
COVID-19 and changes to individual and collective social habits could severely depress both the
self-response rate and follow-up rate, it is preferable to extend the collection of responses to
ensure that everyone is counted, rather than accept what may be a massive undercount.
Recognizing that the extension of the enumeration will place a burden on the Census Bureau to
provide the official apportionment in time as required by law, we urge the Census Bureau to
utilize its contingency funds, and we are supportive of providing emergency funding to the
Census Bureau, both for the extended enumeration and expedited tabulation process.

We thank you for your work to ensure that every person in this country is counted. We request
that Congress be consulted on any changes to the Census timeline, and that all necessary
protections are taken to ensure that communities of color and undercounted communities are

PRINTED Of RECYCLED PAPER

DOC 0001770
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 138 of 266

counted. Hand and hand with a full count is the need for accurate reporting of data, and the
Census Bureau must ensure that this undertaking is also handled with the utmost care. We trust
that you share our concerns regarding the effects of COVID-19 on the 2020 Census. As such, we
urge you to accept this request for extension, and to work with Congress and our partners across
the country to ensure a complete and accurate enumeration.

Sincerely,

    

Adriano Espaillat
Member of Congress

ADDITIONAL SIGNATORIES

Rep. Veronica Escobar

Rep. Rail M. Grijalva

Rep. Jim Costa

Rep. Juan Vargas

Rep. Ruben Gallego

Rep. Jests G. “Chuy” Garcia
Rep. Gilbert R. Cisneros
Rep. Alexandria Ocasio-Cortez
Rep. Ben Ray Lujan

Rep. Sylvia Garcia

Rep. Vicente Gonzalez

DOC 0001771
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 139 of 266

Cougness of the United States
Washington, D.C. 20515

March 13, 2020

Wilbur L. Ross, Jr.

Secretary

U.S. Department of Commerce
1401 Constitution Avenue, N.W.
Washington, D.C. 20230

Dr. Steven Dillingham
Director

U.S. Census Bureau
4600 Silver Hill Road
Washington, D.C. 20233

Dear Secretary Ross and Director Dillingham:

We write to express our concerns regarding the impact of the novel coronavirus 2019 (COVID-19} on
participation and operations for the 2020 Census, particularly as it presents an increased risk of an
undercount. We understand that the Census Bureau is actively monitoring the situation in order to
adapt operations to ensure a complete and accurate count. As you develop contingency plans, we urge
you to consider how historically marginalized communities, people experiencing homelessness, and
communities with low broadband access will be reached.

As Members of Congress, we have been working with local, state, and non-government stakeholders to
ensure my constituents have adequate opportunities to respond to the 2020 Census. We have secured
Mobile Questionnaire Assistance Centers (MQACs) in communities, organized Census job fairs, and
coordinated outreach events. By working with trusted community partners, constituents have access to
language and technical assistance when completing the Census. Unfortunately, many of these activities
involve members of the community coming together.

Due to recent developments around COVID-19, there is increased concern and uncertainty about
attending any community events. As a result, large and small events across the country have been
canceled. It may seem simple to encourage everyone to respond online. However, this method is not an
option for thousands of people.

While we appreciate your work to build a robust online infrastructure, simply pointing people to the
online form is insufficient. We urge you to consider alternative options including but not limited to:
extending the enumeration period for non-response follow up and for people experiencing
homelessness. We believe these steps are necessary to protect public health while ensuring a complete
and accurate count.

in order to provide adequate resources to constituents, please provide written responses to the
following questions by March 27, 2020:

DOC 0001772
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 140 of 266

1. What steps is the Bureau taking to develop contingency plans for the 2020 Census during the
current pandemic?
a. How will contingency plans address the needs of people with little to no access to
broadband?
b. How will people living in non-traditional housing be reached?
c. How will people experiencing homelessness be reached?
d. How will individuals who have been quarantined as a result of COVID-19 be reached?
e. How will individuals residing in skilled nursing facilities and nursing facilities be reached?
individuals residing in Department of Veterans Affair Community Living Centers (VA Nursing
Homes)?
2. How will the Census Bureau ensure the health and safety of enumerators?
3. What guidance will you provide to operators of Mobile Questionnaire Centers?
4. What safety precautions is the Census Bureau taking to ensure the health and safety of those
staffing and visiting MQCs? How quickly will community partners be expected to adapt to changes
set in place by the Bureau as a result of the pandemic?
5. When will the Bureau issue guidance to local, state, and non-government partners that are
hosting community events?

Thank you in advance for your responses to these critical questions. We appreciate your efforts to
ensure a complete and accurate count.

Sincerely,

 

 

Linda T. Sanchez
Member of Congress J. Luis Correa
Member of Congress

 

    

 

Debbie Mucarsel-Powell
Member of Congress

 

Harley Rouda
Member of Congress

fue,
Zip C— Zp Yd.

  

 

 

Gilbert R. Cisneros, Jr.
Member of Congress

Ruben Gallego
Member of Congress

DOC 0001773
Case 5:20-cv-05799-LHK

Ket M Holos

Raul M. Grijalva
Member of Congress

 

 

 

Brian Higgins
Member of Congress

Fret ry K

Pramila Jayapal
Member of Congress

 

en.
e : :
i of Lot = censor
Sptegy eee 8 Pome —
er Cl

 

Jerry McNerney
Member of Congress

 

 

Bill Pascrell, Jr.
Member of Congress

 

 

Darren Soto
Member of Congress

Silvia R. Garcia
Member of Congress

 

 

Document 154-4 Filed 09/18/20 Page 141 of 266

ae

   

é,
A Ma f&

B

 

Dina Titus
Member of Congress

 

 

TJ Cox
Member of Congress

 

 

Filemon Vela
Member of Congress

Thom R. Geng

Thomas R. Suozzi
Member of Congress

 

 

 

Mary Gay Scanlon
Member of Congress

a? M L
ae Ph
APP

‘a ~

 

Zoe Lofgren
Member of Congress

Doom Honfed

Steven Horsford
Member of Congress

 

DOC 0001774
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 142 of 266

  

 

John Larson Jimmy Panetta
Member of Congress Member of Congress

 

 

Doris Matsui
Member of Congress

 

 

Alcee L. Hastings
Member of Congress

 

 

 

Susie Lee
Member of Congress

 

 

 

Pete Aguilar

Member of Congress .

Saari of Caress

 

  

 

Joyce Beatty Wiember of Congress

Member of Congress

7 pen ( Jj

   

 

Ben Ray Lauer é
Member of Compress #

 

DOC 0001775
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 143 of 266

ry

 

Judy Chu
Member of Congress

    
 

Member of Congress

 

Jan Schakowsky
Member of Congress

Jimmy Gomez

Member of Congress

 

 

DOC 0001776
Case_5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 144 of 266
Correspondence Quality Assurance Staff

Office of the Director
U.S. Census Bureau

Control Sheet April 01, 2020

 

Census Id:

DOC Number:
Correspondence Type:
Action Office:
Signature:

Subject:

Instructions:

Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

Infocopy:

CQAS-10226

Letter
DCCO

Letter from National Urban League with recommendations for 2020 Census operations
regarding COVID-19

Please prepare draft for formal response.

Please let CQAS know if this is the incorrect action office.
04/15/2020

National Uroan League

03/31/2020
04/01/2020
04/21/2020

No

Secretary Wilbur Ross

ADDC,Stanley,Hawkins

Concurrence

 

Surmame

 

Initials

 

 

Date

 

 

 

 

 

 

 

 

 

DOC 0001777

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 145 of 266

: . vee . 80 Pine Street, 9 Floor
National | Empowering Communities, Mare H. Morial | New York, NY 10005
Urban League | Changing Lives. President and CEO

 

Phone 212 558 5336
Efax 646 568 2165

: www.nul.org
: www.iamempowered.com
: presidentoffice@nul.org

March 31, 2020

The Honorabie Wilbur L. Ross, Jr.
U.S. Secretary of Commerce
Office of the Secretary

U.S. Department of Commerce
1401 Constitution Avenue, N.W.
Washington, DC 20230

Dear Secretary Ross,

The National Urban Leaque applauds the Census Bureau's recent announcement to
further suspend 2020 Census operations due to carfinued health concerns associated
with the Coronavirus. As a two-term former Mayor of New Crleans, Loulsicinci—a city
reportedly experiencing the world’s fastest growih in mew COVID-19 cases, | fully
understand the tremendous caution the Census Bureau must take fo protect the public
ancl its employees, Af the same time, we are minciful of fhe Constitutional menciate fo
conduct a fair and accuraie decennial census, notwithstanding an unprecedented
national public health crisis that threatens an accurate count of historically
uncercounted populations,

The National Uroan League and leaders of our 2020 Census Black Roundiabie (a coalition
of cli rights and national leaders, clergy, slate and local representative organizations),
stand with the Census Bureau as ii monitors and cacijusts census operations in compliance
with rapiclly changing oublic health cirectives. In doing so, we sirongly recornmmend the
Census Bureau undertake the following actions fo ensure an accurate count of all
populations during this panclemic--especially the black population which already is at
nigh risk of a significant 2020 census undercount, according fo recent research (Uroan
instiuie, Pew Research),

Recommendations:

e Amend the 2020 Census Communications Campaign. Provide new messaging.
reflecting 1} the current public health crisis of fear, 2) The adjusted ZO20 Census
operations schedule, and 3) paicl advertising for the duration of felcl operatians—
including Nonresponse Follow-up {NRFU}. Pre-Coronavirus, the 2020 Census paicl
aclvertising campaign was originally scheduled fo end a month prior to the end of
NRFU, Given constantly changing public health cirectives anc ongoing
adiusiments to 2070 Census operciions, targeted advertising cand messaging are
needed throughout the duration of all feild enumerations fo ensure a cornpiete
count of the hardest fo count,

DOC 0001778
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 146 of 266

The Honorable Wilbur L. Ross, Jr.
March 31, 2020
Page 2 of 3

e Strengthen and broadly communicate adjusied plans to the public beyond the
Census webpage cnd rnedia briefings, especially regarding the enumerciion of
the homeless, off campus college students, and NRFU operations. Partnership
specialisis, Complete Count Committees and trusted voices must have accurate,
consistent and timely information fo comrmunicate these changes and
encourage Census participation,

 

* Immediately asceriain the Census Burecu’s ability fo sustain Telephone
Guestionnaire Assistance (TQA) Centers. Growing public heaiih calls for social
distancing create workplace safely concerns for TQA call centers whose staff work
in close contact with one another ancl may not return to TQA call centers fo work,
out of fear of comfracting the virus. Confirmed COVID-19 cases at Census facilities
and buildings do not helo this stuction. Pending this decision, a significant
communications campcdign, wil be neecdecd fo encourage Internet and paper
response, especially for persons with low English proficiency, nousehoalds without
infermet access anc persons cistrustiul of the Internet.

* increase transparency and engagemen! wilh Congressioncd! representatives,
Census slakeholders and the public fo gain support anc increase frust during these
aivicull firnes.

e Remove obstacles to Census hiring. Curren? Census plans to temporarily “pause”
applicant fingerprinting as a public health safely precaution to protect employees

Cansus hiring backlogs ond threaten NRFU operations. While Census has
exceeded its 2.5 millon recrufiment goal This does nof equate having 500,000
“poots on the ground,” trained and reacly for NRFU enumeration.

* End the curren! plecemeal and confusing, week fo week approach of fermporarily
nausing census operations. Extend ihe ime perind for the public to respond te ihe
Census at least 30 days beyond the current August 14" end date, f nol longer.
Presiden? Donald Trump wisely extended the deadline for filing faxes a full three
months unfil July 15, due ta the Coronavirus. The same sense of urgency should be
applied fo the 2020 Census,

in closing, The National Urban League and the 2020 Census Black Roundtable applaud
the Census Bureau's recenily adapted public cclveriising cammoicn messaging fo reflect
the current public health crisis. tis a great siarl, buf much more is neecec. The Urban
Leqaque and 2020 Census Black Roundtable collaaques have already mobilized in unity
for an accurate count and will Couble our effarts to use the power of our nefworks cs
trusted voices to encourage sel-response and increased trust in the 2020 Census.

 

DOC 0001779
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 147 of 266

The Honorable Wilbur L. Ross, Jr.
March 31, 2020
Page 3 of 3

Plecise clo not hesitate fo call upon us as we navigate These unprecedented challenges
foam accurate and complete Census count.

Best regards,

 

Mare H. Maric
Presiden? and CEO
Notional Urban League

Attachment: List of 2020 Census Black Rounctable Members

ee: Lawson Kluttz, Acting Deputy Assistant Secretary for Legislative and
Intergovernmental Affairs, U.S. Department of Commerce

Kklutiz@doc.gov

Steven Dillingham, U.S. Census Director
steven.dillingham@census.gov

 

Al Fontenot, Associate Director, Decennial Census Programs,
aibert.e.fontenot@census.gov

 

DOC 0001780
Page | of 1

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 148 of 266

Letter to Sec. Ross from NUL

Eduardo | Guity (CENSUS/PH FED) <eduardo.i.gquity@census.gov>

Wed 4/4/2020 4:47 PM

To: BOC Correspondence Quality Assurance (CENSUS); Pil Dcensus.gov>
Ce: Alan Lang (CENSUS/OCIA FED) <alanlang@census.gov>

 

 

1 attachments (317 KB
Hon Wilbur L Ross Jr pdf

Hello,
Please control,
Saludos cordiales,

Eduardo I. Guity

Congressional Liaison

Office of Congressional and Intergovernmental Affairs (OCIA)
U.S. Census Bureau

Office: 301.763.9794 Cell: Pll

 

ceeenencesenenstunrentecencnecnercnctcenesebdanteeres

https://outlook.office365.com/mail/boc.correspondence.quality.assurance@census.gov/AA....

DOC 0001781

4/1/2020
Case_5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 149 of 266
Correspondence Quality Assurance Staff

Office of the Director
U.S. Census Bureau

Control Sheet April 14, 2020

 

Correspondence Type:

Census Id:

DOC Number:
Action Office:
Signature:

Subject:

instructions:

CQAS-10266

Congressional NOT Constituent

DCCO

Director

CAPAC request the Census Bureau to take the following actions to compensate for
diminished in-person outreach while ensuring that 2020 Census operations during the
COVID-19 pandemic and have follow up questions be answered by 4/19/2020.

Prepare for the Director's signature. Signees: EXECUTIVE BOARD

Rep.
Sen.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.

Scott

Rep.

Judy Chu, Chair Sen. Tammy Duckworth Sen. Kamala Harris
Mazie K. Hirono Sen. Brian Schatz

Ami Bera

Ed Case

Gil Cisneros

TJ Cox

Tulsi Gabbard

Jimmy Gomez

Al Green

Pramila Jayapal Rep. Ro Khanna

Andy Kim

Raja Krishnamoorthi Rep. Barbara Lee

Ted Lieu

Doris O. Matsui Rep. Grace Meng

Stephanie Murphy Rep. Gregorio Sablan Rep. Michael San Nicolas Rep. Bobby

Mark Takano

ASSOCIATE MEMBERS Rep. Pete Aguilar

 

 

 

 

Rep. Nanette Barragn Rep. Karen Bass
Rep. Suzanne Bonamici Rep. Brendan Boyle
Rep. Salud Carbajal Rep. Katherine Clark Rep. Gerald Connolly Rep. Lou Correa
Rep. Susan Davis
Rep. Suzan DelBene Rep. Debbie Dingell Rep. Anna Eshoo
Rep. Marcia Fudge
Rep. Hakeem Jeffries Rep. Zoe Lofgren
Rep. Alan Lowenthal Rep. Carolyn Maloney Rep. Jerry McNerney Rep. Gregory Meeks
Rep. Jerrold Nadler
Rep. Grace Napolitano Rep. Jimmy Panetta Rep. Scott Pe ters
Rep. Katie Porter
Rep. Jamie Raskin
Rep. Harley Rouda
Rep. Lucille Roybal-Allard Rep. Linda Snchez
Rep. Janice Schakowsky Rep. Adam Schiff
Rep. Brad Sherman
Rep. Adam Smith
Rep. Jackie Speier
Rep. Thomas Suozzi Rep. Eric Swalwell
Concurrence
Sumame
Initials
Date

 

 

 

 

 

 

 

 

 

DOC 0001782

 
Case 9:20-Cv-05 029 -LHIK gocument 154-4 Filed 09/18/20 Page 150 of 266

Due in CQAS:

Sender:

Constituent:

Corr Date:

Rec Date:

Due Date:

Confidential Information:
Addressee:

Infocopy:

Rep. Juan Vargas

Rep. Nydia Velzquez Rep. Maxine Waters Rep. Bonnie Watson Coleman

04/22/2020

Judy Chu (D-CA-27), Tammy Duckworth (D-IL), Kamala Harris (D-CA)

04/14/2020

04/14/2020

04/28/2020

No

Dr. Steven Dillingham
ADDC,OCIA/CAO, Hawkins

Concurrence

 

Surmame

 

Initials

 

 

Date

 

 

 

 

 

DOC 0001783

 

 

 

 

 
  

 

ase 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 151 of 266

 

 

 

 

2423 Rayburn House Office Building « Washington, D.C. 20515 « 202.225.5464 « http://capac.chu.house.gov

 

EXECUTIVE BOARD

Rep.
Sen.
Sen.
Sen.
Sen.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.

Judy Chu, Chair
Tammy Duckworth
Kamala Harris
Mazie K. Hirono
Brian Schatz

Ami Bera

Ed Case

Gil Cisneros

TJ Cox

Tulsi Gabbard
Jimmy Gomez

Al Green

Pramila Jayapal
Ro Khanna

Andy Kim

Raja Krishnamoorthi
Barbara Lee

Ted Lieu

Doris O. Matsui
Grace Meng
Stephanie Murphy
Gregorio Sablan
Michael San Nicolas
Bobby Scott

Mark Takano

ASSOCIATE MEMBERS

Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.
Rep.

Pete Aguilar
Nanette Barragan
Karen Bass
Suzanne Bonamici
Brendan Boyle
Salud Carbajal
Katherine Clark
Gerald Connolly
Lou Correa

Susan Davis
Suzan DelBene
Debbie Dingell
Anna Eshoo
Marcia Fudge
Hakeem Jeffries
Zoe Lofgren

Alan Lowenthal
Carolyn Maloney
Jerry McNerney
Gregory Meeks
Jerrold Nadler
Grace Napolitano
Jimmy Panetta
Scott Peters
Katie Porter
Jamie Raskin
Harley Rouda
Lucille Roybal-Allard
Linda Sanchez
Janice Schakowsky
Adam Schiff

Brad Sherman
Adam Smith
Jackie Speier
Thomas Suozzi
Eric Swalwell
Dina Titus

Juan Vargas
Nydia Velazquez
Maxine Waters
Bonnie Watson

Coleman

April 14, 2020

Dr. Steven Dillingham
Director

U.S. Census Bureau
4600 Silver Hill Road
Suitland, MD 20746

Dear Dr. Dillingham:

We greatly appreciate all that the Census Bureau has done over the past few

weeks to alter operations for the 2020 Census in response to the COVID-19
pandemic. As the Census Bureau continues to shift operations to align with
evolving public health guidance, the Congressional Asian Pacific American
Caucus (CAPAC) would like to work with you to ensure that the Asian American,
Native Hawaiian, and Pacific Islander (AANHPI) community is fully counted in
the 2020 Census.

Unfortunately, the COVID-19 crisis has upended the lives of millions of Americans
and changed the way we go about our daily lives. Due to social distancing measures
and stay-at-home orders in multiple states, many of the in-person outreach
strategies the Census Bureau had initially planned to conduct are no longer feasible
without posing a significant risk to public health. Much of this outreach was
focused on in-person contact by Census staff and Census Partners, such as
canvassing, Mobile Questionnaire Assistance, and in-person outreach at events and
places where people gather. The Census Bureau emphasized that any gaps in
language access and in-language advertising would be addressed at the local level
through Census Partners, hiring from within hard-to-count communities, and
meeting people where they are. Because it will likely be impossible to execute these
strategies as planned during the enumeration period, we urge the Census Bureau to
reassess its outreach to limited English proficient (LEP) individuals and other hard-
to-count communities.

Although the Census Bureau has demonstrated that Americans across the country
are still responding to the 2020 Census, these response rates have been uneven. For
instance, many census tracts with a high density of AANHPIs, particularly those in
New York, are responding to the census at dramatically lower rates than the country
overall. Early analysis of response rates has also shown that the national response
rate is lower at this point in the enumeration period than it was in 2010.
Furthermore, it has been shown that communities with a high percentage of limited

DOC 0001784
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 152 of 266

English proficient individuals have even lower response rates.' We are greatly concerned that
without traditional outreach methods, as well as innovative methods to mimic the effect of those
traditional outreach efforts, an undercount of the AANHPI community and other historically
undercounted populations will likely occur.

Accordingly, we urge the Census Bureau to take the following actions to compensate for
diminished in-person outreach while ensuring that 2020 Census operations do not pose a threat to
public health and safety:

Bolster Paid Advertising to the AAPI Community: While we applaud the Census
Bureau’s original outreach strategy that aimed to conduct in-person outreach in 59
languages, it is imperative that the Census Bureau develops a new plan to fill current gaps
in its outreach plans to reach LEP persons and other hard-to-count communities. Bolstering
paid, in-language advertising is one way to achieve this. We urge the Census Bureau to
continue to utilize its robust funding to increase paid advertising for 2020 Census outreach,
as well as to expand the number of languages in which paid advertising will be conducted.
In particular, we ask that the Census Bureau makes TV ad buys in South Asian languages
and other AAPI languages where possible; expand the online and social media advertising
program to all 59 languages in which in-person outreach would have been conducted;
expand in-languages ad buys in print and radio media to include more AAPI languages;
begin an in-language direct mail non-response follow-up program; and continue ad buys
throughout the entire enumeration period.

Utilize Census Partners: As trusted community voices, Census Partners must remain an
integral part of the 2020 Census outreach strategy to AANHPIs and other hard to count
communities. We urge the Census Bureau to continue to work on finding alternative means
for Census Partners to get out the count. While the reach of many Census Partners is limited
by social distancing measures, outreach can still be conducted online through social media
and email, as well as by mail and by phone.

Provide Weekly Response Rates to Congress: CAPAC Members have made several
requests for data on the progress of the 2020 Census within their respective congressional
districts. As the Census Bureau shifts operations to address the COVID-19 pandemic, we
ask that the Census Bureau provide all congressional offices with weekly updates on the
progress of the 2020 Census. In particular, we ask that the Census Bureau provide a
projected response rate for the AANHPI community and other communities of color to the
best of its ability. While we are aware that it is impossible to know the response rate by
demographic group before tabulation begins, we ask that the Census Bureau use other
proxies such as community demographics by geography to track this critical information.

 

1 CUNY Center for Urban Research, Census 2020 Response Rate Analysis Week 1, https:/Awww.gc.cuny.edu/Page-
Elements/Academics-Research-Centers-Initiatives/Centers-and-Institutes/Center-for-Urban-Research/CUR-
research-initiatives/Census-2020-Response-Rate-Analysis-Week- |

DOC 0001785
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 153 of 266

Address Long Wait Times for Census Call Centers: In order to adapt to the current
public health crisis, the Census Bureau implemented social distancing policies in call
centers that provide over-the-phone enumeration. An unfortunate consequence of this
policy is that wait times increased significantly for respondents who attempted to complete
the Census over the phone. Many LEP respondents with limited internet access have been
utilizing the phone response option to access in-language assistance. Some of these
respondents have reported waiting for extended periods of time on the line for in-language
assistance, while others have been unable to connect with operators in their language of
choice. The Census Bureau recently announced that the capacity of call centers will be
increased to remedy this problem. We applaud the Census Bureau for taking action, but
also encourage the Bureau to continue to monitor wait times and adjust accordingly as
needed.

Provide Updates on Staff Demographics: When the Census Bureau is able to safely
resume partial or full operations, we ask that the Census Bureau provide us with data on
the number of Census field staff that have been onboarded within each congressional
district. This data should be disaggregated and include the race, ethnicity, and language
capabilities of the onboarded staff, statistics on the degree to which the demographics and
language capabilities of onboarded staff are reflective of the communities in which they
are performing outreach, and statistics on the number of field staff who are
geographically from the communities they are performing outreach to.

Assess Alternatives to In-Person Outreach: We urge the Census Bureau to continue to
refrain from any in-person outreach to non-responding households that may jeopardize
public health. Given the well-documented historical undercount of communities of color,
we encourage the Census Bureau to consider other means of performing non-response
follow-up in order to mitigate the need for in-person follow-up that may disproportionally
put the health of communities of color at risk.

In addition to the aforementioned requests, we would also like to ask the Census Bureau to respond
to the following questions by no later than Tuesday, April 21, 2020.

1,

How is the Census Bureau altering its overall outreach strategy while field operations are
suspended?

How will this altered strategy reach hard-to-count communities and the AANHPI
community in particular?

How is the Census Bureau adjusting its communications plan in response to COIVD-19?
How much funding has the Census Bureau already shifted to the communications program,
and how much additional funding does the Census Bureau plan on shifting to the
communications program? Please provide as much detail as possible on additional
expenditures for advertising and other forms of communication in light of operational
adjustments and COVID-19 related challenges.

DOC 0001786
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 154 of 266

5. How is the Census Bureau planning on using its carryover funds to adapt operations for
the 2020 Census? Please provide as much detail as possible on how carryover funds are
being utilized for operational adjustments and COVID-19 related challenges.

6. What is the status of the Census Bureau’s planned South Asian language ad buys and what
media markets will these ads appear in?

7. What other languages is the Census Bureau planning on expanding their paid media
program to?

8. To address the fact that the COVID-19 crisis is changing where people usually are, will the
Census Bureau conduct targeted outreach to college students as part of bolstering its paid
advertising to ensure students know where they should be counted? Is there a plan to
conduct specific outreach to AANHPI students and other hard to count populations, such
as partnering with Minority Serving Institutions? Please provide as much detail as possible
on how the Bureau will address this issue.

9. What methods for non-response follow-up is the Census Bureau planning on utilizing while
in-person outreach is untenable?

10. How is the Census Bureau currently assessing response rates from hard-to-count
communities and the AANHPI community in particular?

11. How has the Census Bureau continued to collaborate and work with local Census Partners
even though current field operations have been suspended?

12. Households in the insular areas of Guam, American Samoa, the Commonwealth of the
Northern Mariana Islands, and the U.S. Virgin Islands are enumerated in person and do not
have the option of completing the Census online, over the phone, or by mail. How is the
Census Burea planning to ensure that the insular areas are enumerated while field
operations are postponed?

13. The Census Bureau recently announced that it is taking steps to decrease wait times for
over the phone respondents by reinstating the callback option and making more employees
available to respond to requests. How much has capacity been increased at call centers, and
what is the increase per call center, per language option, and per language per call center?

14. If the Census Bureau is utilizing remote operators in its call centers, what has the increase
in remote operating capacity been, and how does this increase differ by language option?
What is the new average wait time overall and per language option?

We appreciate all that the Census Bureau has done to adapt its operations during the COVID-19
pandemic. Please continue to keep us updated whenever significant changes are made regarding
the 2020 Census. We look forward to receiving your response to our letter, as well as our continued
work together to ensure the AANHPI community is fully counted in the 2020 Census.

/ 1 Chu Po Mong

Judy Chu Grace Meng

Sincerely,

    

Member of Congress Member of Congress
CAPAC Chair CAPAC First Vice Chair

DOC 0001787
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 155 of 266

/s/ Kamala Harris
Kamala Harris
U.S. Senator

/s/ Ed Case
Ed Case
Member of Congress

/s/ Ro Khanna
Ro Khanna
Member of Congress

/s/ Anna G. Eshoo
Anna G. Eshoo
Member of Congress

/s/ Grace F. Napolitano
Grace F. Napolitano
Member of Congress

/s/Jackie Speier
Jackie Speier
Member of Congress

/s/ Mark Takano
Mark Takano

Member of Congress
CAPAC Second Vice Chair

/s/ Gilbert R. Cisneros, Jr.
Gilbert R. Cisneros, Jr.
Member of Congress

/s/ Barbara Lee
Barbara Lee
Member of Congress

/s/ Deb Haaland
Deb Haaland
Member of Congress

/s/ Linda T. Sanchez
Linda T. Sanchez
Member of Congress

/s/ David Trone
David Trone
Member of Congress

DOC 0001788

/s/ Ted W. Lieu
Ted W. Lieu

Member of Congress
CAPAC Whip

/s/ TI Cox
TJ Cox
Member of Congress

/s/ Michael F.Q. San Nicolas
Michael F.Q. San Nicolas
Member of Congress

/s/ Alan Lowenthal
Alan Lowenthal
Member of Congress

/s/ Jan Schakowsky
Jan Schakowsky
Member of Congress

/s/ Nydia M. Velazquez
Nydia M. Velazquez
Member of Congress
Page | of 1
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 156 of 266

MT Gov Bullock Letter
Sabrina McNeal (CENSUS/OCIA CTR) <sabrina.e.mcneal@census.gov>

mae

Tue 4/14/2020 11:22 AM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopherj.stanley@census.gov>; BOC Correspondence Quality
Assurance (CENSUS) i Pll @census.gov>

Cc: Van R lawrence (CENSUS/OCIA FED) <Van.R.Lawrence@census.gov>; Alan Lang (CENSUS/OCIA FED)
<alan.lang@census.gov>

 

 

# i attachments (178 KES

 

Gov Bullock Letter - Census Extension.pdf;

 

Sabrina E. McNeal

Intergovernmental Affairs Associate, Contractor
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

https://outlook.office365.com/mail/boc.correspondence.quality.assurance@census.gov/AQ... 4/14/2020
DOC 0001789
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 157 of 266

 

CONGRESSIONAL HISPANIC CAUCUS

Joaquin Castro | Chairman

1l6™! CONGRESS
April 3, 2020

Dr. Steven Dillingham
Director

United States Census Bureau
4600 Silver Hill Road
Washington, DC 20233

Dear Dr. Dillingham:

As Members of the Congressional Hispanic Caucus (CHC), we write to you today regarding the Census Bureau’s
plans to ensure a full and accurate count in the 2020 Census in light of the current COVID-19 pandemic. As this
public health crisis continues to change the ways in which our country operates, we understand that the Census
Bureau is currently evaluating changes to the 2020 Census operational plans, all while ensuring the safety of its
workers and the public.

We know the Census Bureau has incorporated years of extensive research, testing, and data into its comprehensive
decennial census operation, especially with the Bureau’s transition to an online census. While we know the Bureau
has emergency and disaster-related contingency plans for the decennial operation, we know that the
unprecedented public health crisis requires a recalibration of the Bureau’s major operations including Update
Leave, Update Enumerate, Mobile Questionnaire Assistance, Group Quarters Enumeration, and Non-Response
Follow Up. These are challenging times and we commend the Bureau for prioritizing the health and safety above
all in its most recent decision to extend the suspension of in-field operations until at least April 15, 2020.

As members of the CHC, we know that our community has a history of being undercounted and that this public
health crisis illuminates the very real peril that a lack of representation and sufficient funding for public health
programs presents. According to early research coming from the City University of New York Mapping Service,
nationwide self-response rates for the 2020 Census are lagging behind self-response rates for the same time period
in the 2010 census.! We are concerned about what this means for response rates in Latino communities that were
already considered hard-to-count. Over the last year, the CHC has met with yourself and with your senior
leadership on a quarterly basis and worked in good faith to identify opportunities to work with the Bureau to
ensure an accurate count in the 2020 Census.

As we move forward in these uncertain times, we urge the Bureau to continue operating with this partnership in
mind and to keep an open line of communication with CHC offices. We understand the ongoing agility that the

 

1 hens: Jw vo cuny.edu/Pace-Elements/ Acadenics-Research-Centers-Initintives/Centers-and-Institutes/Center-for-Urban-

 

Besearch/ CUB -research-intiatrves/Census-2000)- Reonomse-B ate- Angiveis- Week- |

 

DOC 0001790
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 158 of 266

COVID-19 pandemic requires of all census leaders to ensure our communities participate in the 2020 Census. In
that spirit, we urge the Census Bureau to begin providing reoccurring updates with all relevant data and metrics
to our offices of the Bureau’s evolving plans to ensure our messaging and actions align with the Bureau’s most
pressing needs. We respectfully request telephonic briefings or online briefings for our staff to ensure everyone’s
health and safety.

In particular, we urge the Census Bureau to share updates with our offices on the following topics:

1. Employee Safety. We understand that the Census Bureau has to balance data quality and logistical
concerns against the COVID-19 driven imperative to delay operations that require personal contact.

a. Can you please share updates on the extent to which behind-the-scenes Census Bureau operations
have continued? Please also share updates on the additional steps that the Bureau is taking to ensure
employee safety.

b. What is the current operational status of the two census data processing facilities in Jefferson,
Indiana and in Tucson, Arizona? What steps is the Bureau taking to ensure employee safety?

c. We have also heard that there have been COVID-19 cases reported at call centers, or that there is
a concern that they will occur, and for that reason phone response capacity is reduced. In view of
the paramount importance of self-response mechanisms like the call centers, what is the Bureau
doing to get call centers back up to full speed as soon as possible while also meeting public health
guidance?

2. Hiring. We understand that the hiring and onboarding processes are currently paused due to the level of
in-person interaction that these processes require. We also understand that the Bureau has kept job
applications open in case the Bureau needs to hire additional workers in the coming months.

a. Can the Census Bureau share more information on where the hiring and onboarding processes
stand as of today?

b. What percentage of jobs that the Census Bureau originally planned to create have already been
filled?

c. What is the rate of attrition of people who were hired and trained, but have since resigned from
their jobs due to health concerns in light of the COVID-19 pandemic?

d. What are the steps that the Bureau is taking to ensure that these pauses are not affecting the long-
term response intake process?

e. Which additional jobs do you predict you may need to bring on as the Bureau responds to this
crisis?

3. Training. We understand that the Bureau has paused in-person trainings and shifted to digital trainings.
Can you provide an update on this shift to digital training?
a. Which jobs exactly have shifted to digital trainings?
b. Are all regions of the country experience equal shifts to digital trainings?
c. How is the Bureau accounting for communities with low broadband and internet access like New
Mexico as it shifts these trainings to digital platforms?
d. Have all hires been notified and updated of these changes as of today?

4. Operations in Hard-to-Count Communities: What resources or efforts can the Bureau shift to places
where self-response rates are the lowest and where the Bureau planned to seek out the most in-person
contact (Update/Enumerate and Update/Leave census tracts), to best ensure consistency of effort to get
out the count?

a. Can the Bureau ensure that new hires are deployed in hard-to-count communities? If so, how?

DOC 0001791
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 159 of 266

b. What metrics is the Bureau using to identify tracts and communities where response rates are
falling the farthest behind projections and where intensified efforts are and will be most urgently
needed?

c. Can the Bureau share any updates on the Mobile Questionnaire Assistance centers? We know these
were specifically planned to assist communities with a history of low response rates.

i. Who is the Bureau consulting with to reach a final decision on mobile questionnaire
assistance centers?

it. If these centers are suspended indefinitely, how will the Bureau deploy the funding
appropriated by Congress specifically for these centers? Will the Bureau commit to
consulting Members of Congress before reaching a final decision with regards to Mobile
Questionnaire Assistance Centers?

d. Further, we understand that Puerto Rico was supposed to be a 100-percent Update Leave Operation
because of previous natural disasters and a lack of clarity about which addresses were still
occupied. Please share with our caucus how far along in the Update Leave Operation the Census
Bureau got before pausing due to COVID-19 precautions? Please share all pertinent data on how
COVID-19 is affecting the response rate in Puerto Rico, if at all, and what the Census Bureau’s
plans are to address this?

5. Community Partners. How is the Census Bureau effectively coordinating with its community partners
across the country and in our congressional districts to ensure aligned messaging and outreach efforts?
a. Is the Census Bureau holding regular updates for its community partners?

6. Communications Plan. We understand that the Bureau is in the middle of shifting its communications
plan to align with new messaging that is mindful of COVID-19. Can the Bureau provide an update on
when we can expect this new communications plan?

a. What percentage of the Bureau’s messaging plan will be in Spanish? And in which media markets?
Will previous allocations change in response to the national emergency?

b. Which trusted Spanish media outlets and networks is the Bureau working with to ensure that
Hispanic and Latino communities receive this message?

c. How is or isn’t the Bureau incorporating stay-at-home orders across different states into its
decision-making for its new communications plan?

d. How is the Bureau making sure that individuals in historically hard to count communities that may
be under a stay-at-home order and have low access to broadband are being communicated to on
how to complete the 2020 Census?

e. Will the Bureau work with local and state elected officials to obtain special permission, as needed,
to conduct any enumeration efforts that are consistent with social distancing guidelines, but may
go beyond the bounds of allowed activities under stay-at-home orders?

7. Census Timeline. Can you confirm whether the Bureau still anticipates delivering a count to the Office
of the President by December 31, 2020?
a. Can you confirm where the Bureau stands on extending the census data tabulation period?
b. If the Bureau believes in keeping the current time frame for the data tabulation period, can the
Bureau please share any experientially based projections of how data accuracy degrades in relation
to time elapsed since Census Day on April 1, 2020.

8. Census Bureau Funding. Is the Bureau still adequately funded to deliver on its constitutional mandate
given the challenges presented by COVID-19? We urge the Bureau to provide our offices with continuous
updates on the amount of contingency funds spent or projected to be spent so we can adjust Fiscal Year
2021 appropriations in accordance.

DOC 0001792
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 160 of 266

a. To date, has the Bureau started using its contingency funds? If so, where are these contingency
funds being allocated? What portion, if any, has gone directly to equipment to ensure the health
and safety of Census Bureau employees?

b. As we continue to amplify the ability to self-respond, can or has the Bureau used contingency
funding to set up a system that would allow operators to take calls over the internet from any
remote locations in light of health concerns?

As the Census Bureau continues to evaluate next steps, we urge you to work with us and other Members of
Congress to reach a well-informed and widely accepted decisions, specifically with regards to timeline changes
and adjustments. We look forward to continuing working together to ensure an accurate and complete count of

our communities in the 2020 Census.

We appreciate your time to review these questions and look forward to receiving your responses by April 10,

2020.
Sincerely,

Joaquin Castro
CHC Chair

Adriano Espaillat
CHC Whip

José E. Serrano
Member of Congress

Lucille Roybal-Allard
Member of Congress

Linda T. Sanchez
Member of Congress

Grace F. Napolitano
Member of Congress

Ben Ray Lujan
Member of Congress

Nydia M. Velazquez
Member of Congress

Ruben Gallego
CHC First Vice Chair

Veronica Escobar
CHC Freshman Representative

Jimmy Gomez
Member of Congress

Tony Cardenas
Member of Congress

Alexandria Ocasio-Cortez
Member of Congress

Henry Cuellar
Member of Congress

Jess G. “Chuy” Garcia
Member of Congress

DOC 0001793

Nanette Diaz Barragan
CHC Second Vice Chair

Darren Soto
Civil & Voting Rights Chair

Juan Vargas
Member of Congress

Gilbert R. Cisneros, Jr.
Member of Congress

Filemon Vela
Member of Congress

Albio Sires
Member of Congress

Sylvia R. Garcia
Member of Congress
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 161 of 266

From: Christopher J Stanley (CENSUS/OCIA FED)

To: Ali Mohammad Ahrnad (CENSUS/ADCOM FED): Albert E Fontenot (CENSUS/ADDC FED): Steven Dillingham
{CENSUS/DEPDIR FED); Timothy P Olson (CENSUS/ADFEO FED); Benjamin J Page (CENSUS/CFO FED)

Ce: Steven K Smith (CENSUS/DEPDIR FED); Michael John Sprung (CENSUS/DEPDIR FED}

Subject: updated talking points for Monday

Date: Sunday, April 19, 2020 11:39:41 PM

Attachments: talking points and O&A for Oversight briefing updated.docx

Tallking points on pending COVID congressional letters.docx

 

Updated talking points attached, with more on post processing, options to open early as
different states reopen under the president's guidance for phased reopening, and a new
section on natural disasters.

| reattached the big index of talking points for the pending letters, fixing the typos Al noticed.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Sent: Saturday, April 18, 2020 9:00 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>

Subject: Re: more materials for Monday

Agreed. Especially the last paragraph on page 1 titled "Why does post processing take so
longe", which asserts quite well that we can't just turn around an produce counts on
November 1.

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Saturday, April 18, 2020 8:00 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Cc: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Timothy P Olson

DOC 0001794
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 162 of 266

(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>

Subject: Re: more materials for Monday

A part of me says include page one of that document (minus the q&a headers) as a part of
each of these responses. | think it's very well written. Maybe it can be condensed but it helps
make the case.

Ali Ahmad, Associate Director
Communications Directorate
U.S.CensusBureau
O: 301-763-8789| M:; PIL}

AILM Ahrmad@census.gov

census.poy | @uscensushureau

  

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Saturday, April 18, 2020 7:57 AM

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Ali Mohammad
Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>

Subject: Re: more materials for Monday

Perhaps Ali can extract from the attached high level summary-

DOC 0001795
Case 5:20-

From:
To:

Subject:
Date:
Attachments:

cv-05799-LHK Document 154-4 Filed 09/18/20 Page 163 of 266

Enrique Lamas (CENSUS/DEPDIR FED)

Ron S Jarmin (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED); James T Christy (CENSUS/LA
FED); Christa D Jones (CENSUS/DEPDIR FED); Victoria Velkoff (CENSUS/ADDP FED)

Re: Processing high level description

Monday, April 20, 2020 11:30:18 AM

Post Collection Processing Schedule version 2 CFB additions.docx

 

 

With attachme

nt this time.

 

 

See attached.

DP

 

DP

 

 

 

It is something POP put together for another purpose but: DP

 

 

 

 

Enrique Lamas
Senior Advisor

Director's Office
U.S. Census Bureau
Office: 301-763-3811]

DOC 0001825
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 164 of 266

 

 

 

From: Victoria Velkoff (CENSUS/ADDP FED)

To: Ron S Jarmin (CENSUS/DEPDIR FED); Enrique Lamas (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC
FED); James T Christy (CENSUS/LA FED): Christa D Jones (CENSUS/DEPDIR FED)

Subject: Re: Processing high level description

Date: Monday, April 20, 2020 11:32:51 AM

Attachments: Post Collection Processing Schedule version 2 CFB additions.docx

Try this one

Victoria Velkoff, PhD

Associate Director for Demographic Programs

U.S. Census Bureau

0: 301-763-1372

Shape your future. START HERE >2020census.gov

census.eoy | Muscensusburesy

 

From: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>

Sent: Monday, April 20, 2020 11:31 AM

To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Victoria Velkoff (CENSUS/ADDP FED)
<Victoria.A.Velkoff@census.gov>

Subject: Re: Processing high level description

| can't open it though

 

Ron S$ Jarmin, PhD., Deputy Director
U.S. Census Bureau .
0: 301-763-1858 | m3 Pll

Linen ere ee etree eee =

census.goy | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Sent: Monday, April 20, 2020 11:29 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED} <Ron.S.Jarmin@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Victoria Velkoff (CENSUS/ADDP FED)

DOC 0001830
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 165 of 266

<Victoria.A.Velkoff@census.gov>
Subject: Re: Processing high level description

With attachment this time.

 

See attached.

 

DP

 

DP

 

 

 

Enrique Lamas
Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

[rr

DOC 0001831

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 166 of 266

From: Albert E Fontenot (CENSUS/ADDC FED

To: Enrique Lamas (CENSUS/DEPDIR FED}: Ron S Jarmin (CENSUS/DEPDIR FED): James T Christy (CENSUS/LA
FED); Christa D Jones (CENSUS/DEPDIR FED)

Subject: Re: Review

Date: Monday, April 20, 2020 11:42:39 AM

Attachments: Post Data Collecxtion Narravtive-1.docx

 

 

This is a bulleted list of activities -

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell 224-422-7372

albert.e. fontenot@census.gov

census.gov
Connect with us on Social Media

 

From: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>

Sent: Monday, April 20, 2020 11:37 AM

To: Ron S Jarmin (CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D Jones@census.gov>

Ce: Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A. Velkoff@census.gov>

Subject: Fw: Review

Tori sent this on the geographic level of the review process.

Enrique Lamas

Senior Advisor
Director's Office

U.S. Census Bureau
Office: 301-763-3811

 

From: Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>

DOC 0001836
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 167 of 266

Sent: Monday, April 20, 2020 11:35 AM
To: Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>
Subject: Fw: Review

Victoria Velkoff, PhD

Associate Director for Demographic Programs

U.S. Census Bureau

0: 301-763-1372

Shape your future. START HERE >2020census.gov

census soy | @uscensusbureau

 

 

From: Christine Flanagan Borman (CENSUS/POP FED} <christine.flanagan.borman@census.gov>
Sent: Monday, April 20, 2020 11:34 AM

To: Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>; Karen Battle
(CENSUS/POP FED) <karen.battle@census.gov>; Jason Devine (CENSUS/POP FED)
<Jason.E.Devine@census.gov>

Subject: Re: Review

 

 

 

 

Christine Flanagan Borman, 2020 Decennial Census Count Review
Count Review Office, Population Division

U.S. Census Bureau

O: 301.763.4315

census.gov | @uscensusbureau

Shape your future. START HERE> 2020.census.gov

 

 

From: Victoria Velkoff (CENSUS/ADDP FED) <Victoria.A.Velkoff@census.gov>

Sent: Monday, April 20, 2020 11:09 AM

To: Karen Battle (CENSUS/POP FED} <karen.battle@census.gov>; Jason Devine (CENSUS/POP FED)
<Jason.E.Devine@census.gov>; Christine Flanagan Borman (CENSUS/POP FED}

DOC 0001837
Case 5:20-cv-05799-LHK Document 154-4

<christine.flanagan.borman@census.gov>
Subject: Review

Filed 09/18/20 Page 168 of 266

 

 

 

 

Thanks

Victoria Velkoff, PhD

Associate Director for Demographic Programs

U.S. Census Bureau

0: 301-763-1372

Shape your future. START HERE >2020census.gov

census.poy | @uscensusbureau

DOC 0001838
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 169 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fwd: updated talking points for Monday

Date: Monday, April 20, 2020 7:27:05 AM

Attachments: talking points and O&A for Oversight briefing updated.docx

 

ATTOOOO1. htm

Taliking points on pending COVID conaressional letters.docx
ATTO0002. htm

 

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 19, 2020 at 11:39:40 PM EDT

To: "Ali Mohammad Ahmad (CENSUS/ADCOM FED)"
<ali.m.ahmad@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Steven Dillingham (CENSUS/DEPDIR
FED)" <steven.dillingham@census.gov>, "Timothy P Olson (CENSUS/ADFO
FED)" <Timothy.P.Olson@census.gov>, "Benjamin J Page (CENSUS/CFO
FED)" <benjamin.j.page@census.gov>

Ce: "Steven K Smith (CENSUS/DEPDIR FED)" <steven.k.smith@census.gov>,
"Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: updated talking points for Monday

 

 

Updated talking points attached, with more on DP

DP

| reattached the big index of talking points for the pending letters, fixing the typos
Al noticed.

 

 

 

 

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

census.gov | @uscensusbureau

DOC 0001843
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 170 of 266

Shape your future. START HERE > 2020census.gov

 

From: Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>
Sent: Saturday, April 18, 2020 9:00 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.E£.Fontenot @census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>

Subject: Re: more materials for Monday

 

Agreed!

 

DP

 

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Saturday, April 18, 2020 8:00 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Steven K
Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Michael John
Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>

Subject: Re: more materials for Monday

 

DP
DP il think it's very well written.) i DP gt
DP !

 

 

 

 

 

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

Al M.Abmad@census.gov

census.goyv | Guscensusburesy

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>
Sent: Saturday, April 18, 2020 7:57 AM

DOC 0001844
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 171 of 266

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; All
Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P
Olson (CENSUS/ADFO FED} <Timothy.P.Olson@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>

Subject: Re: more materials for Monday

Perhaps Ali can extract from the attached high level summary-

DOC 0001845
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 172 of 266

From: Timothy.P.Olson@census.gov

To: Timothy Olson

Subject: Fwd: updated talking points for Monday

Date: Monday, April 20, 2020 7:27:04 AM

Attachments: talking points and O&A for Oversight briefing updated.docx

 

ATTOOOO1. htm

Taliking points on pending COVID conaressional letters.docx
ATTO0002. htm

 

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

i PI i(mobile)

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 19, 2020 at 11:39:40 PM EDT

To: "Ali Mohammad Ahmad (CENSUS/ADCOM FED)"
<ali.m.ahmad@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Steven Dillingham (CENSUS/DEPDIR
FED)" <steven.dillingham@census.gov>, "Timothy P Olson (CENSUS/ADFO
FED)" <Timothy.P.Olson@census.gov>, "Benjamin J Page (CENSUS/CFO
FED)" <benjamin.j.page@census.gov>

Ce: "Steven K Smith (CENSUS/DEPDIR FED)" <steven.k.smith@census.gov>,
"Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: updated talking points for Monday

Updated talking points attached, with more on post processing, options to open
early as different states reopen under the president's guidance for phased
reopening, and a new section on natural disasters.

| reattached the big index of talking points for the pending letters, fixing the typos
Al noticed.

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

O: 301-763-4276 | M Pll
census.gov | @uscensusbureau

 

 

 

 

DOC 0001875
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 173 of 266

Shape your future. START HERE > 2020census.gov

 

From: Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>
Sent: Saturday, April 18, 2020 9:00 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert
E Fontenot (CENSUS/ADDC FED) <Albert.E£.Fontenot @census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>

Subject: Re: more materials for Monday

Agreed. Especially the last paragraph on page 1 titled "Why does post processing
take so long?", which asserts quite well that we can't just turn around an produce
counts on November 1.

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
Sent: Saturday, April 18, 2020 8:00 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Steven K
Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>;
Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Michael John
Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; Steven Dillingham
(CENSUS/DEPDIR FED) <steven.dillingham@census.gov>

Subject: Re: more materials for Monday

A part of me says include page one of that document (minus the q&a headers) as
a part of each of these responses. | think it's very well written. Maybe it can be
condensed but it helos make the case.

Ali Ahmad, Associate Director
Communications Directorate

US. Census Bureau r eee
O: 301-763-8789] M: i Pil

Al M.Abmad@census.gov

census.goyv | Guscensusburesy

 

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>
Sent: Saturday, April 18, 2020 7:57 AM

DOC 0001876
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 174 of 266

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; All
Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P
Olson (CENSUS/ADFO FED} <Timothy.P.Olson@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>; Benjamin J Page (CENSUS/CFO
FED) <benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>

Subject: Re: more materials for Monday

Perhaps Ali can extract from the attached high level summary-

DOC 0001877
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 175 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fw: updated talking points for Monday

Date: Monday, April 20, 2020 10:49:25 AM

Attachments: talking points and O&A for Oversight briefing updated.docx

 

Tallking points on pending COVID conaressional letters.docx

 

 

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

timothy.p.clson@census.gov

census.gov Connect with us on Social Media

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Sent: Sunday, April 19, 2020 11:39 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham @census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>

Ce: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: updated talking points for Monday

 

Updated talking points attached, with more on DP

 

DP

 

 

| reattached the big index of talking points for the pending letters, fixing the typos Al noticed.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

From: Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>

DOC 0001907
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 176 of 266

Sent: Saturday, April 18, 2020 9:00 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Albert E Fontenot
(CENSUS/ADDC FED) <Albert.£.Fontenot@census.gov>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Clson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>

Subject: Re: more materials for Monday

 

Agreed!

 

 

DP

 

 

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Saturday, April 18, 2020 8:00 AM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Steven K Smith
(CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>

Subject: Re: more materials for Monday

 

 

DP

 

 

 

 

D Pp | think it's very well written: DP

 

 

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau

O: 301-763-8789| Mi Pl

Lee eee eee i

AILM Ahmad@census.gov

census.eoy | @uscensushureau

 

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Saturday, April 18, 2020 7:57 AM

To: Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Ali Mohammad
Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Michael John Sprung (CENSUS/DEPDIR FED)
<michael.j.sprung@census.gov>; Benjamin J Page (CENSUS/CFO FED)

DOC 0001908
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 177 of 266

<benjamin.j.page@census.gov>; Steven Dillingham (CENSUS/DEPDIR FED)
<steven.dillingham@census.gov>
Subject: Re: more materials for Monday

Perhaps Ali can extract from the attached high level summary-

DOC 0001909
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 178 of 266

From: Christopher J Stanley (CENSUS/OCIA FED)
To: Michael John Sprung (CENSUS/DEPDIR FED); Steven K Smith (CENSUS/DEPDIR FED): Ali Mohammad Ahmad

{(CENSUS/ADCOM FED); Albert E Fontenot (CENSUS/ADDC FED): Timothy P Olson (CENSUS/ABFO FED):
Benjamin J Page (CENSUS/CFO FED)

Subject: Re: Committee Mtg Prep
Date: Thursday, April 23, 2020 11:36:22 AM
Attachments: talking points and Q&A for Oversight briefing updated.docx

 

edited portions of the talking points.docx

 

 

| left off Steve since | have not made any significant changes to these since he last printed
them. | am sending to us so that they are toward the top of our inboxes before the prep

meeting at noon.

 

From: Steven Dillingham (CENSUS/DEPDIR FED)

Sent: Thursday, April 23, 2020 8:32 AM

To: Steven Dillingham (CENSUS/DEPDIR FED) <steven.dillingham@census.gov>; Michael John Sprung
(CENSUS/DEPDIR FED) <michael.j.sorung@census.gov>; Steven K Smith (CENSUS/DEPDIR FED)
<steven.k.smith@census.gov>; Christopher J Stanley (CENSUS/OCIA FED)
<christopher.j.stanley@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.£.Fontenot@census.gav>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>

Subject: Committee Mtg Prep

When: Thursday, April 23, 2020 12:00 PM-12:30 PM.

Where: ; Pll

 

 

DOC 0001943
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 179 of 266

From:
To:

Cea:

Subject:
Date:
Attachments:

Christopher J Stanley (CENSUS/OCIA FED)

Steven Dillingham (CENSUS/DEPDIR FED); Albert E Fontenot (CENSUS/ADDC FED); Benjamin J Page
{CENSUS/CFO FED): Ali Mohammad Ahmad (CENSUS/ADCOM FED); Timothy P Olson (CENSUS/ADFO FED)
Steven_K Smith (CENSUS/DEPDIR FED); Michael John Sprung (CENSUS/DEPDIR FED

reworked main talking points

Thursday, April 23, 2020 6:37:18 PM

talking points and Q&A for Oversight further updated. docx

 

 

 

 

 

 

 

 

 

DP

 

 

Please let me know if you have any questions or if anyone would suggest further edits. This is
attached with the changes accepted, but if anyone wants it, | can send it to you with the

tracked changes visible.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs

U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0001976
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 180 of 266

From: Timothy.P.Olson@census.gov

To: Timothy Olson

Subject: Fwd: reworked main talking points

Date: Thursday, April 23, 2020 8:10:02 PM

Attachments: talking points and O&A for Oversight further updated.docx

 

ATTOOOO1. htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

2 Pll | (mobile)
SO1Z763-2072

 

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 23, 2020 at 6:37:18 PM EDT

To: "Steven Dillingham (CENSUS/DEPDIR FED)"
<steven.dillingham@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Benjamin J Page (CENSUS/CFO FED)"
<benjamin.j.page@census.gov>, "Ali Mohammad Ahmad (CENSUS/ADCOM
FED)" <ali.m.ahmad@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>

Ce: "Steven K Smith (CENSUS/DEPDIR FED)" <steven.k.smith@census.gov>,
"Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: reworked main talking points

 

 

 

 

Please let me know if you have any questions or if anyone would suggest further
edits. This is attached with the changes accepted, but if anyone wants it, | can
send it to you with the tracked changes visible.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

DOC 0001983
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 181 of 266

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0001984
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 182 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fwd: reworked main talking points

Date: Thursday, April 23, 2020 8:10:03 PM

Attachments: talking points and O&A for Oversight further updated.docx

 

ATTOOOO1. htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 23, 2020 at 6:37:18 PM EDT

To: "Steven Dillingham (CENSUS/DEPDIR FED)"
<steven.dillingham@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Benjamin J Page (CENSUS/CFO FED)"
<benjamin.j.page@census.gov>, "Ali Mohammad Ahmad (CENSUS/ADCOM
FED)" <ali.m.ahmad@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>

Ce: "Steven K Smith (CENSUS/DEPDIR FED)" <steven.k.smith@census.gov>,
"Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: reworked main talking points

DP

Please let me know if you have any questions or if anyone would suggest further

 

 

 

 

edits. This is attached with the changes accepted, but if anyone wants it, | can
send it to you with the tracked changes visible.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

DOC 0001991
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 183 of 266

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0001992
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 184 of 266

From: Christopher J Stanley (CENSUS/OCIA FED)

To: Steven Dillingham (CENSUS/DEPDIR FED); Timothy P Olson (CENSUS/ADFO FED): Albert E Fontenot
{CENSUS/ADDC FED); Benjamin J Page (CENSUS/CFO FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED

Ce: Steven K Smith (CENSUS/DEPDIR FED); Michael John Sprung (CENSUS/DEPDIR FED}

Subject: Re-sending additional background materials, if needed

Date: Friday, April 24, 2020 1:23:20 PM

Attachments: House Oversight bios 4-24-20.ndf

Oversight hiring and recruiting stats..xdsx
HouseOversiaht SocialMedia 3.1.20 Present.xlsx

 

 

 

 

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau
O: 301-763-4276 | MPM

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0001999

 
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 185 of 266

From: Timothy.P.Olson@census.gov

To: Timothy Olson

Subject: Fwd: reworked main talking points

Date: Friday, April 24, 2020 2:35:15 PM

Attachments: talking points and O&A for Oversight further updated.docx

 

ATTOOOO1. htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 23, 2020 at 6:37:18 PM EDT

To: "Steven Dillingham (CENSUS/DEPDIR FED)"
<steven.dillingham@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Benjamin J Page (CENSUS/CFO FED)"
<benjamin.j.page@census.gov>, "Ali Mohammad Ahmad (CENSUS/ADCOM
FED)" <ali.m.ahmad@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>

Ce: "Steven K Smith (CENSUS/DEPDIR FED)" <steven.k.smith@census.gov>,
"Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: reworked main talking points

DP

Please let me know if you have any questions or if anyone would suggest further

 

 

 

 

edits. This is attached with the changes accepted, but if anyone wants it, | can
send it to you with the tracked changes visible.

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

0: 301-763-4276|M: PH

DOC 0002071
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 186 of 266

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0002072
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 187 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fwd: reworked main talking points

Date: Friday, April 24, 2020 2:35:16 PM

Attachments: talking points and O&A for Oversight further updated.docx

 

ATTOOOO1. htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

Lene eee tere ered

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 23, 2020 at 6:37:18 PM EDT

To: "Steven Dillingham (CENSUS/DEPDIR FED)"
<steven.dillingham@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Benjamin J Page (CENSUS/CFO FED)"
<benjamin.j.page@census.gov>, "Ali Mohammad Ahmad (CENSUS/ADCOM
FED)" <ali.m.ahmad@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>

Ce: "Steven K Smith (CENSUS/DEPDIR FED)" <steven.k.smith@census.gov>,
"Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: reworked main talking points

DP

Please let me know if you have any questions or if anyone would suggest further

 

 

 

edits. This is attached with the changes accepted, but if anyone wants it, | can
send it to you with the tracked changes visible.

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

0: 301-763-4276 | aT a

 

DOC 0002079
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 188 of 266

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0002080
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 189 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Timothy Olson

Subject: Fwd: Re-sending additional background materials, if needed
Date: Friday, April 24, 2020 2:37:06 PM

Attachments: House Oversight bios 4-24-20.pdf

ATTOOOO1. htm

Oversight hiring and recruiting stats.xlsx
ATTO0002. htm,

HouseOversight SocialMedia 3.1.20 Present.xlsx
ATTOOOO3.htm

 

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

301-763-2072

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)"
<christopher.j.stanley@census.gov>

Date: April 24, 2020 at 1:23:19 PM EDT

To: "Steven Dillingham (CENSUS/DEPDIR FED)"
<steven.dillingham@census.gov>, "Timothy P Olson (CENSUS/ADFO FED)"
<Timothy.P.Olson@census.gov>, "Albert E Fontenot (CENSUS/ADDC FED)"
<Albert.E.Fontenot@census.gov>, "Benjamin J Page (CENSUS/CFO FED)"
<benjamin.j.page@census.gov>, "Ali Mohammad Ahmad (CENSUS/ADCOM
FED)" <ali.m.ahmad@census.gov>

Ce: "Steven K Smith (CENSUS/DEPDIR FED)" <steven.k.smith@census.gov>,
"Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: Re-sending additional background materials, if needed

DOC 0002087
 

Rep. Carolyn Maloney is a 14th term Representative in the US Congress who represents New York's 12th district and
received 86.3% of the vote in her last election. She is the Chair of the Oversight committee, the Vice Chair of the Economy
committee, and a member of the Financial Services committee.

She works most frequently on Intergovernmental relations (276 bills), Health (209 bills), Crime and Law Enforcement (197 bills),
Labor and Employment (187 bills), and Commerce (185 bills). She has sponsored 635 bills in her last twenty-six year(s) in
office, voting with her party 90.5% of the time, getting 5.04% of her bills out of committee, and 2.05% of her sponsored bills

 

enacted.

Rep. Maloney most frequently cosponsors Nita Lowey (D-NY-17) (102 bills), Jerry Nadler (D-NY-10) (90 bills), and Rosa DeLauro (D-CT-3) (85 bills).
She most frequently votes with Andy Levin (D-MI-9) (98.71%), Lori Trahan (D-MA-3) (98.57%), and Joe Neguse (D-CO-2) (98.57%).

Before entering politics, Rep. Maloney was a public official. She received her undergraduate degree from Greensboro College (NC).

Committees

: House Committee on Financial Services

* &
we VE of

   

 

an issues Caucus

LIS Congress: Albani
2 ayers rm KR

Sy

  
    

™ he

  

UO Congress: Americans Abroad Caucus

 

 

DOC 0002088
   
  

Rep. Jim Jordan is a 7th term Representative in the US Congress who represents Ohio's 4th district and received 65.3% of
the vote in his last election. He is the Ranking Member of the Oversight committee, and a member of the Judiciary committee.

He works most frequently on Economics and Public Finance (16 bills), Health (13 bills), Law (10 bills), Civil Rights and
Liberties, Minority Issues (10 bills), anc Taxation (9 bills). He has sponsored 27 bills in his last thirteen year(s) in office, voting
with his party 89.6% of the time, getting 0.0% of his bills out of committee, and 0.0% of his sponsored bills enacted.

Rep. Jordan most frequently cosponsors Steve King (R-IA-4) (18 bills), Chris Smith (R-NJ-4) (11 bills), and Robert Latta (R-OH-
5) (10 bills). He most frequently votes with Jody Hice (R-GA-10) (91.23%), Gary Palmer (R-AL-6) (91.03%), and Tim Burchett (R-TN-2) (91.0%).

Before entering politics, Rep. Jordan was involved in business. He received his undergraduate degree from the University of Wisconsin and a
professional degree from Capital University (OH).

Committees

 

LIS Congress: Congressional Army Caucus

   

US Congress: Congressional Caucus on Youth Sports

 

u

 

DOC 0002089
 

Del. Eleanor Norton is a 15th term Delegate in the US Congress who represents District of Columbia's 1st district and
received 87.0% of the vote in her last election. She is a member of the Oversight and Transportation committees.

She works most frequently on District of Columbia (303 bills), Intergovernmental relations (237 bills), Economics and Public
Finance (156 bills), State and local government operations (154 bills), and Law (149 bills). She has sponsored 574 bills in her
last twenty-nine year(s) in office, voting with her party 84.6% of the time, getting 13.24% of her bills out of committee, and
5.75% of her sponsored bills enacted.

 

Del. Norton most frequently cosponsors Carolyn Maloney (D-NY-12) (163 bills), Rosa DeLauro (D-CT-3) (122 bills), and Maxine Waters (D-CA-43)
(116 bills). She most frequently votes with Charlie Crist (D-FL-13) (86.25%), Derek Kilmer (D-WA-6) (86.25%), and Ami Bera (D-CA-7) (86.25%).

Before entering politics, Del. Norton was involved in education. She received her undergraduate degree from Antioch College (OH) and a
professional degree from Yale University School of Law (CT).

Committees

 

LS Congress: 21st Century Health Care Caucus
|

LIS Congress: Bicameral Congressional Caucus on Parkinson's Disease

Sy

  

  
    

Be SPA Tha RS

 

US Congress: Bipartisan Congressional Dysiexia Caucus

 

 

DOC 0002090
 

Rep. Wm. Lacy "Lacy" Clay is a 10th term Representative in the US Congress who represents Missouri's 1st district and
received 80.1% of the vote in his last election. He is a member of the Oversight, Financial Services, and Natural Resources
committees.

He works most frequently on Tariffs (61 bills), Foreign Trade and International Finance (61 bills), International Affairs (40 bills),
International finance and foreign exchange (38 bills), and Government information and archives (29 bills). He has sponsored
144 bills in his last nineteen year(s) in office, voting with his party 89.0% of the time, getting 20.14% of his bills out of
committee, and 4.86% of his sponsored bills enacted.

 

Rep. Clay most frequently cosponsors Maxine Waters (D-CA-43) (62 bills), Barbara Lee (D-CA-13) (52 bills), and Rosa DeLauro (D-CT-3) (51 bills).
He most frequently votes with Andy Levin (D-MI-9) (94.57%), Mike Levin (D-CA-49) (94.57%), and Madeleine Dean (D-PA-4) (94.57%).

Before entering politics, Rep. Clay was a public official. He received his undergraduate degree from the University of Maryland, College Park.

Committees

: House Committee on Financial Services

* &
we VE of

  
  

 

LS Congress: Bicameral Congressional Caucus on Parkinson's Disease

 

Licus

Rae

LIS Congress: Bipartisan Congressional Privacy Ca

Sy

       

™ he

US Congress: Community College Caucus

 

 

DOC 0002091
 

Rep. Stephen "Steve" Lynch is a 10th term Representative in the US Congress who represents Massachusetis's 8th district
and received 98.4% of the vote in his last election. He is a member of the Oversight, Transportation, and Financial Services
committees.

He works most frequently on Health (48 bills), Finance and Financial Sector (43 bills), Crime and Law Enforcement (41 bills),
Armed Forces and National Security (40 bills), and Labor and Employment (88 bills). He has sponsored 139 bills in his last
eighteen year(s) in office, voting with his party 91.0% of the time, getting 12.95% of his bills out of committee, and 3.6% of
his sponsored bills enacted.

 

Rep. Lynch most frequently cosponsors Rosa DeLauro (D-CT-3) (61 bills), Carolyn Maloney (D-NY-12) (60 bills), and Maxine Waters (D-CA-43) (37
bills). He most frequently votes with Dean Phillips (D-MN-3) (97.57%), Mike Levin (D-CA-49) (97.57%), and Donna Shalala (D-FL-27) (97.14%).

Before entering politics, Rep. Lynch was involved with the legal industry. He received his undergraduate degree from Wentworth Institute of
Technology (MA) and a professional degree from Harvard University John F. Kennedy School of Government (MA).

Committees

: House Committee on Financial Services

* &
we VE of

  
  

 

LIS Congress: Bicameral Congressional Caucus on Parkinson's Disease

Sy

  
 

Be SPA Tha RS

 

UO Congress: Bipartisan Congressional Task Force on Alzheimer’s Disease

 

 

DOC 0002092
   

Rep. Jim Cooper is a 15th term Representative in the US Congress who represents Tennessee's 5th district and received
67.8% of the vote in his last election. He is a member of the Armed Services, Oversight, and Budget committees.

   

He works most frequently on Economics and Public Finance (34 bills), Intergovernmental relations (28 bills), Legislative rules

and procedure (26 bills), Law (25 bills), and Science, Technology, Communications (4 bills). He has sponsored 91 bills in his
last thirty-seven year(s) in office, voting with his party 83.9% of the time, getting 4.4% of his bills out of committee, and 3.3%
of his sponsored bills enacted.

Rep. Cooper most frequently cosponsors Carolyn Maloney (B-NY-12) (25 bills), Rosa DeLauro (D-CT-3) (25 bills), and Ed Markey (D-MA) (18 bills).
He most frequently votes with Dean Phillips (D-MN-3) @4.29%), Greg Stanton (D-AZ-9) (94.29%), and Mike Levin (D-CA-49) (94.29%).

Before entering politics, Rep. Cooper was involved in education. He received his undergraduate degree from the University of North Carolina,
Chapel Hill and a professional degree from Harvard University Law School (MA).

Committees

 

US Congress: Anti-Terrorism and Proliferation Financing Caucus

  
 

i ay
i. ,

 

DOC 0002093
 

Rep. Gerry Connolly is a 6th term Representative in the US Congress who represents Virginia's 11th district and received
71.1% of the vote in his last election. He is a member of the Foreign Affairs and Oversight committees.

He works most frequently on Government employee pay, benefits, personnel management (48 bills), Armed Forces and
National Security (27 bills), Emergency Management (22 bills), Government information and archives (21 bills), and Labor and
Employment (20 bills). He has sponsored 142 bills in his last ten year(s) in office, voting with his party 93.5% of the time,
getting 6.34% of his bills out of committee, and 2.11% of his sponsored bills enacted.

 

Rep. Connolly most frequently cosponsors Matt Cartwright (D-PA-8) (64 bills), Carolyn Maloney (D-NY-12) (43 bills), and Earl Blumenauer (D-OR-3)
(39 bills). He most frequently votes with Derek Kilmer (D-WA-6) (96.33%), Gil Cisneros (D-CA-39) (96.14%), and Debbie Mucarsel-Powell (D-FL-26)
(96.14%).

Before entering politics, Rep. Connolly was involved in business. He received his undergraduate degree from Maryknoll College (IL) and a
professional degree from Harvard University (MA).

Committees

 

US Congress: Americans Abroad Caucus

 

Sikh Congressional Caucus

LIS Congress: American

Sy

  
    

™ he

 

a Yinbic

  

US Congress: Arthritis Caucus

 

 

DOC 0002094
 

Rep. Raja Krishnamoorthi is a 2nd term Representative in the US Congress who represents Illinois's 8th district and received
66.0% of the vote in his last election. He is a member of the Oversight and Intelligence committees.

He works most frequently on Armed Forces and National Security (9 bills), Science, Technology, Communications (8 bills),
Crime and Law Enforcement (8 bills), Commerce (8 bills), and Government information and archives (7 bills). He has
sponsored 33 bills in his last three year(s) in office, voting with his party 96.5% of the time, getting 9.09% of his bills out of
committee, and 6.06% of his sponsored bills enacted.

 

Rep. Krishnamoorthi most frequently cosponsors David Cicilline (D-RI-1) (13 bills), Carolyn Maloney (D-NY-12) (10 bills), and Bobby Scott (D-VA-3)
(9 bills). He most frequently votes with Kim Schrier (D-WA-8) (97.57%), Jennifer Wexton (D-VA-10) 97.57%), and Donna Shalala (D-FL-27) (97.43%).

Before entering politics, Rep. Krishnamoorthi was a public official. He received his undergraduate degree from Princeton University (NJ) and a
professional degree from Harvard University (MA).

Committees

 

LS Congress: Bipartisan Congressional Pro-Choice Caucus

 

bat the Heroin &

Nt

pidemic

Rae

LIS Congress: Bipartisan Taskforce to Com

Sy

  
    

  

™ he

     

US Congress: Black Maternal Health Caucus

 

 

DOC 0002095
 

Rep. Jamie Raskin is the Representative in the US Congress who represents Maryland's 8th district and received 68.2% of
the vote in his last election. He is the Vice Chair of the House Administration committee, and a member of the Printing, Rules,
Oversight, and Judiciary committees.

He works most frequently on Commerce (7 bills), Government information and archives (4 bills), Elections, voting, political
campaign regulation (4 bills), Foreign Trade and International Finance (4 bills), and Crime and Law Enforcement (4 bills). He
has sponsored 15 bills in his last thirteen year(s) in office, voting with his party 96.2% of the time, getting 0.0% of his bills out
of committee, and 0.0% of his sponsored bills enacted.

 

Rep. Raskin most frequently cosponsors Jackie Speier (D-CA-1 4) 27 bills), David Cicilline (D-RI-1) (22 bills), and Bobby Scott (D-VA-3) (22 bills). He
most frequently votes with Andy Levin (D-MI-9) (98.57%), Joe Neguse (D-CO-2) (98.43%), and Lori Trahan (D-MA-3) (97.86%).

Before entering politics, Rep. Raskin was involved in education. He received his undergraduate degree from Harvard College (MA) and a
professional degree from Harvard University Law School (MA).

Committees

 

WS 0

™ he

 
   

US Congress: Arthritis Caucus

 

 

DOC 0002096
 

Rep. Harley Rouda is a 1st term Representative in the US Congress who represents California's 48th district and received
53.6% of the vote in his last election. He is a member of the Oversight and Transportation committees.

He works most frequently on Transportation and Public Works (5 bills), Crime and Law Enforcement (5 bills), Commerce (6
bills), Environmental Protection @ bills), and Water Resources Development (2 bills). He has sponsored 15 bills in his last one
year(s) in office, voting with his party 95.3% of the time, getting 13.33% of his bills out of committee, and 6.67% of his
sponsored bills enacted.

 

Rep. Rouda most frequently cosponsors Scott Peters (D-CA-52) (11 bills), Jackie Speier (D-CA-14) @ bills), and Judy Chu (D-CA-27) (8 bills). He
most frequently votes with Derek Kilmer (D-WA-6) (96.57%), Jennifer Wexton (D-VA-10) (96.57%), and Ami Bera (D-CA-7) (96.43%).

Before entering politics, Rep. Rouda was involved in business. He received his undergraduate degree from the University of Kentucky and a
professional degree from Ohio State University.

Committees

Us Congress: House Committee on Transportation and Infrastructure

  

Q

 

LIS Congress: House Committee on Oversight and Reform

ved}

 
 

 

   

US Congress: House Subcommittee on Environment

  

Caucuses

US Congress: Congressional Asian Pacific American Caucus (CAPAC)

 
 

 
 

sto End the ¥

SOR APAOS

outh Vaping Epidemic

LIS Congress: Congressional Caucu
2 ayers on eaten Meas rm. KR

Sy

  
     

™ he

UO Congress: Congressional Lesbian, Gay, Bisexual, and Transgender (LGBT) Equality Caucus

 

 

DOC 0002097
 

Rep. Debbie Wasserman Schultz is a 8th term Representative in the US Congress who represents Florida's 23rd district and
received 58.5% of the vote in her last election. She is a member of the Oversight and Appropriations committees.

She works most frequently on Crime and Law Enforcement (80 bills), Health (22 bills), Families (22 bills), Commerce (17 bills),
and Science, Technology, Communications (16 bills). She has sponsored 63 bills in her last fifteen year(s) in office, voting with
her party 91.1% of the time, getting 19.05% of her bills out of committee, and 3.17% of her sponsored bills enacted.

 

Rep. Wasserman Schultz most frequently cosponsors Rosa DeLauro (D-CT-3) (67 bills), Carolyn Maloney (D-NY-12) (56 bills),
and Jerry Nadler (D-NY-10) (40 bills). She most frequently votes with Donna Shalala (D-FL-27) (95.14%), Mike Levin (D-CA-49) (94.86%), and Sean
Casten (D-IL-6) (94.57%).

Before entering politics, Rep. Wasserman Schultz was a public official. She received her undergraduate degree from the University of Florida and a
graduate degree from the University of Florida.

Committees

US Congress: Bipartisan Coalition for Combating Anti-Semitism

 

san Congressional Dyslexia Caucus

rh

LIS Congress: Biparti

Sy

  

  
    

™ he

 

US Congress: Bipartisan Congressional Pro-Choice Caucus

 

 

DOC 0002098
   

Rep. John Sarbanes is a 7th term Representative in the US Congress who represents Maryland's 3rd district and received
69.1% of the vote in his last election. He is a member of the Oversight and Energy committees.

   

He works most frequently on Education (25 bills), Health (19 bills), Education programs funding (18 bills), Economics and
Public Finance (718 bills), and Public Lands and Natural Resources (17 bills). He has sponsored 73 bills in his last thirteen
year(s) in office, voting with his party 95.5% of the time, getting 16.44% of his bills out of committee, and 2.74% of his
sponsored bills enacted.

Rep. Sarbanes most frequently cosponsors Rosa DeLauro (D-CT-3) (34 bills), Frank Pallone (D-NJ-6) (26 bills), and David Cicilline (D-RI-1) (24 bills).
He most frequently votes with Mike Levin (D-CA-49) 98.43%), Donna Shalala (D-FL-27) 98.29%), and Greg Stanton (D-AZ-9) (98.14%).

Before entering politics, Rep. Sarbanes was involved with the legal industry. He received his undergraduate degree from Princeton University
Woodrow Wilson School of International Affairs (NJ) and a professional degree from Harvard University (MA).

Committees
: House Committee on Energy and Commerce

co % oy

Us Congress

      
 

Q

LIS Congress: House Committee on Oversight and Reform

EY LAS

      

US Congress: House Subcommittee on Energy

  

Caucuses

 

LIS Congress: Community College Caucus

     

A

u

& Congress: Congressional Adult Literacy Caucus

        

 

DOC 0002099
 

Rep. Peter Welch is a 7th term Representative in the US Congress who represents Vermont's 1st district and received 67.8%
of the vote in his last election. He is a member of the Intelligence, Oversight, and Energy committees.

He works most frequently on Energy (57 bills), Economics and Public Finance (56 bills), Commerce (52 bills), Health (46 bills),
and Energy efficiency and conservation (35 bills). He has sponsored 193 bills in his last thirteen year(s) in office, voting with his
party 92.8% of the time, getting 4.66% of his bills out of committee, and 1.04% of his sponsored bills enacted.

 

Rep. Welch most frequently cosponsors Rosa DeLauro (D-CT-3) (45 bills), Barbara Lee (D-CA-13) (87 bills), and Lloyd Doggett
(D-TX-35) (36 bills). He most frequently votes with Mary Scanlon (D-PA-5) (96.56%), Lori Trahan (D-MA-3) (96.43%), and Joe Neguse (D-CO-2)

Gg
Boe shitering politics, Rep. Welch was involved with the legal industry. He received his undergraduate degree from the College of The Holy Cross
(MA) and a professional degree from the University of California, Berkeley.

Committees

 

LS Congress: Bipartisan Congressional Dysiexia Caucus

 

LIS Congress: Bipartisan Congressional Pro-Choice Caucus

  
 

Sy Mylene My sae OT

     

™ he

  

UO Congress: Bipartisan Congressional Task Force on Alzheimer’s Disease

 

 

DOC 0002100
 

Rep. Jackie Speier is a 7th term Representative in the US Congress who represents California's 14th district and received
79.2% of the vote in her last election. She is a member of the Intelligence, Armed Services, and Oversight committees.

She works most frequently on Crime and Law Enforcement (42 bills), Law (40 bills), Health (38 bills), Armed Forces and
National Security (36 bills), and Government information and archives (32 bills). She has sponsored 155 bills in her last eleven
year(s) in office, voting with her party 85.3% of the time, getting 5.16% of her bills out of committee, and 0.65% of her
sponsored bills enacted.

 

Rep. Speier most frequently cosponsors Rosa DeLauro (D-CT-3) (44 bills), Carolyn Maloney (D-NY-12) (41 bills), and Mike Thompson (D-CA-5) (81
bills). She most frequently votes with Lori Trahan (D-MA-3}) (95.86%), Mike Levin (D-CA-49) (95.71%), and Joe Neguse (D-CO-2) (95.57%).

Before entering politics, Rep. Speier was involved with the legal industry. She received her undergraduate degree from the University of California,
Davis and a professional degree from the University of California Hastings College of Law.

Committees

 

US Congress: Ahmadiyya Muslim Caucus

 

Sikh Congressional Caucus

LIS Congress: American

Sy

  
    

™ he

 

a Yinbic

  

UO Congress: Bipartisan Congressional Privacy Caucus

 

 

DOC 0002101
 

Rep. Robin Kelly is a 4th term Representative in the US Congress who represents Illinois's 2nd district and received 81.1% of
the vote in her last election. She is a member of the Oversight and Energy committees.

She works most frequently on Crime and Law Enforcement (31 bills), Health (23 bills), Firearms and explosives (21 bills),
Commerce (19 bills), and Labor and Employment (18 bills). She has sponsored 61 bills in her last six year(s) in office, voting
with her party 93.2% of the time, getting 8.2% of her bills out of committee, and 4.92% of her sponsored bills enacted.

 

Rep. Kelly most frequently cosponsors Matt Cartwright (D-PA-8) (28 bills), David Cicilline (D-RI-1) (24 bills), and Rosa DeLauro
(D-CT-3) (21 bills). She most frequently votes with Mike Levin (D-CA-49) (97.86%), Christopher Pappas (D-NH-1) (97.57%), and Donna Shalala (D-

G
Beira Ohare politics, Rep. Kelly was a public official. She received her undergraduate degree from Bradley University (IL) and a Doctorate from
Northern Illinois University.

Committees

Us Congress: House Committee on Energy and Commerce

Q

 

LIS Congress:

 

US Congress: House Subcommittee on Civil Rights and Civil Liberties

 

UG Congress: Congressional Caucus for Wornen's Issues (House)

 

 

DOC 0002102
 

Rep. Mark DeSaulnier is a 3rd term Representative in the US Congress who represents California's 11th district and received
74.1% of the vote in his last election. He is a member of the Rules, Education, Oversight, and Transportation committees.

He works most frequently on Health (23 bills), Government information and archives (16 bills), Transportation and Public
Works (14 bills), Education (10 bills), and Crime and Law Enforcement (10 bills). He has sponsored 61 bills in his last four
year(s) in office, voting with his party 95.4% of the time, getting 8.2% of his bills out of committee, and 3.28% of his
sponsored bills enacted.

 

Rep. DeSaulnier most frequently cosponsors Jared Huffman (D-CA-2) (30 bills), David Cicilline (D-RI-1) (30 bills), and Rosa DeLauro (D-CT-3) (30
bills). He most frequently votes with Andy Levin (D-MI-9) 98.71%), Joe Neguse (D-CO-2) (98.57%), and Lori Trahan (D-MA-3) 98.29%).

Before entering politics, Rep. DeSaulnier was involved in business. He received his undergraduate degree from the College of the Holy Cross (MA).

Committees

   

WS 0

™ he

    

US Congress: Congressional Cancer Survivors Caucus

 

 

DOC 0002103
 

Rep. Brenda Lawrence is a 3rd term Representative in the US Congress who represents Michigan's 14th district and received
80.9% of the vote in her last election. She is a member of the Oversight and Appropriations committees.

She works most frequently on Education (18 bills), Health (15 bills), Higher education (11 bills), Education programs funding
(10 bills), and Student aid and college costs (9 bills). She has sponsored 42 bills in her last four year(s) in office, voting with her
party 95.0% of the time, getting 2.38% of her bills out of committee, and 2.38% of her sponsored bills enacted.

 

Rep. Lawrence most frequently cosponsors Rosa DeLauro (D-CT-3) (21 bills), David Cicilline (D-RI-1) (15 bills), and Bobby
Scott (D-VA-3) (15 bills). She most frequently votes with Mike Levin (D-CA-49} (94.86%), Mary Scanion (D-PA-5) (94.77%), and Lori Trahan (D-MA-

Gg
Belete dking politics, Rep. Lawrence was a public official. She received her undergraduate degree from Central Michigan University and a
graduate degree from the University of Detroit Mercy (Mj.

Committees

 

Sy

LIS Congress: Congressional Automotive Caucus

  
     

™ he

US Congress: Congressional Automotive Performance and Motorsports Caucus

 

 

DOC 0002104
   

Del. Stacey Plaskett is a 3rd term Delegate in the US Congress who represents Virgin Islands's ist district and received
100.0% of the vote in her last election. She is a member of the Agriculture, Oversight, and Transportation committees.

   

She works most frequently on U.S. territories and protectorates (0 bills), Virgin Islands (27 bills), Caribbean area (22 bills),
Taxation (17 bills), and Puerto Rico (15 bills). She has sponsored 39 bills in her last four year(s) in office, voting with her party
69.8% of the time, getting 7.69% of her bills out of committee, and 2.56% of her sponsored bills enacted.

Del. Plaskett most frequently cosponsors Robin Kelly (D-IL-2) (14 bills), Jenniffer Gonzalez-Colon (R-PR-1) (10 bills), and
Maxine Waters (D-CA-43) (8 bills). She most frequently votes with Alma Adams (D-NC-12) (70.45%), Ben Lujan (D-NM-3) (70.45%), and Debra

= ~ Gg
& aan oN 4 \ Rel Bis, Plaskett was involved with the legal industry. She received her undergraduate degree from Georgetown University

School of Foreign Service (DC) and a professional degree from American University, Washington College of Law (DC).

Committees

Us Congress: House Committee on Agriculture

co : %

       
 
  

Q

LIS Congress: House Committee on Transportation and Infrastructure

 

sight and Reform

: House Commitiee on Over
. wr

US Congress,

    

Caucuses

WS Cangress: Climate Solutions Caucus (House)

    

LIS Congress: Congressional Black Caucus

 

US Congress: Congressional Boating Caucus

 

u

 

DOC 0002105
 

Rep. Ro Khanna is a 2nd term Representative in the US Congress who represents California's 17th district and received
75.3% of the vote in his last election. He is a member of the Budget, Armed Services, and Oversight committees.

He works most frequently on Health (9 bills), Labor and Employment (7 bills), Economics and Public Finance (7 bills), Science,
Technology, Communications (6 bills), and Education (6 bills). He has sponsored 26 bills in his last three year(s) in office,
voting with his party 95.8% of the time, getting 11.54% of his bills out of committee, and 7.69% of his sponsored bills

 

£R2C 12 nna most frequently cosponsors David Cicilline (D-RI-1) (28 bills), Jackie Speier (D-CA-14) (25 bills), and Carolyn
Maloney (D-NY-12) (25 bills). He most frequently votes with Joe Neguse (D-CO-2) (98.29%), Andy Levin (D-MI-9) (98.14%), and Lori Trahan (D-MA-

G,
Bete eo shoring politics, Rep. Khanna was involved in education. He received his undergraduate degree from the University of Chicago (IL) and a
professional degree from Yale University School of Law (CT).

Committees

House Commities on Budget

Eoxkay She
JOFH LY

      

LS Congress: Bipartisan Congressional Pro-Choice Caucus

 

LIS Congress: Bipartisan Congressional Task Force on Alzheimer's Disease

Sy

  
 

 
   

Me aR rh wy Rexel

 

UG Congress: Bipartisan Taskforce to Combat the Heroin Epidemic

 

 

DOC 0002106
 

Rep. Jimmy Gomez is a 2nd term Representative in the US Congress who represents California's 34th district and received
72.5% of the vote in his last election. He is a member of the Oversight and Ways and Means committees.

He works most frequently on Health (6 bills), Taxation (4 bills), Housing and Community Development (3 bills), State and local
government operations (3 bills), and Economics and Public Finance (3 bills). He has sponsored 15 bills in his last seven year(s)
in office, voting with his party 94.8% of the time, getting 0.0% of his bills out of committee, and 0.0% of his sponsored bills
enacted.

 

Rep. Gomez most frequently cosponsors Judy Chu (D-CA-27) (12 bills), David Cicilline (D-RI-1) (11 bills), and Bobby Scott (D-VA-3) @Q bills). He
most frequently votes with Joe Neguse (D-CO-2) (98.14%), Andy Levin (D-MI-9) (98.0%), and Jesus Garcia (D-IL-4) (97.86%).

Before entering politics, Rep. Gomez was involved in education. He received his undergraduate degree from the University of California, Los
Angeles and a graduate degree from Harvard University, John F. Kennedy School of Government (MA).

Committees

Us Congress

Q

  

LIS Congress: House Committee on Oversight and Reform

APY Ay

   
 

 

 

US Congress: House Subcommittee on Civil Rights and Civil Liberties

 

Caucuses

LS Congress: Bipartisan Congressional Pro-Choice Caucus

 

Aa:

LIS Congress: Bipartisan Working Group to End Dornestic Violence

Sy

     
      

™ he

UO Congress: Caltfornia Aerospace Caucus

 

 

DOC 0002107
 

Rep. Alexandria Ocasio-Cortez is a 1st term Representative in the US Congress who represents New York's 14th district and
received 78.1% of the vote in her last election. She is a member of the Oversight and Financial Services committees.

She works most frequently on Law (4 bills), Housing and Community Development (4 bills), Economics and Public Finance (4
bills), Labor and Employment (3 bills), and Social Welfare (2 bills). She has sponsored 8 bills in her last one year(s) in office,
voting with her party 94.9% of the time, getting 0.0% of her bills out of committee, and 0.0% of her sponsored bills enacted.

 

Rep. Ocasio-Cortez most frequently cosponsors Nydia Velazquez (D-NY-7) (10 bills), David Cicilline (D-RI-1) (9 bills), and
Barbara Lee (D-CA-13) (8 bills). She most frequently votes with Rashida Tlaib (D-MI-13) (96.14%), Joe Neguse (D-CO-2) (96.0%), and Andy Levin

i ~ G
A PS B62) tics, Rep. Ocasio-Cortez was a public official. She received her undergraduate degree from Boston University (MA).

Committees
: House Committee on Financial Services

co

Us Congress

       

Q

LIS Congress: House Committee on Oversight and Reform

EY LAS

       

US Congress: House Subcommittee on Civil Rights and Civil Liberties

   

Caucuses

US Congress: Congressional Caucus for Women's issues (louse)

x

   

LIS Congress: Congressional Hispanic Caucus

 

UO Congress: Congressional Lesbian, Gay, Bisexual, and Transgender (LGBT) Equality Caucus

  

 

u

 

DOC 0002108
 

Rep. Ayanna Pressley is a 1st term Representative in the US Congress who represents Massachusetts's 7th district and
received 98.3% of the vote in her last election. She is a member of the Oversight and Financial Services committees.

She works most frequently on Finance and Financial Sector (6 bills), Law (4 bills), Commerce (4 bills), Labor and Employment
(3 bills), and Social Welfare (2 bills). She has sponsored 11 bills in her last one year(s) in office, voting with her party 94.3% of
the time, getting 9.09% of her bills out of committee, and 0.0% of her sponsored bills enacted.

 

Rep. Pressley most frequently cosponsors Barbara Lee (D-CA-13) (12 bills), David Cicilline (D-RI-1) (8 bills), and Katherine
Clark (D-MA-5) 6 bills). She most frequently votes with Alexandria Ocasio-Cortez (D-NY-14) @5.57%), Rashida Tlaib (D-MI-13) (95.43%), and
Suzanne Bonamici (D-OR-1) (95.43%).

Before entering politics, Rep. Pressley was a public official. She received a graduate degree from Boston University (MA).

Committees

: House Committee on Financial Services

* &
we VE of

   

 

LIS Congress: Congressional Black Caucus

™ he

    

US Congress: Congressional Caribbean Caucus

 

 

DOC 0002109
 

Rep. Rashida Tlaib is a 1st term Representative in the US Congress who represents Michigan's 13th district and received
84.2% of the vote in her last election. She is a member of the Financial Services and Oversight committees.

She works most frequently on Taxation @ bills), Finance and Financial Sector @ bills), Cormmerce (3 bills), Law (2 bills), and
Health (2 bills}. She has sponsored 9 bills in her last one year(s) in office, voting with her party 94.9% of the time, getting
11.11% of her bills out of committee, and 0.0% of her sponsored bills enacted.

 

Rep. Tlaib most frequently cosponsors Grace Meng (D-NY-6) (10 bills), Maxine Waters (D-CA-43) @Q bills}, and Alexandria
Ocasio-Cortez (D-NY-14) (8 bills). She most frequently votes with Alexandria Ocasio-Cortez (D-NY-14) (96.14%), Yvette Clarke (D-NY-9) 96.14%),
and Adriano Espaillat (D-NY-13) (95.86%).

Before entering politics, Rep. Tlaib was involved in the non-profit sector. She received her undergraduate degree from Wayne State University (MI)
and a professional degree from Western Michigan University.

Committees

: House Committee on Financial Services

* &
we VE of

   
      

US Congress: Congressional Caucus for Women's issues (louse)

 

LIS Congress: Congressional Caucu

sto End the ¥

SOR APAOS

outh Vaping Epidemic

° rm &

  
    

™ he

UO Congress: Congressional Lesbian, Gay, Bisexual, and Transgender (LGBT) Equality Caucus

 

 

DOC 0002110
 

Rep. Katie Porter is a 1st term Representative in the US Congress who represents California's 45th district and received
52.1% of the vote in her last election. She is a member of the Financial Services and Oversight committees.

She works most frequently on Health (8 bills), Labor and Employment (4 bills), Finance and Financial Sector (4 bills), Education
(4 bills), and Crime and Law Enforcement (4 bills). She has sponsored 17 bills in her last one year(s) in office, voting with her
party 92.7% of the time, getting 11.76% of her bills out of committee, and 0.0% of her sponsored bills enacted.

 

Rep. Porter most frequently cosponsors Lloyd Doggett (D-TX-35) 6 bills), David Cicilline (D-RI-1) (5 bills), and Judy Chu (D-
CA-27) (4 bills). She most frequently votes with Derek Kilmer (D-WA-6) (93.43%), Gil Cisneros (D-CA-39} (93.29%), and Christopher Pappas (D-NH-

Gg
DRIP e ring politics, Rep. Porter was involved in education. She received her undergraduate degree from Yale University (CT) and a professional
degree from Harvard University (MA).

Committees

: House Committee on Financial Services

* &
we VE of

    

 

US Congress: Anti-Corruption League

Sy

LIS Congress: College Affordability Caucus

arian

  

  
    

™ he

US Congress: Congressional Asian Pacific American Caucus (CAPAC}

 

 

DOC 0002111
 

Rep. Debra "Deb" Haaland is a 1st term Representative in the US Congress who represents New Mexico's 1st district and
received 59.1% of the vote in her last election. She is the Vice Chair of the Natural Resources committee, and a member of
the Oversight and Armed Services committees.

She works most frequently on Native Americans (9 bills), Health (7 bills), Congressional oversight (7 bills), Federal-indian
relations (6 bills), and Public Lands and Natural Resources (5 bills). She has sponsored 22 bills in her last one year(s) in office,
voting with her party 97.4% of the time, getting 0.0% of her bills out of committee, and 0.0% of her sponsored bills enacted.

 

Rep. Haaland most frequently cosponsors Ben Lujan (D-NM-3) (16 bills), Raul Grijalva (D-AZ-3) (14 bills), and Mark Pocan (D-WI-2) @ bills). She
most frequently votes with Ben Lujan (D-NM-3) (98.0%), Suzanne Bonamici (D-OR-1) (97.86%), and Lori Trahan (D-MA-3) (97.71%).

Before entering politics, Rep. Haaland was involved in business. She received her undergraduate degree from the University of New Mexico and a
professional degree from the University of New Mexico School of Law.

Committees

Us Congress

Q

 

LIS Congress: House Committee on Natural Resources

US Congress: House Commitee on Oversight and Reform

fy

     

 

Caucuses

US Congress: Air Force Caucus (House)

 

LIS Congress: Bipartisan Task Force to End Sexual Violence

  
 

Sy

  

te 5 YL

   

US Congress: Cannabis Caucus

 

 

DOC 0002112
   

Rep. Paul Gosar is a 5th term Representative in the US Congress who represents Arizona's 4th district and received 68.2% of
the vote in his last election. He is a member of the Oversight and Natural Resources committees.

   

He works most frequently on Public Lands and Natural Resources (42 bills), Arizona (34 bills), Health (20 bills), Environmental
Protection (20 bills), and Congressional oversight (20 bills). He has sponsored 125 bills in his last eight year(s) in office, voting
with his party 84.9% of the time, getting 15.2% of his bills out of committee, and 4.8% of his sponsored bills enacted.

Rep. Gosar most frequently cosponsors Scott Tipton (R-CO-3)} (35 bills), Steve King (R-IA-4) (32 bills), and Andy Biggs (R-AZ-
5) (23 bills). He most frequently votes with Andy Biggs (R-AZ-5) (88.53%), Chip Roy (R-TX-21) (87.29%), and Jim Jordan (R-OH-4) (87.1%).

Before entering politics, Rep. Gosar was involved in medicine. He received his undergraduate degree from Creighton University (NE) and a
professional degree from Creighton Boyne School of Dentistry (NE).

Committees
: House Committee on Natural Resources

co ayy] og

Us Congress

      
 
 

Q

LIS Congress: House Committee on Oversight and Reform

     

EY LAS

 

: House Subcommittee on Energy and Mineral Resources

a

US Congress,

Caucuses

 

LIS Congress: Bipartisan Congressional Pro-Life Caucus

 

US Congress: Colorado River Caucus

 

u

 

DOC 0002113
   
  

Rep. Virginia Foxx is a 8th term Representative in the US Congress who represents North Carolina's 5th district and received
57.0% of the vote in her last election. She is the Ranking Member of the Education committee, and a member of the Oversight
committee.

She works most frequently on Administrative law and regulatory procedures (25 bills), Economics and Public Finance (25
bills), Labor and Employment (22 bills), Intergovernmental relations (21 bills), and Government information and archives (21
bills). She has sponsored 74 bills in her last fifteen year(s) in office, voting with her party 91.7% of the time, getting 28.38% of
her bills out of committee, and 9.46% of her sponsored bills enacted.

Rep. Foxx most frequently cosponsors Steve King (R-IA-4) (25 bills), Marsha Blackburn (R-TN) (23 bills), and Ileana Ros-Lehtinen (R) (21 bills). She
most frequently votes with Gregory Murphy (R-NC-3) (94.12%), Tim Walberg (R-MI-7) 93.83%), and Robert Latta (R-OH-5) (93.73%).

Before entering politics, Rep. Foxx was involved in business. She received her undergraduate degree from the University of North Carolina, Chapel
Hill and a Doctorate from the University of North Carolina, Greensboro.

Committees

: House Committee on Education and Labor

oo ee % ey] i

Us Congress

    
 

 
 

Q

LIS Congress: House Committee on Oversight and Reform

EY LAS

   

: House Subcommitiee on National Security

Shears & | x

US Congress,

  

Caucuses

 

LES Congress: Appalachian Caucus

 

US Congress: Community College Caucus

 

u

 

DOC 0002114
 

Rep. Thomas Massie is a 5th term Representative in the US Congress who represents Kentucky's 4th district and received
62.2% of the vote in his last election. He is a member of the Oversight and Transportation committees.

He works most frequently on Agriculture and Food (10 bills), Economics and Public Finance (8 bills), Crime and Law
Enforcement (8 bills), Food supply, safety, and labeling (7 bills), and Transportation and Public Works (6 bills). He has
sponsored 30 bills in his last seven year(s) in office, voting with his party 77.7% of the time, getting 6.67% of his bills out of
committee, and 0.0% of his sponsored bills enacted.

 

Rep. Massie most frequently cosponsors Justin Amash (I-MI-3) (19 bills), Zoe Lofgren (D-CA-19) (15 bills), and Steve King (R-IA-4) (14 bills). He most
frequently votes with Andy Biggs (R-AZ-5) (81.7%), Chip Roy (R-TX-21) (80.0%), and Justin Amash (I-MI-3) (79.41%).

Before entering politics, Rep. Massie was involved in agriculture. He received his undergraduate degree from Massachusetts Institute of Technology
and a graduate degree from Massachusetts Institute of Technology.

Committees

   

WS 0

™ he

  

US Congress: Fourth Amendment Caucus

 

 

DOC 0002115
   

Rep. Jody Hice is a 3rd term Representative in the US Congress who represents Georgia's 10th district and received 62.9%
of the vote in his last election. He is a member of the Oversight and Natural Resources committees.

   

He works most frequently on Public Lands and Natural Resources (11 bills), Crime and Law Enforcement (11 bills),
Government employee pay, benefits, personnel management (8 bills), Economics and Public Finance (7 bills), and Law (6
bills). He has sponsored 37 bills in his last four year(s) in office, voting with his party 89.9% of the time, getting 21.62% of his
bills out of committee, and 2.7% of his sponsored bills enacted.

Rep. Hice most frequently cosponsors Steve King (R-IA-4) (23 bills), Buddy Carter (R-GA-1) (19 bills), and Doug Collins (R-GA-9) (15 bills). He most
frequently votes with Tom Graves (R-GA-1 4) 91.69%), Jim Jordan (R-OH-4) (91.23%), and Gary Palmer (R-AL-6) 91.18%).

Before entering politics, Rep. Hice was a member of the clergy. He received his undergraduate degree from Asbury College (KY) and a graduate
degree from Southwestern Baptist Theological Seminary (TX).

Committees

Us Congress: House Committee on Natural Resources

co ayy] og

    
 

 

Q

LIS Congress: House Committee on Oversight and Reform

  

 
 

iy

 

US Congress: House Subcommittee on Civil Rights and Civil Liberties

   

Caucuses

US Congress: Air Force Caucus (House)

my

 
 
 

LIS Congress: Army Corps of Engineers Reform Caucus

3

 

US Congress: Atlantic Offshore Energy Caucus

u

 

DOC 0002116
 

Rep. Glenn Grothman is a 3rd term Representative in the US Congress who represents Wisconsin's 6th district and received
55.5% of the vote in his last election. He is a member of the Education and Oversight committees.

He works most frequently on Labor and Employment (8 bills), Immigration (7 bills), Health (7 bills), Crime and Law
Enforcement (7 bills), and Social Welfare (6 bills). He has sponsored 37 bills in his last four year(s) in office, voting with his
party 90.5% of the time, getting 2.7% of his bills out of committee, and 0.0% of his sponsored bills enacted.

 

Rep. Grothman mosi frequently cosponsors Jim Sensenbrenner (R-WI-5) (16 bills), Steve King (R-IA-4) (13 bills), and Paul
Gosar (R-AZ-4) (12 bills). He most frequently votes with Jim Banks (R-IN-3) (89.19%), Robert Latta (R-OH-5) (89.14%), and Steve Chabot (R-OH-1)

Gg
Bee ehtering politics, Rep. Grothman was involved with the legal industry. He received his undergraduate degree from the University of
Wisconsin, Madison and a professional degree from the University of Wisconsin Law School, Madison.

Committees

 

US Congress: Agriculture and Rural American Taskforce

 

Caucus

LIS Congress: Ahmadiyya Muslim
. ee ‘ sk

Sy

  
    

™ he

   

UG Congress: Bipartisan Apprenticeship Caucus

 

 

DOC 0002117
 

Rep. James Comer is a 2nd term Representative in the US Congress who represents Kentucky's ist district and received
68.6% of the vote in his last election. He is a member of the Oversight, Education, and Agriculture committees.

He works most frequently on Smail Business Administration (2 bills), Kentucky (2 bills), Executive agency funding and
structure (2 bills), Competitiveness, trade promotion, trade deficits (2 bills), and Foreign Trade and International Finance (2
bills). He has sponsored 8 bills in his last three year(s) in office, voting with his party 92.7% of the time, getting 50.0% of his
bills out of committee, and 0.0% of his sponsored bills enacted.

 

Rep. Comer most frequently cosponsors David McKinley (R-WV-1) (4 bills), Phil Roe (R-TN-1) (4 bills), and Brett Guthrie (R-KY-2) (4 bills). He most
frequently votes with Tom Graves (R-GA-1 4) (93.22%), Trent Kelly (R-MS-1) (93.17%), and Gregory Murphy (R-NC-3) (92.94%).

Before entering politics, Rep. Comer was involved in business. He received his undergraduate degree from Western Kentucky University.

Committees

Us Congress: House Committee on Agriculture
LIS Congress: House Committee on Education and Labor
|

: House Cormmitiee on Oversight and Reform

fy

   

an aN

 

Q

 

 
 
  

 
 

US Congress,

 

Caucuses

US Congress: Congressional Army Caucus

 

LIS Congress: Congressional Coal Caucus

  
 

Sy

  

™ he

 
 

UO Congress: Congressional Down Syndrome Caucus

 

 

DOC 0002118
   

Rep. Michael Cloud is a 2nd term Representative in the US Congress who represents Texas's 27th district and received
60.3% of the vote in his last election. He is a member of the Science / Technology and Oversight committees.

   

He works most frequently on Employment and training programs (1 bills), Employee hiring (1 bills), Labor and Employment (1
bills), Prescription drugs (1 bills), and Health personnel (1 bills). He has sponsored 2 bills in his last one year(s) in office, voting
with his party 90.8% of the time, getting 50.0% of his bills out of committee, and 0.0% of his sponsored bills enacted.

Rep. Cloud most frequently cosponsors Gary Palmer (R-AL-6) (4 bills), Justin Amash (i-MI-3) (4 bills), and Bill Posey (R-FL-8) (4
bills). He most frequently votes with Gregory Murphy (R-NC-3) (92.94%), Gary Palmer (R-AL-6) (91.88%), and Jason Smith (R-MO-8) (90.45%).

Before entering politics, Rep. Cloud was involved in business. He received his undergraduate degree from Oral Roberts University (OK).

Committees

Us Congress: House Committee on Science, Space, and Technolagy

  

co

    

Q

   
 

LIS Congress: House Committee on Oversight and Reform

EY LAS

  

US Congress: House Subcommittee on Civil Rights and Civil Liberties

   

Caucuses

 

LIS Congress: Congressional Army Aviation Caucus

 

US Congress: Congressional Army Caucus

 

u

 

DOC 0002119
 

Rep. Bob Gibbs is a 5th term Representative in the US Congress who represents Ohio's 7th district and received 58.7% of
the vote in his last election. He is a member of the Transportation and Oversight committees.

He works most frequently on Administrative law and regulatory procedures (16 bills), Environmental Protection (15 bills),
Licensing and registrations (14 bills), Water quality (14 bills), and Environmental Protection Agency (EPA) (12 bills). He has
sponsored 33 bills in his last eight year(s) in office, voting with his party 95.3% of the time, getting 21.21% of his bills out of
committee, and 6.06% of his sponsored bills enacted.

 

Rep. Gibbs most frequently cosponsors Steve King (R-IA-4) (18 bills), David Mckinley (R-WV-1) (16 bills), and Steve Stivers (R-OH-15) (16 bills). He
most frequently votes with Troy Balderson (R-OH-12) (95.34%), Robert Latta (R-OH-5) (95.06%), and Brett Guthrie (R-KY-2) (94.29%).

Before entering politics, Rep. Gibbs was involved in business. He received his undergraduate degree from Ohio State University Agricultural

Technical Institute.

Committees

US Congress: Bipartisan Coalition for Combating Anti-Semitism

 

Sy

LIS Congress: Congressional Building Trades Caucus

  
     

™ he

US Congress: Congressional Chicken Caucus

 

 

DOC 0002120
 

Rep. Clay "Captain" Higgins is a 2nd term Representative in the US Congress who represents Louisiana's 3rd district and
received 55.7% of the vote in his last election. He is a member of the Homeland Security and Oversight committees.

He works most frequently on Congressional oversight (16 bills), Crime and Law Enforcement (13 bills), Government
information and archives (11 bills), Armed Forces and National Security (8 bills), and Immigration (7 bills). He has sponsored 36
bills in his last three year(s) in office, voting with his party 90.2% of the time, getting 19.44% of his bills out of committee, and
0.0% of his sponsored bills enacted.

 

Rep. Higgins most frequently cosponsors Michael McCaul (R-TX-10) (11 bills), Phil Roe (R-TN-1) (8 bills), and Brian Babin (R-TX-36) (7 bills). He most
frequently votes with Jim Banks (R-IN-3) (89.19%), Trent Kelly (R-MS-1) (89.14%), and Steve Chabot (R-OH-1) (89.04%).

Before entering politics, Rep. Higgins was involved with law enforcement. He received a graduate degree from Louisiana State University.

Committees

Us Congress: House Committee on Homeland Security

co oy

       

Q

LIS Congress: House Committee on Oversight and Reform

 

EY LAS

   

US Congress: House Subcornmitiee or Border Security, Facilitation, and Operations

 

Caucuses

LS Congress: Republican Study Committee (RSC)

 

 

DOC 0002121
 

Rep. Ralph Norman is a 2nd term Representative in the US Congress who represents South Carolina's 5th district and
received 57.0% of the vote in his last election. He is a member of the Science / Technology, Budget, and Oversight

Fa ee ost frequently on Health (8 bills), Economics and Public Finance (7 bills), Armed Forces and National Security (6

bills), Civil Rights and Liberties, Minority Issues (5 bills), and Taxation (4 bills). He has sponsored 32 bills in his last nine year(s)
in office, voting with his party 88.7% of the time, getting 9.38% of his bills out of committee, and 3.13% of his sponsored bilis
enacted.

 

Rep. Norman most frequently cosponsors Steve King (R-IA-4) (19 bills), Jeff Duncan (R-SC-3) (16 bills), and Paul Gosar (R-AZ-4) (14 bills). He most
frequently votes with Rick Allen (R-GA-12) (90.15%), Ted Budd (R-NC-13) (90.09%), and Jim Banks (R-IN-3) (89.96%).

Before entering politics, Rep. Norman was involved in real estate. He received his undergraduate degree from Presbyterian College (SC).

Committees

  
 
 

Us Congress: House Committee on Budget

fap. Jobe RY

 

Q

LES Congress: House Committee on Science, Space, and Technology

US Congress: House Commitee on Oversight and Reform

fy

 

Caucuses

US Congress: Air Force Caucus (House)

 

LIS Congress: Congressional NASA Caucus

  
   

Sy

  

™ he

US Congress: Congressional Reformers Caucus

 

 

DOC 0002122
   
  

Rep. Chip Roy is a 1st term Representative in the US Congress who represents Texas's 21st district and received 50.2% of
the vote in his last election. He is a member of the Budget, Veterans’ Affairs, and Oversight committees.

He works most frequently on Armed Forces and National Security (3 bills), Health (2 bills), Government information and
archives (2 bills), Crime and Law Enforcement (2 bills), and Congressional oversight (2 bills). He has sponsored 6 bills in his
last one year(s) in office, voting with his party 77.1% of the time, getting 0.0% of his bills out of committee, and 0.0% of his
sponsored bills enacted.

Rep. Roy most frequently cosponsors Thomas Massie (R-KY-4) (4 bills), Michael Gallagher (R-WI-8) (2 bills), and Gary Palmer (R-AL-6) (2 bills). He
most frequently votes with Andy Biggs (R-AZ-5) (88.71%), Paul Gosar (R-AZ-4) (87.29%), and Gregory Murphy (R-NC-3) (87.06%).

Before entering politics, Rep. Roy was a public official. He received his undergraduate degree from the University of Virginia and a professional
degree from the University of Texas.

Committees

 

LIS Congress: House Committee on Veterans’ Affairs

Atty
Si

gre

    

LS Congress: Republican Study Committee (RSC)

 

DOC 0002123
   

Rep. Carol Miller is a 1st term Representative in the US Congress who represents West Virginia's 3rd district and received
56.4% of the vote in her last election. She is a member of the Climate Crisis, Oversight, and Transportation committees.

   

She works most frequently on Transportation and Public Works (2 bills), Health (2 bills), West Virginia (1 bills), Lakes and rivers
(1 bills), and Water Resources Development (1 bills). She has sponsored 4 bills in her last nine year(s) in office, voting with her
party 95.0% of the time, getting 25.0% of her bills out of committee, and 0.0% of her sponsored bills enacted.

When she was a House Majority Whip, Rep. Miller works most frequently on West Virginia (206 bills), Virginia (206 bills), Law
(202 bills), Health (136 bills), and Crime and Law Enforcement (135 bills). She has sponsored 79 bills in her last nine year(s) in office, voting with her
party 94.0% of the time, getting 10.13% of her bills out of committee, and 7.59% of her sponsored bills enacted.

Rep. Miller most frequently cosponsors David Mckinley (R-WV-1) (4 bills), Terri Sewell (D-AL-7) (3 bills), and Chris Smith (R-NJ-4) (@ bills). She most
frequently votes with Troy Balderson (R-OH-12) (95.14%), Brett Guthrie (R-KY-2) (93.86%), and Robert Latta (R-OH-5) 93.86%).

Before entering politics, Rep. Miller was involved in real estate. She received her undergraduate degree from Columbia College (SC).

Committees
: House Committee on Transportation and infrastructure

co % ry % co

Us Congress

    
 

  

Q

LIS Congress: House Committee on Oversight and Reform

EY LAS

   
 

 

US Congress: House Select Committee on the Climate Crisis

Caucuses

 

DOC 0002124
 

Rep. Mark Green is a 1st term Representative in the US Congress who represents Tennessee's 7th district and received
66.9% of the vote in his last election. He is a member of the Homeland Security and Oversight committees.

He works most frequently on Armed Forces and National Security (6 bills), Taxation (3 bills), State and local government
operations (3 bills), Economics and Public Finance @ bills), and Department of Homeland Security (2 bills). He has sponsored
11 bills in his last eleven year(s) in office, voting with his party 81.6% of the time, getting 9.09% of his bills out of committee,
and 0.0% of his sponsored bills enacted.

 

When he was a Tennessee Senator, Rep. Green works most frequently on Crime and Law Enforcement (114 bills), Education (107 bills), Health (103
bills), Armed Forces and National Security (97 bills), and Tennessee (92 bills). He has sponsored 556 bills in his last eleven year(s) in office, voting
with his party 98.9% of the time, getting 45.5% of his bills out of committee, and 32.37% of his sponsored bills enacted.

Rep. Green most frequently cosponsors Thomas Massie (R-KY-4) (3 bills), Steve Scalise (R-LA-1) (8 bills), and Chris Smith (R-NJ-4) (3 bills). He most
frequently votes with Gregory Murphy (R-NC-3) 91.76%), Jason Smith (R-MO-8) (81.43%), and Trent Kelly (R-MS-1) (81.29%).

Before entering politics, Rep. Green was involved in business. He received his undergraduate degree from U.S. Military Academy, West Point (NY)
and a professional degree from Wright State University (OH).

Committees

   
 

APY Ay

 

 

US Congress: House Subcommittee on Intelligence and Counterterrorism

 

US Congress: Bipartisan Congressional Pro-Life Caucus

 

Cus

oy

LIS Congress: Congressional Army Cau

Sy

          

™ he

UO Congress: Congressional Military Families Caucus

 

 

DOC 0002125
 

Rep. Kelly Armstrong is a 1st term Representative in the US Congress who represents North Dakota's 1st district and
received 60.2% of the vote in his last election. He is a member of the Climate Crisis, Judiciary, and Oversight committees.

He works most frequently on Law (2 bills), Crime and Law Enforcement (2 bills), North Dakota (1 bills), Federal Energy
Regulatory Commission (FERC) (1 bills), and Infrastructure development (1 bills). He has sponsored 4 bills in his last nine
year(s) in office, voting with his party 88.9% of the time, getting 0.0% of his bills out of committee, and 0.0% of his sponsored
bills enacted.

 

When he was a North Dakota Senator, Rep. Armstrong works most frequently on Economics and Public Finance (70 bills), Taxation (53 bills), Law
(49 bills), Crime and Law Enforcement (34 bills), and Securities and Exchange Commission (SEC) (33 bills). He has sponsored 158 bills in his last
nine year(s) in office, voting with his party 91.0% of the time, getting 81.65% of his bills out of committee, and 54.43% of his sponsored bills
enacted.

Rep. Armstrong most frequently cosponsors Doug Collins (R-GA-9)} (4 bills), Collin Peterson (D-MN-7) (4 bills), and Earl Blumenauer (D-OR-3)} (4
bills). He most frequently votes with Chuck Fleischmann (R-TN-3) (90.14%), Gregory Murphy (R-NC-3) (90.0%), and Steve Womack (R-AR-3)
(89.29%).

Before entering politics, Rep. Armstrong was involved in business. He received his undergraduate degree from the University of North Dakota and a

nrafaceinnal danraa fram tha | Inivareth: Af Marth Nakata Gahanl af i aw

Committees

Us Congress

 
 

Q

  

LIS Congress: House Committee on Oversight and Reform

APY Ay

 

 

US Congress: House Select Committee on the Climate Crisis

     

Caucuses

US Congress: Air Force Caucus (House)

 

Sy

LIS Congress: Crop Insurance Caucus

  
    

™ he

 

US Congress: Friends of Norway

 

 

DOC 0002126
   

Rep. Greg Steube is a 1st term Representative in the US Congress who represents Florida's 17th district and received 62.3%
of the vote in his last election. He is a member of the Veterans’ Affairs, Judiciary, and Oversight committees.

   

He works most frequently on Armed Forces and National Security (5 bills), Crime and Law Enforcement (4 bills), Congressional
oversight (4 bills), Government studies and investigations (3 bills), and Economics and Public Finance (8 bills). He has
sponsored 14 bills in his last nine year(s) in office, voting with his party 86.7% of the time, getting 0.0% of his bills out of
committee, and 0.0% of his sponsored bills enacted.

When he was a Florida Senator, Rep. Steube works most frequently on Law (68 bills), Crime and Law Enforcement (56 bills), Health (61 bills),
Education (43 bills), and Commerce (37 bills). He has sponsored 192 bills in his last nine year(s) in office, voting with his party 93.1% of the time,
getting 45.83% of his bills out of committee, and 6.25% of his sponsored bills enacted.

Rep. Steube most frequently cosponsors Chris Smith (R-NJ-4) (7 bills), Francis Rooney (R-FL-19) (6 bills), and Doug Collins (R-GA-9)} (5 bills). He
most frequently votes with Gregory Murphy (R-NC-3) (90.0%), Gary Palmer (R-AL-6) (89.29%), and Kevin Hern (R-OK-1) (88.29%).

Before entering politics, Rep. Steube was involved with the legal industry. He received his undergraduate degree from the University of Florida and
a professional degree from the University of Florida Levin College of Law.

Committees

 

LIS Congress: House Committee on Veterans’ Affairs

PUA LAY
reese dt

     
 

US Congress: Apiary and Beekeeper Caucus

~
é Py. Sigay
A é 3, SSS

LIS Congress: Republican Study Committee (RSC}

 

 

DOC 0002127
   

Rep. Fred Keller is a 1st term Representative in the US Congress who represents Pennsylvania's 12th district and received
68.0% of the vote in his last election. He is a member of the Oversight and Education committees.

   

He works most frequently on Pennsylvania (1 bills), Judicial procedure and administration (1 bills), Law (1 bills), Postal service
(1 bills), and Government buildings, facilities, and property (1 bills). He has sponsored 2 bills in his last eleven year(s) in office,
voting with his party 91.0% of the time, getting 0.0% of his bills out of committee, and 0.0% of his sponsored bills enacted.

When he was a Pennsylvania Representative, Rep. Keller works most frequently on Pennsylvania (111 bills), Law (94 bills),
Crime and Law Enforcement (70 bills), Labor and Employment (63 bills), and Economics and Public Finance (62 bills). He has sponsored 40 bills in
his last eleven year(s) in office, voting with his party 94.7% of the time, getting 22.5% of his bills out of committee, and 5.0% of his sponsored bills

BP Rte most frequently cosponsors Conor Lamb (D-PA-17) (2 bills), Elise Stefanik (R-NY-21) (2 bills}, and Doug Collins (R-GA-9) (2 bills). He
most frequently votes with Steve Chabot (R-OH-1) (90.81%), Robert Latta (R-OH-5) (90.38%), and Scott Perry (R-PA-10) (90.17%).

Before entering politics, Rep. Keller was involved in business.

Committees
: House Committee on Education and Labor

oo ee % ey] i

Us Congress

      
 

Q

LIS Congress: House Committee on Oversight and Reform

EY LAS

      

US Congress: House Subcommittee on Civil Rights and Civil Liberties

   

Caucuses

 

DOC 0002128
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 231 of 266

Congressional District-Level

As of: April 13, 2020
State District Member Expected Hires Total

Applicants

AZ 4 Gosar, Paul A. 1030-1620 7,950
CA 11 DeSaulnier, Mark 600-9330 6,250
CA 14 Speier, Jackie 590-920 5,460
CA 34 Gomez, Jimmy 760-1190 6,290
CA 45 Porter, Katie 490-760 5,950
CA 48 Rouda, Harley 700-1090 6,080
DC 0 Eleanor Holmes Norton 1240-1940 11,600
FL 17 Steube, W. Gregory 880-1380 7,200
FL 23 Wasserman Schultz, Debbie 670-1050 6,770
GA 10 Hice, Jody B. 790-1230 6,350
IL 2 Kelly, Robin L. 640-1000 11,790
IL 8 Krishnamoorthi, Raja 460-720 3,800
KY 1 Camer, James 690-1070 5,380
KY 4 Massie, Thomas 660-1040 4,180
LA 3 Higgins, Clay 920-1440 6,070
MA 7 Pressley, Ayanna 1260-1970 7,540
MA 8 Lynch, Stephen F. 700-1100 5,840
MD 3 Sarbanes, John P. 630-990 6,230
MD 8 Raskin, Jamie 490-770 5,760
Mi 13 Tlaib, Rashida 900-1410 8,050
Mi 14 Lawrence, Brenda L. 740-1150 9,340
Mo 1 Clay, Wm. Lacy 1010-1570 8,570
NC 5 Foxx, Virginia 1090-1710 6,150
ND 0 Armstrong, Kelly 1080-1680 6,730
NM 1 Haaland, Debra A. 750-1180 6,230
NY 12 Maloney, Carolyn B. 1070-1680 7,760
NY 14 Ocasio-Cortez, Alexandria 890-1390 9,510
OH 4 Jordan, Jim 580-910 4,080
OH 7 Gibbs, Bob 640-1000 4,020
PA 12 Keller, Fred 930-1450 5,020
Sc 5 Norman, Ralph 710-1110 5,520
TN 5 Cooper, Jim 950-1480 6,950
TN 7 Green, Mark E. 750-1180 5,770
TX 21 Roy, Chip 1060-1650 7,270
TX 27 Cloud, Michael 950-1490 6,760
VA 11 Connolly, Gerald E. 590-920 6,280
VT 0 Welch, Peter 1150-1800 5,400
WI 6 Grothman, Glenn 440-690 3,700
wy 3 Miller, Carol D. 1060-1650 6,520

DOC 0002129
Source

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
Mo-1) | US
House

Rep. Gerry
Connolly (D-VA-
11) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Gerry
Connolly (D-VA-
11) | US House
Rep. Gerry
Connolly (D-VA-
11) | US House
Rep. Kelly
Armstrong (R-
ND-1) | US
House

Rep. Kelly
Armstrong (R-
ND-1) | US
House

Rep. Kelly
Armstrong (R-
ND-1) | US
House

Date Type

21-Apr-20 Tweet

21-Apr-20 Tweet

20-Apr-20 Tweet

20-Apr-20 Tweet

20-Apr-20 Tweet

20-Apr-20 Tweet

20-Apr-20 Tweet

20-Apr-20 Facebook Post

20-Apr-20 Tweet

20-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 232 of 266

Content

Come on #STL, most of you are home, please get this done. Over $1.5 trillion in federal
funding allocated from census data each year. St. Louis City and County need our fair
share. Respond today online, by mail or by phone. #2020Census #CompleteCount
https://t.co/KhdUixdtB6 Oversight Committee (@OversightDems): 51% of American
households have responded to the #2020Census so far--that means over 60 million
households still need to complete their forms to ensure their communities get vital
funding for the next 10 yrs.4#ShapeYourFuture today- fill out the Census by phone, by mail
or online! https://t.co/MGMEf3DIGB

RT @celindalake: Have you taken the census? April 1st wasn't the deadline - there is still
time to take it online, by mail, or by phone! #C...

The Census Bureau is asking Congress for legislation to delay 2020 Census deadlines. We
asked the Census Bureau to discuss this request, but the Administration is now refusing to
answer any questions.

#COVID19 has had a profound impact on many things, including NYC response rates for the
#2020Census. Census data determines critical federal funding & representation. It's
important that everybody #GetCounted. Respond today and
#GetCountedNYClhttps://t.co/4TvxvrZbFH

#COVID19 has had a profound impact on many things, including NYC response rates for the
#2020Census. Census data determines critical funding for funding & representation and it
is important that everybody #GetCounted. Respond today and
#GetCountedNYClhttps://t.co/4TvxvrZbFH

With only 48% of the nation completing #Census forms, and a pandemic raging in
communities, the Census Bureau has nothing to say. No accountability. No transparency.
A shameful chapter added to a shameful lack of responsibility by the Trump
administration.

A long planned conference call with the Bureau of Census Director and the Oversight
Committee, scheduled for 2pm today, was just abruptly cancelled. No explanation from
the Census Bureau or White House.

The Census is crucial to determining state funding and representation, and it only comes
around once a decade. So make sure to #BeCounted! Respond by mail, phone (844) 330-
2020, or online at the link below! my2020census.gov

The Census is crucial to determining state funding and representation, and it only comes
around once a decade. So make sure to #BeCounted! Respond by mail, phone (844) 330-
2020, or online at the link below!https://t.co/ZBjaQvERay https://t.co/nQloEFzSi9

The Census is crucial to determining state funding and representation, and it only comes

around once a decade. So make sure to #BeCounted! Respond by mail, phone (844) 330-
2020, or online at the link below!https://t.co/ZBjaQvERay

DOC 0002130
Rep. Carol Miller
(R-WV-3) | US
House

Rep. Carol Miller
(R-WV-3) | US
House

Rep. Robin Kelly
(D-IL-2) | US
House

Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Jimmy
Gomez (D-CA-
34) | US House
Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Carolyn

Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

20-Apr-20 Facebook Post

20-Apr-20 Tweet

18-Apr-20 Facebook Post

17-Apr-20 Facebook Post

17-Apr-20 Tweet

17-Apr-20 Tweet

16-Apr-20 Facebook Post

16-Apr-20 Tweet

16-Apr-20 Tweet

16-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 233 of 266

There is still time to fill out the 2020 Census and be counted! The Census will determine
how much federal funding our state receives over the next decade and ensures that you
are represented. Respond by mail, phone (844) 330-2020, or online at 2020census.gov
There is still time to fill out the #Census2020 and #BeCounted! The Census will determine
how much federal funding our state receives over the next decade and ensures that you
are represented. Respond by mail, phone (844) 330-2020, or online at
https://t.co/PcyAWaOPLj

Thank you to the Counting on Chicago Coalition (COCC) for the comprehensive push to
secure a complete count of hard-to-reach populations in Chicago. #Census2020 Census
2020 requires answering nine questions and takes about ten minutes. It's designed to
count every person in every household, including adults, children, and babies living or
staying at an address. Go to my2020census.gov to complete the 2020 Census online.
Anyone needing help completing the 2020 Census questionnaire can call toll-free 1-844-
330-2020. Questions can also be texted to 987987.

Need something to do while you stay at home? Take a few minutes to fill out your 2020
Census! Only 40.9% of Los Angeles has responded but we need to ensure every one
counts to fund our schools & infrastructure. 12 languages, including Korean & Spanish, are
available online or by phone!

A fair & accurate #2020Census count is vital to our democracy. Before | vote for a new
timeline, @OversightDems need to hear directly from @uscensusbureau on: #[?] How
much money is needed for field operations #[?] How they plan to reach undercounted
communities in areas like #CA34 LAist (@LAist): Local lawmakers, including
@JimmyGomezCA and @RepJudyChu, want to know what *exactly* the Census Bureau has
planned for reaching historically undercounted communities and whether a deadline
extension will actually lead to decreased participation. https://t.co/xxXGgapDOL

RT @LAist: Local lawmakers, including @JimmyGomezCA and @RepJudyChu, want to know
what *exactly* the Census Bureau has planned for reaching...

Today, was a full day. | had a House Armed Services Committee Democrats meeting, talked
about the upcoming coronavirus relief bill with my colleagues, discussed affordable
housing with the NM Finance Authority, and talked with KOB Patrick Hayes about the
Census and what we're working on to supporting small businesses in New Mexico.

Today | had a full @HASCDemocrats meeting, talked about the upcoming #coronavirus
relief bill w/ my colleagues, discussed affordable housing w/ NM Finance Authority, &
talked with @KOB4's @KOBPatrickHayes about #Census & supporting small biz.
#SafeAtHome #DebsDailyUpdate https://t.co/8wv6L3Vqnr

#2020Census data determines funding for our schools, roads, hospitals, and so much more!
We need EVERYONE to complete the Census, but so far only 39% of #NY12 has responded.
We all need 100%. Fill out your #Census2020 forms now and #GetCountedNYC!
https://t.co/2vrP44Bb2}

#2020Census data determines funding for our schools, roads, hospitals, and so much more!
We need EVERYONE to complete the Census, but so far only 39% of #NY12 has responded.
We all need 100%. Fill out your #Census2020 forms now and #GetCountedNYC!
https://t.co/WKFat3bMjl

DOC 0002131
Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Brenda
Lawrence (D-MI-
14) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Brenda
Lawrence (D-MI-
14) | US House

Rep. Brenda
Lawrence (D-MI-
14) | US House

Rep. Brenda
Lawrence (D-MI-
14) | US House

Rep. Ayanna
Pressley (D-MA-
7) | US House

16-Apr-20 Facebook Post

16-Apr-20 Tweet

16-Apr-20 Facebook Post

16-Apr-20 Tweet

16-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 234 of 266

NEW: If you haven't filled out the Census, paper forms will soon arrive in your mailbox. Be
on the lookout. The 2020 Census will determine your representation and your resources
over the next decade. #WeCount NUEVO: Si no ha llenado su cuestionario del Censo 2020,
el cuestionario fisico llegara pronto a su buzon. #Censo2020 determinara representacion y
fondos para su comunidad para la proxima decada. Learn more [?] / Aprende mas[?]

NEW: If you haven't filled out the Census, paper forms will soon arrive in your mailbox. Be
on the lookout. #Census2020 will determine your representation and your resources over
the next decade. #WeCountLearn more [?]https://t.co/vfwt4vETli

Funding for hospitals, schools, emergency services, and food assistance is all determined
by Census data. Fill out the #2020Census to ensure your community receives the proper
funding for these invaluable services. #ShapeYourFuture -Team DeSaulnier

Funding for hospitals, schools, emergency services, and food assistance is all determined
by Census data. Fill out the #2020Census to ensure your community receives the proper
funding for these invaluable services. #ShapeYourFuture -Team DeSaulnier
https://t.co/m8wXJK3wLh

For the first time ever, the #2020Census is available online! Complete your household's
Census form safely from your home by going to https://t.co/xrayTkup7D. It only takes a
few minutes to #ShapeYourFuture. https://t.co/FsOI73bYRr

April 16th #NY12 #Coronavirus Update: Including: - Oversight Dems briefing with Census
experts on Trump Admin's request to delay deadlines by 120 days & #COVID19's impact on
the #2020Census - NY Pause Executive Order extended to May 15th

16-Apr-20 Facebook Post https://maloney.house.gov/media-center/newsletters/ny12-coronavirus-update-416

16-Apr-20 Tweet

16-Apr-20 Tweet

16-Apr-20 Tweet

16-Apr-20 Tweet

16-Apr-20 Tweet

April 16th #NY12 #Coronavirus Update: Including: - @OversightDems briefing with
#Census experts on Trump Admin's request to delay deadlines by 120 days & #COVID19's
impact on the #2020Census- NY Pause Executive Order extended to May i5th
https://t.co/zSGKIuMFCF

FACT: Legal protections ensure that data collected during the #Census2020 is kept
confidential and cannot be traced back to any individual. Census data CANNOT be shared
with other government agencies or outside groups. Fill yours out today at
https://t.co/LDUgqf56pa

FACT: Legal protections ensure that data collected during the #Census2020 is kept
confidential and cannot be traced back to any individual. Census data CANNOT be shared
with other government agencies or outside groups. Fill yours out today at
https://t.co/yZaKqqF4JQ

FACT: Legal protections ensure that data collected during the Census is kept confidential
and cannot be traced back to any individual. Census data CANNOT be shared with other
government agencies or outside groups. Fill yours out today at https://t.co/xrayTkup7D
#Census2020

41.9% of our neighbors in #MA7 have filled out their #2020Census! Make sure you're
counted too by filling out your census in the mail, over the phone or online @
https://t.co/WF3rA6tMHS5 Then join the #CensusChallenge! 1. Share this message 2. tag
@MA2020Census3. tag 3 friends

DOC 0002132
Rep. Ro Khanna
(D-CA-17) | US
House

Rep. Brenda

Lawrence (D-MI-
14) | US House

Rep. Ro Khanna

(D-CA-17) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Carolyn

Maloney (D-NY-
12) | US House
Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. James
Comer (R-KY-1)
| US House
Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

16-Apr-20 Facebook Post

16-Apr-20 Tweet

16-Apr-20 Tweet

15-Apr-20 Facebook Post

15-Apr-20 Tweet

15-Apr-20 Tweet

15-Apr-20 Facebook Post

15-Apr-20 Facebook Post

15-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 235 of 266

IMPORTANT REMINDER: Fill out the questionnaire you received in the mail from the
Census Bureau, either on paper, over the phone, or online, and get counted. The results of
the Census ensure fair representation by reapportioning the seats in the U.S. House of
Representatives and the electoral college for the next decade. The Census also helps
decide the distribution of federal spending throughout the country--that is taxpayer
money for public schools, hospitals, and other important community services from which
we all benefit. Federal law protects your responses and prohibits the government from
sharing your information with anyone, including immigration and law enforcement
agencies. The law also prohibits your responses from being used to deny or determine

your eligibility for government benefits. For questions, visit Census.gov or call my office at
408-436-2720. Get counted!

Due to the ongoing COVID-19 outbreak, the deadline to respond to the #Census2020 is
now extended to October 31st, 2020. Responding to the Census now is more critical than
ever. Census data helps our leaders act in moments like these. Visit
https://t.co/E54FurHK1D for more info.

Reminder - you can fill out the questionnaire you received in the mail from the Census
Bureau, either on paper, over the phone, or online, and get counted. California Census
(@CACensus): Looking to fill the census out by phone? The Census has customer service
representatives in more than 15 different languages to help you fill out the #2020Census.
Visit https://t.co/eiWynSKcDI to see the full list #CaliforniaForAll https://t.co/GukA4ApyHe

We had a briefing on the Census yesterday, and today Albuquerque Interfaith shared
stories with me that will inform my work on the next coronavirus legislative package. Keep
social distancing and washing your hands. We'll get through this together. #AllTogetherNM
We had a briefing on the #Census yesterday, and today Albuquerque Interfaith shared
stories with me that will inform my work on the next #coronavirus legislative package.
Keep #SocialDistancing & washing your hands. We'll get through this together.
#AlITogetherNM #DebsDailyUpdate https://t.co/2FEGUIEENQ

it was a pleasure - looking forward to tomorrow's town hall with @IndivisibleUES! Dennis
Gault (@DennisGault): We had an informative Zoom meeting today with Rep. Maloney
@CarolynBMaloney talked about the importance of Public Education, rescuing the @USPS,
Census 2020 & the Presidential Election. @RichardCorman6 @Jeanninekiely #Biden2020
@MatthewPaulKoos @DIDNYC https://t.co/Itd4yEc7li

After an Oversight Dems briefing with Census experts, I'm calling for more coordination to
make sure New Mexico gets its fair share of resources well into the future.

Congressman Comer spoke to Eyewitness News WEHT WTVW in Evansville tonight from
his Tompkinsville District Office on the importance of completing the 2020 Census. If you
have not yet completed the census, you can visit https://2020census.gov/.

After an @OversightDems briefing with #Census experts, I'm calling for more coordination

to make sure New Mexico gets its fair share of resources well into the future. #Census2020
https://t.co/WBWHoVmW10

DOC 0002133
Rep. Carol Miller
(R-WV-3) | US
House

Rep. Carol Miller
(R-WV-3) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Jimmy
Gomez (D-CA-
34) | US House
Rep. Ro Khanna

(D-CA-17) | US
House
Rep. Carolyn

Maloney (D-NY-
12) | US House
Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

15-Apr-20 Facebook Post

15-Apr-20 Tweet

15-Apr-20 Facebook Post

15-Apr-20 Tweet

15-Apr-20 Tweet

15-Apr-20 Facebook Post

15-Apr-20 Facebook Post

14-Apr-20 Tweet

14-Apr-20 Facebook Post

14-Apr-20 Tweet

14-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 236 of 266

#DYK there is still time to respond to the #2020Census? It is so important that you are
counted! You can respond and #BeCounted by mail, phone at (844) 330-2020, or online if
you don't have your Census ID 2020census.gov

#DYK there is still time to respond to the #2020Census? It is so important that you are
counted! You can respond and #BeCounted by mail, phone (844) 330-2020, or online if
you don't have your Census ID https://t.co/PcyAWaOPLj

Did you know the Census determines how many seats your state gets in the House of
Representatives? California currently has 53 seats and you can help keep it that way by
filling out the #2020Census to #BeCounted. -Team DeSaulnier

Did you know the Census determines how many seats your state gets in the House of
Representatives? California currently has 53 seats and you can help keep it that way by
filling out the #2020Census to #BeCounted. -Team DeSaulnier https://t.co/aWvVmbtNt4
Joining our friends at @CHIRLA as part of their Census Immigrant Week of Action to talk
about the importance of taking part in the #2020Census. Our immigrant communities
deserve strong representation and nothing less. Let's ensure #EveryoneCounts!
https://t.co/9DL7MWvPqq

Joining our friends at CHIRLA today as part of their Census Immigrant Week of Action to
talk about the importance of taking part in the 2020 Census. Our immigrant communities
deserve strong representation and nothing less. Ensuring everyone counts means ALL of us
have a voice in our democracy!

Santa Clara County is leading California in Census responses! Friendly reminder to fill out
your Census today - it takes 5 minutes, and makes all the difference for public services in
our community.

RT @LeaderHoyer: The Trump Admin must fully explain any request to delay the
#2020Census tally, and the Census Director should fully explai... Carolyn B. Maloney
(@RepMaloney): The Constitution charges Congress with determining how the Census is
conducted, not the President. @OversightDems need more information that the Trump
Administration has been unwilling to provide so we can ensure a complete and accurate
#2020Census. https://t.co/ePHTaGKip9

Did you know that the census form is available online in English and 12 additional
languages to help make sure that every person is counted? Ensure your community
receives its fair share of federal funding by filling out the #2020Census.

Did you know that the census form is available online in English and 12 additional
languages to help make sure that every person is counted? Ensure your community
receives its fair share of federal funding by filling out the #2020Census.
https://t.co/iLCnjhf3ka

If you haven't responded to the Census yet, there's still time! Check your mailbox this week
for a paper form. And, if your prefer to respond online or by phone, go to
https://t.co/k2CilCap6t

DOC 0002134
Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Wm. Lacy
"Lacy" Clay (D-
Mo-1) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Jim Cooper

(D-TN-5) | US
House

Rep. Jim Cooper
(D-TN-5) | US
House

14-Apr-20 Tweet

14-Apr-20 Tweet

13-Apr-20 Tweet

13-Apr-20 Tweet

13-Apr-20 Tweet

13-Apr-20 Facebook Post

13-Apr-20 Tweet

13-Apr-20 Tweet

13-Apr-20 Tweet

13-Apr-20 Facebook Post

11-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 237 of 266

The Constitution charges Congress with determining how the Census is conducted, not the
President. @OversightDems need more information that the Trump Administration has
been unwilling to provide so we can ensure a complete and accurate #2020Census.
https://t.co/ePHTaGKip9

The Constitution charges Congress with determining how the Census is conducted, not the
President. @OversightDems need more information that the Trump Administration has
been unwilling to provide so we can ensure a complete and accurate
#2020Census.https://t.co/PGdTSahMXx6

Come on H#STL let's get this done tonight, complete your #2020Census online, by phone or
by mail. $1.75 trillion of your tax dollars at stake each year, so we can't afford anything less
than a #completecount. Please go to https://t.co/KhdUixdtB6 U.S. Census Bureau
(@uscensusbureau): You can complete the #2020Census online, by phone, or by

mail. https://t.co/GvGOyEOVbx https://t.co/pgFnYTi7KP

Not only does the Constitution mandate a census every 10 years, but did you know that
the information it gathers helps bring money back to our community police, fire
departments, and schools? Fill out your census & #BeCounted to help your community.
#2020Census - Team DeSaulnier https://t.co/4YpXJmG7cZ

Not only does the Constitution mandate a census every 10 years, but did you know that
the information it gathers helps bring money back to our community police, fire
departments, and schools? Fill out your census and #BeCounted to help your community.
#2020Census https://t.co/l4cbGcEhRr

Not only does the Constitution mandate a census every 10 years, but did you know that
the information it gathers helps bring money back to our community police, fire
departments, and schools? Fill out your census and #BeCounted to help your community.
#2020Census - Team DeSaulnier

Not only the Constitution mandate a census every 10 years, but did you know that the
information it gathers helps bring money back to our community police, fire departments,
and schools? Fill out your census and #BeCounted to help your community. #2020Census
https://t.co/XUiqqtWpVU

Not only the U.S. Constitution mandate a census every 10 years, but did you know that the
information it gathers helps bring money back to our community police, fire departments,
and schools? Fill out your census and #BeCounted to help your community. #2020Census
https://t.co/htvowJgDpv

#WhyCensusMatters Julie Menin (@JulieMenin): THIS JUST IN: Supreme Court Justice
Stephen Breyer releases rare PSA to encourage New Yorkers to complete the #2020Census.
His message underscores why the census is key to New York City's rebuilding after
#COVID19! #GetCountedNYC https://t.co/hieSiZ3OfH8

College students home due to #COVID19 should NOT be included on their parents’
#2020Census. If the student lived off campus, they respond as though they are at that
location. If they lived on campus, they will be counted by the school. Questions? Visit
cooper. house.gov/2020-census.

RT @TNSenateDems: Hey Tennessee, we are trending ahead of the national average for
Census response. No time to let up now. Share https://...

DOC 0002135
Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

Rep. Brenda
Lawrence (D-MI-
14) | US House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Jimmy
Gomez (D-CA-
34) | US House
Rep. Glenn
Grothman (R-WI-
6) | US House
Rep. Glenn
Grothman (R-WI-
6) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Chip Roy (R-
TX-21) | US
House

10-Apr-20 Tweet

9-Apr-20 Tweet

9-Apr-20 Tweet

9-Apr-20 Tweet

9-Apr-20 Facebook Post

9-Apr-20 Tweet

9-Apr-20 Facebook Post

9-Apr-20 Facebook Post

9-Apr-20 Tweet

8-Apr-20 Tweet

8-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 238 of 266

As we close out week 4 of #QuarantineLife...have you done your #2020census yet?
downtownnyc (@DowntownNYC): How To Complete The 2020 Census -- Even If You're
Living Remotely https://t.co/3bw6HYQbMe https://t.co/mLTrxUU7RX

Come on #STL you're home. Make this happen, complete #2020Census at
https://t.co/KhdUixdtB6 $1.75 trillion of your tax dollars at stake each year so our
community needs a #CompleteCount The Importance Of The 2020 Census For Black
America - Essence https://t.co/dLg4NXIxHh

RT @OversightDems: "During a Census and election year, it is imperative that we have a
fully functional Postal Service to ensure Americans...

We need to extend the Census counting period ASAP. The 2020 Census determines
community funding for the next 10 years. COVID hit right when surveys went out.
Upcoming stages include in-person enumerators going door to door(!!!). We need to give
people more time. https://t.co/4GKM2PF971 Julian Brave NoiseCat (@jnoisecat): "This
crisis has only underscored the need for an accurate count - so that resources can be
appropriately and quickly distributed in an emergency." - @AOC with new polling on the
2020 census for the @DataProgress blog:https://t.co/NKe5pUsODn

The coronavirus pandemic highlights our communities’ needs, and if we're going to get our
fair share of resources, we need to make sure everyone is counted. There is still time to fill
out your Census! Fill our your Census today

The #coronavirus pandemic highlights our communities’ needs, and if we're going to get
our fair share of resources we need to make sure everyone is counted. There is still time to
fill out your census! Head to https://t.co/gnwUsTJrRN to fill yours out today! #Census2020
It only takes 10 minutes to ensure Los Angeles has the funds needed to strengthen our
hospitals, improve our schools, and help our small business community. Fill out your 2020
Census form at my2020census.gov or complete a paper form that will arrive in your
mailbox in a few days.

in March, every address in the country received a letter on the 2020 Census. You can
complete it by phone, email or online. Please contact my office if you did not receive this
letter or require assistance.

in March, every address in the country received a letter on the 2020 Census. You can
complete it by phone, email or online. Please contact my office if you did not receive this
letter or require assistance. https://t.co/3mOthgvrLD

According to the #Census2020 Response Map #NY12 has a 36% self-response rate. We're
up 7% from last week, but still behind the NY average. Let's keep working to get that
number up! Encourage your loved ones, colleagues, and neighbors to fill out the Census
and #GetCounted!

Did you take the #Census2020? Rep. Chip Roy (@RepChipRoy): For our government to
work more effectively, we need accurate data reflecting our current population. Of course,
that only works if we take the time to fill out the census. Do your part by filling out the
census today! https://t.co/qHY36xQy5a https://t.co/tyE9FYUbwp

DOC 0002136
Rep. Wm. Lacy
"Lacy" Clay (D-
Mo-1) | US
House

Rep. Jim Cooper
(D-TN-5) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Wm. Lacy
"Lacy" Clay (D-
Mo-1) | US
House

Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Jimmy
Gomez (D-CA-
34) | US House
Rep. Jimmy
Gomez (D-CA-
34) | US House
Rep. Chip Roy (R-
TX-21) | US
House

Rep. Chip Roy (R-
TX-21) | US
House

Rep. John
Sarbanes (D-MD-
3) | US House

8-Apr-20 Tweet

7-Apr-20 Tweet

6-Apr-20 Tweet

6-Apr-20 Tweet

6-Apr-20 Tweet

6-Apr-20 Tweet

6-Apr-20 Tweet

6-Apr-20 Facebook Post

6-Apr-20 Tweet

6-Apr-20 Facebook Post

6-Apr-20 Tweet

6-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 239 of 266

RT @uscensusbureau: The 2020 Census is your opportunity to shape the future of your
community. Do your part. Complete the 2020 Census. http...

RT @NashvilleCounts: Number 1 in the South!! Thank you, Nashville, for your incredible
#2020Census response. Let's keep it going!#CountMe...

RT @LacyClayMO1: Come on #STL, you're at home. Let's get this done. City and County
need a complete count. Complete the #2020Census today... U.S. Census Bureau
(@uscensusbureau): You can complete the #2020Census online, by phone, or by

mail. https://t.co/Sif6vSxYlw https://t.co/2cN4A3QUV

Kids count! Census Day was last week, but for those who still haven't filled out their
census forms, remember to count every person in your household--including young
children. This will help ensure kids in our communities get the resources they need.
https://t.co/fo6ce1SiVO

Without an accurate count on the 2020 census, we can't allocate resources in a just way.
The implications for public health are chilling. Please, please, please - take 5 minutes and
complete your #2020census online. #QuarantineActivities https://t.co/X8ck2AOp3b

Come on #STL, you're at home. Let's get this done. City and County need a complete count.
Complete the #2020Census today online, by phone or by mail. $1.75 trillion of your money
allocated each year via census data. #CompleteCount Go to https://t.co/KhdUixdtB6

In my congressional district we are at 28.8% vs CA 44.4% in filling out the census. The
census directs funding based on population for hospitals, emergency response & more.
Less people = less $ Fill it out now @ https://t.co/DS17pShPnu https://t.co/XSQ880YWrw

in my congressional district we are at 28.8% vs CA 44.4% in filling out the census. It's about
the same in Los Angeles. The census directs funding based on population for hospitals,
emergency response & more. Less people = less $ Fill it out now @ www.2020census.com
In my congressional district we are at 28.8% vs CA 44.4% in filling out the census. The
census directs funding based on population for hospitals, emergency response & more.
Less people = less $ Fill it out now @ https://t.co/U6V78xXDQO https://t.co/7KvIitfBqa7
For our government to work more effectively, we need accurate data reflecting our current
population. Of course, that only works if we take the time to fill out the census. Do your
part by filling out the census today! 2020census.gov

For our government to work more effectively, we need accurate data reflecting our current
population. Of course, that only works if we take the time to fill out the census. Do your
part by filling out the census today! https://t.co/qHY36xQy5a https://t.co/tyE9FYUbwp

It was a pleasure to join WYPR over the phone. We spoke about the impact of the
Coronavirus on Marylanders and the importance of the Census for our community. Check it
out. https://t.co/RRWPUnFEOU

DOC 0002137
Rep. John
Sarbanes (D-MD-
3) | US House
Rep. Ro Khanna
(D-CA-17) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

Rep. Ro Khanna
(D-CA-17) | US
House

Rep. Stephen
"Steve" Lynch (D-

MA-8) | US
House
Rep. Brenda

Lawrence (D-MI-
14) | US House

Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Chip Roy (R-
TX-21) | US
House

Rep. Katie

Porter (D-CA-45)
| US House

Rep. Katie

Porter (D-CA-45)
| US House

Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Harley
Rouda (D-CA-48)
| US House

6-Apr-20 Facebook Post

4-Apr-20 Facebook Post

4-Apr-20 Tweet

2-Apr-20 Tweet

2-Apr-20 Facebook Post

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 240 of 266

it was a pleasure to join WYPR over the phone. We spoke about the impact of the
Coronavirus on Marylanders and the importance of the Census for our community. Check it
out.

If you are currently experiencing homelessness, you can still be counted in the 2020
Census. The Census Bureau will be at soup kitchens, shelters, tent encampments and
everywhere else this week to make sure everyone is counted. More here:

Everyone counts,and everyone deserves to be counted. #Census2020 #completecount
Help your community, help our country, while you #StayHomeSaveLives, complete #census
online, by phone or by mail. #CompleteCount

if you are currently experiencing homelessness, you can still be counted in the 2020
Census. The Census Bureau will be at soup kitchens, shelters, tent encampments and
everywhere else this week to make sure everyone is counted. More here:
https://t.co/rZC8YpOyE)J

For the first time ever, you can fill out your 2020 Census form online at
www.my2020census.gov In these challenging times, Massachusetts is in desperate need
of more federal funding. By filling out your Census form and submitting it online, you will
guarantee that we receive the full amount of funding for transportation (MBTA)}, schools,
healthcare and more.

it's #CensusDay2020 and being counted in the census is part of our civic responsibility and
duty as people living in the state of Michigan. | filled out my Census, have you?
#CountMelin #BeCounted

RT @MayorOfLA: Thanks @RepJimmyGomez and @AlexPadilla4CA for passing on the
#CensusDay2020 challenge. Make sure you're counted -- fill out the census form online or
by phone. I'm challenging @KimKardashian @JimmyKimmel @KingJames @OfficialDannyT
and @BillieEilish to pledge their commitment. https://t.co/RcYpMX1P7P

RT @cevanj: @seanmdav Furloughed because census is down. Furloughed because
hospitals are NOT being overwhelmed and since surgeries are cut back the inpatient
admissions are way down. Hours are being cut. My anesthesia practice is being gutted
right now.

A message from my daughter Betsy and me for #CensusDay2020. Fill out your census, then
SHARE to encourage your friends and family to do the same! #GetCounted (I can confirm
it's quick, easy, and fun for the whole family )

A message from my daughter Betsy and me for #CensusDay2020. Fill out your census, then
RT to encourage your friends and family to do the same! #GetCounted (I can confirm it's
quick, easy, and fun for the whole family ) https://t.co/iBOm10uLxZ

1 episode of Tiger King: 48min 1 episode of Gentefied: 30min 1 episode of The Great
British Baking Show: 57min 1 episode of Better Call Saul: 61min Filling out your 2020
Census form at http://my2020census.gov: 10min or less Yup, it's that quick. Let's do this
for our communities! #CensusDay

Happy #CensusDay2020! Thanks for the challenge, @RepLouCorrea. Visit
https://t.co/yAHyDjOZk1 to fill out your census. | nominate @SenatorUmberg
@SenatorMoorlach @SenatorPatBates @TylerDiep @AsmCottie @TaxFighterSteel
@OcCSupBartlett

DOC 0002138
Rep. Brenda
Lawrence (D-MI-
14) | US House
Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Jackie
Speier (D-CA-14)
| US House
Rep. Ralph
Norman (R-SC-5)
| US House
Rep. Harley
Rouda (D-CA-48)
| US House
Rep. Harley
Rouda (D-CA-48)
| US House

Rep. Harley
Rouda (D-CA-48)
| US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Gerry
Connolly (D-VA-
11) | US House
Rep. Gerry
Connolly (D-VA-
11) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Facebook Post

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Facebook Post

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 241 of 266

it's #CensusDay2020 and being counted in the census is part of our civic responsibility and
duty as people living in the state of Michigan. | filled out my Census, have you?
#CountMeln #BeCounted https://t.co/1iAWd8elcx

The Census is safe, easy, and important. By completing the Census, you help our
community get the funding it needs for healthcare, schools, and infrastructure. Celebrate
Census Day by filling out your census today Fill out your Census
here:https://my2020census.gov

STARTING NOW - join me and my colleagues for a tele town hall talking about how the
COVID-19 outbreak and its impact on the 2020 Census. Assemblymember Marc Berman,
Assemblymember Kevin Mullin and San Mateo County Board of Supervisor Carole Groom
will be participating, as well as county census staff and a U.S. Census Bureau specialist.
There are three ways you can participate: 1) call 855-962-1455, 2) via Facebook at
https://facebook.com/CountyofSanMateo, or 3) visit https://cmo.smcgov.org/census-2020-
san-mateo-county. Everyone can complete the 2020 Census online, on the phone, or by
mail - in the comfort of your own home.

it takes less than 10 minutes and is one of the easiest responsibilities you have as an
American. While you're staying safe inside, why not take a moment to complete the 2020
Census? https://my2020census.gov/

Today is #CensusDay, and it's easier than ever to practice social distancing while filling out
the census by taking these steps to turn it in online >> https://t.co/rywOxMmvwm

Today is #CensusDay, and it's easier than ever to practice social distancing while filling out
the census by taking these steps to turn it in online >> https://t.co/hz173q27a0

Today is #CensusDay, and it's easier than ever to practice social distancing while filling out
the census. You should have received in the mail a 12-digit census 1D, which you will enter
at www.my2020census.gov. Please respond to any of the questions asked in the
questionnaire, and you will not be asked about your citizenship status. You can also
respond to the census letter via mail or phone. Remember: submitting your census helps
allocate funding, draw political lines, and determine the number of representatives for
each district in Congress.

Today is #CensusDay! The #2020Census determines how the federal gov distributes over
$1.5 trillion to communities across the country. Filling out the Census form is fast, easy,
and incredibly important for your community. Make sure you #GetCounted! Visit:
https://www.census.gov/

it's Census Day! Make sure you do your civic duty by filling out your 2020 Census. You can
#GetCounted online, by phone, or by mail.[?] https://2020census.gov/

it's #CensusDay2020! Make sure you do your civic duty by filling out your 2020 Census.
You can #GetCounted online, by phone, or by mail. [?]https://t.co/ftLXIrsBfB
https://t.co/GYYSmUaqKv

RT @NYcounts2020: In 2010, only 62% of NYers responded to the #Census. The #Census is
safe and confidential. Participating in the #2020Census will impact federal funding
allocated to our state and our communities for the next 10 years! Get Counted!
#NYCounts2020 https://t.co/bqyVT3JqSf

DOC 0002139
Rep. Jim Cooper
(D-TN-5) | US
House

Rep. Ro Khanna
(D-CA-17) | US
House

Rep. Jim Cooper
(D-TN-5) | US
House

Rep. Ro Khanna
(D-CA-17) | US
House

Rep. Jim Cooper
(D-TN-5) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Mark Green
(R-TN-7) | US
House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 242 of 266

Nearly 40% of TN's budget comes from the Fed Gov't. Your response to the #2020Census
helps determine how much federal funding TN will receive for projects & programs. | filled
out my census a few weeks ago and it was quick & easy: https://t.co/zgHSOPeYfy.
#CensusDay #CountMelInTN https://t.co/47jvwb1FxS

Fill out your census #CA17! Just sent mine in, let me know if you have any
issues/questions. It literally takes 5 min. We need to all do this so our communities get the
federal funding we deserve. https://t.co/7UkSAVXHWY

Nearly 40% of Tennessee's budget comes from the federal government. Your response to
the #2020Census helps determine how much federal funding Tennessee will receive for
important projects & programs. | filled out my census a few weeks ago and it was quick
and easy: my2020census.gov. #CensusDay #CountMelnTN.

Fill out your census #CA17! Just sent mine in, let me know if you have any
issues/questions. It literally takes 5 min. We need to all do this so our communities get the
federal funding we deserve. The second image is what you should see when you are done.
it's painless. Please fill it out! Feel free to reply with your own image of filling out the
#2020Census

Nearly 40% of TN's budget comes from the Fed Gov't. Your response to the #2020Census
helps determine how much federal funding TN will receive for projects & programs. | filled
out my census a few weeks ago & it was quick & easy: https://t.co/gs30JAgGWU.
#CensusDay #CountMeInTN https://t.co/3kJDIAI2Cd

RT @NationalAction: The census affects funding for schools, roads and hospitals,
firefighters, and resources for people who need it most. It helps elect community leaders
on school boards and city councils. You have the power to make a difference, right now!
#GetCounted #NOW! https://t.co/YEB7IM4DOs

RT @NationalAction: From your house, by going online, calling the Census Bureau, or by
filling out your paper from once it comes in the mail. Get counted today! #GetCounted
#2020Census

Today may be April Fools’ Day, but it's also Census Day of Action. An accurate #2020Census
count will ensure our communities get their fair share of federal funding--that's no joke!
It's quick and easy to do online, over the phone, or by mail. More here:
https://t.co/RFFdsKEGnZ

Don't forget to send in your census count today at https://t.co/6WLpYh45as! #BeCounted
https://t.co/kTpriURP6r

Today is Census Day! This is not a deadline, but a reference date to decide who should be
counted where. You can fill out the census by phone, mail, or online here [?]
my2020census.gov and learn more about key Census dates here [?]
2020census.gov/en/important-dates Although today is not a deadline, it is best to
respond as soon as you can. It is quick, easy, and incredibly important.

RT @LacyClayMO1: April 1 is census day which has been extended to April 15. Please

Respond to census questionnaire at https://t.co/zefOqWxvp9 using the pen number
received in the Mail. #census2020 #census #mo #stl https://t.co/N7zlc3WaSu

DOC 0002140
Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Rashida
Tlaib (D-MI-13) |
US House

Rep. Mark Green
(R-TN-7) | US
House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Rashida
Tlaib (D-MI-13) |
US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Jackie
Speier (D-CA-14)
| US House
Rep. Robin Kelly
(D-IL-2) | US
House

Rep. Kelly
Armstrong (R-
ND-1) | US
House

Rep. Ayanna
Pressley (D-MA-
7) | US House

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 243 of 266

According to the #2020Census map, #NY12 has reached a 29.1% self-response rate. We're
still a bit behind the NY average, let's keep working to get that number up! Please
encourage your family, neighbors, and friends to fill out their census forms and
#GetCountedNYC! https://t.co/lpLwwcHt0p

Today is Census Day! This is not a deadline, but a reference date to decide who should be
counted where. You can fill out the census by phone, mail, or online here [?]
https://t.co/HthycZKsPr and learn more about key Census dates here [?]
https://t.co/CVaGE8zPpd

RT @LtGovGilchrist: Today is #NationalCensusDay! Please remember to stay home, stay
safe, but #BeCounted by filling out your census today! https://t.co/wk880ywNrR

Don't forget to send in your census count today at 2020census.gov! #BeCounted [?]

RT @CensusCounts: Your vote matters. Your voice matters. Your census matters. Because
#EveryoneCounts - and that includes YOU! On #CensusDay, make sure you're counted in
the #2020Census so your community gets the resources and representation it deserves.
Learn more: https://t.co/LUMY4E2Oxw https://t.co/8rmOPkaazZ

RT @sharicedavids: It's #CensusDay! It's never been easier or safer to fill out the census.
You can do it online at https://t.co/s9wEDs6rvK, over the phone, or by mail. I'm filling
mine out right now - have you? https://t.co/vNu4eN4nyq

It's #CensusDay! | hope you're staying at home - and that you'll take a few minutes to
complete your 2020 census. It's critical that we gather this information NOW, so we can
fairly allocate resources and representation for the next ten years. #2020Census

1-Apr-20 Facebook Post #2020CensusDay

1-Apr-20 Facebook Post

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

TODAY at 3 pm PST - please join me and my colleagues for a tele town hall talking about
COVID-19 and the impacts to the 2020 Census. Assemblymember Marc Berman,
Assemblymember Kevin Mullin and San Mateo County Board of Supervisor Carole Groom
will be participating, as well as county census staff and a U.S. Census Bureau specialist.
There are three ways you can join us: 1) call 855-962-1455, 2) via Facebook at
https://facebook.com/CountyofSanMateo, or 3) visit https://cmo.smcgov.org/census-2020-
san-mateo-county. Everyone can complete the 2020 Census online, on the phone, or by
mail - in the comfort of your own home. Let's make sure we're all counted!

Did you know that BILLIONS in federal dollars are spent using automatic formulas based on
Census data? Be counted at 2020Census.gov so your community doesn't miss out!
#Census2020Day

RT @GOPoversight: #CensusDay2020 fact: Even if you haven't gotten your Census ID in the
mail yet, you can still take the census online....

This year, the #Census2020 is available online for the first time ever! Visit
https://t.co/WF3rA6cbiv to #ShapeYourFuture and complete your household's Census
form safely from your home in just 5 minutes.

DOC 0002141
Rep. Ayanna
Pressley (D-MA-
7) | US House

Rep. Ayanna
Pressley (D-MA-
7) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Raja
Krishnamoorthi
(D-IL-8) | US
House

Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 244 of 266

Today is #CensusDay, an opportunity to recognize the importance of a full and fair count of
our communities in the #2020census. #MA7 has historically been undercounted in the
census, but together, we have the power to change that. https://t.co/NlenbF9D3D

The census determines everything from how much funding our schools and hospitals get
to how much political representation we have. It's critical that everyone in our district gets
counted to ensure our communities get the resources & representation we deserve.
#WhyCensusMatters

EVERY person living in the US must be counted through the census every 10 years. The
#2020Census is our only chance in the next ten years to get a full and accurate count of
our communities. #WhyCensusMatters #Census2020 Fill yours out today!
https://t.co/2vrP44Bb2}

For the first time ever, the #2020Census is available online! Complete your household's
Census form safely from your home. It only takes a few minutes to #ShapeYourFuture!
More info here [?] https://t.co/IOLtiSO3F

Today is #CensusDay! The #2020Census determines how the federal gov distributes over
$1.5 trillion to communities across the country. Filling out the Census form is fast, easy,
and incredibly important for your community. Make sure you #GetCounted! Thread [?]
it's #CensusDay! | hope you're staying at home - and that you'll take a few minutes to
complete your 2020 census. It's critical that we gather this information NOW, so we can
fairly allocate resources and representation for the next ten years. #2020Census
#2020CensusDay https://t.co/mHIMkOhbO Carolyn B. Maloney (@CarolynBMaloney):
This week, my staff and | are using #SocialDistancing and working from home to help stop
the spread of #covidi9. In between meetings, | took a few minutes to do my #2020census
online! Have you done yours yet? It's so easy, and more important than ever.
#quarantinelife https://t.co/BSSQCDTTko

Right now, many of us are concerned about our state getting the funding it deserves. One
thing you can do to help is to fill out your 2020 Census to ensure you're counted and
illinois receives the support for which it qualifies. my2020census.gov

It's #CensusDay! @MayorOfLA and @AGBecerra - where you at? I've thrown down the
#CensusChallengeMy census Here are 5 more nominations: @GavinNewsom @kdeleon
@tedlieu @RepMaxineWaters @RepBarragan https://t.co/niLESIKU4A Rep. Jimmy Gomez
(@RepJimmyGomez): You've heard about the #PushUpChallenge & the
#IlceBucketChallenge but now it's time for my #2020CensusChallenge! Only takes 10min to
fill out a #2020Census form & bring federal funds to our community! | nominate
@AGBecerra @MayorOfLA @Alyssa_Milano @SantiagoAD53 @MariaEDurazo.
https://t.co/KaOPAjsTlv

RT @OversightDems: Happy #CensusDay2020! Chairs @RepMaloney & @RepRaskin sent a
letter to the @uscensusbureau recognizing #CensusDay, pledging support for ongoing
Census operations, & pressing for compliance w/ outstanding oversight requests on delays
caused by #coronavirus. https://t.co/CBOAkxV484

DOC 0002142
Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Brenda
Lawrence (D-MI-
14) | US House
Rep. Wm. Lacy
"Lacy" Clay (D-
Mo-1) | US
House

Rep. Paul Gosar
(R-AZ-4) | US
House

Rep. Paul Gosar
(R-AZ-4) | US
House

Rep. Glenn
Grothman (R-WI-
6) | US House
Rep. Jamie
Raskin (D-MD-8)
| US House

Rep. Jamie
Raskin (D-MD-8)
| US House

1-Apr-20 Tweet

1-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 245 of 266

RT @OversightDems: Happy #CensusDay2020! Chairs @RepMaloney & @RepRaskin sent a
letter to the @uscensusbureau recognizing #CensusDay, pledging support for ongoing
Census operations, & pressing for compliance w/ outstanding oversight requests on delays
caused by #coronavirus. https://t.co/Tc6eFjG3jM

RT @OversightDems: Happy #CensusDay2020! Chairs @RepMaloney & @RepRaskin sent a
letter to the @uscensusbureau recognizing #CensusDay, pledging support for ongoing
Census operations, & pressing for compliance w/ outstanding oversight requests on delays
caused by #coronavirus. https://t.co/Tc6eFjG3jM

Today is Census Day so be sure to fill out your Census questionnaire! Remember to use 1
form for all members of your residence. Let's get an accurate count in the #2020Census.

1-Apr-20 Facebook Post #EveryoneCounts -Team DeSaulnier

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

Today is Census Day so be sure to fill out your Census questionnaire! Remember to use 1
form for all members of your residence. Let’s get an accurate count in the #2020Census.
#EveryoneCounts -Team DeSaulnier https://t.co/koNsMXJOrB

RT @BarackObama: It's Census Day and we all have a crucial role to play. Filling out the
2020 Census determines what the next decade will look like for your community: your
roads, health care, schools, representation and more. Takes a few minutes by mail, phone
or online. https://t.co/KzxFJKavmM

RT @morethanmySLE: Today is Census Day! Spread the word about the importance of the
#2020Census So crucial. Takes only a FEW minutes. Thank you for your advocacy.
https://t.co/OBbcMtmFPf

ARIZONA: The census count impacts YOUR representation in Congress to funding for
education, infrastructure & health care. It's important to #BeCounted, so please complete
the census and remind your friends and family too! https://t.co/3mZGboZECL
https://t.co/4ld2Hj79TJ

RT @westerncaucus: Today is #CensusDay! The census affects everything from
representation in Congress to funding for land management, infrastructure & health care.
It's important to #BeCounted as Western & rural communities are often undercounted.
Complete the census at: https://t.co/yLvg9CVUwk

RT @GOPoversight: It's Census Day! The census count affects things from YOUR
representation in Congress to funding for education, infrastructure & health care. It's
important to #BeCounted, so please complete the census and remind your friends and
family to do it, too! https://t.co/153NXGdxXiP https://t.co/aOFYJvt4Td

Please complete the 2020 Census today! We are committed to a full census count in
Maryland's 8th District. During this challenging time, let's ensure every one of us is
counted.

Please complete the #2020Census today! We are committed to a full census count in
Maryland. During this challenging time, let's ensure every one of us is counted.

DOC 0002143
Rep. Paul Gosar
(R-AZ-4) | US
House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. James
Comer (R-KY-1)
| US House
Rep. Jamie
Raskin (D-MD-8)
| US House

Rep. Ro Khanna
(D-CA-17) | US
House

Rep. Chip Roy (R-

TX-21) | US
House

Rep. Ro Khanna
(D-CA-17) | US
House

Rep. Carol Miller
(R-WV-3) | US
House

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 246 of 266

RT @GOPoversight: It's Census Day! The census count affects things from YOUR
representation in Congress to funding for education, infrastructure & health care. It's
important to #BeCounted, so please complete the census and remind your friends and
family to do it, too! https://t.co/153NXGdxXiP https://t.co/aOFYJvt4Td

Please help support NYC 2020 Census, add a #Twibbon now! https://t.co/bdqtDeqfME

Please help support NYC 2020 Census, add a #Twibbon now! https://t.co/bdqtDeqfME
Today is Census Day, an important occasion to raise public awareness for Americans to
step up and be counted in our nation's population. Census data provides us with a

roadmap for allocating hundreds of billions of dollars annually in government services,
including investments in Kentucky's schools, roads and healthcare. It is important that
everyone take just a few minutes and fill out their census form - so that Kentucky's rural
counties and small towns are not left behind. Click the link below to fill out your census
and #BeCounted.

RT @CarrollCoMD: School lunches. Plans for highways. Support for firefighters and families
in need. Census results affect your community every day. https://t.co/fapOjzlunc
https://t.co/3KWaqneLGrz

Today is National Census Day! Remember to fill out the questionnaire you received in the
mail from the Census Bureau, either on paper, over the phone, or online, and get counted.
The results of the Census ensure fair representation by reapportioning the seats in the U.S.
House of Representatives and the electoral college for the next decade. The Census also
helps decide the distribution of federal spending throughout the country--that is taxpayer
money for public schools, hospitals, and other important community services from which
we all benefit. Federal law protects your responses and prohibits the government from
sharing your information with anyone, including immigration and law enforcement
agencies. The law also prohibits your responses from being used to deny or determine

your eligibility for government benefits. For questions, visit Census.gov or call my office at
408-436-2720. Get counted!

RT @GOPoversight: #CensusDay2020 fact: Even if you haven't gotten your Census ID in the
mail yet, you can still take the census online. 1. Go to https://t.co/153NXGdxXiP 2. Click
"Start Questionnaire" on the online form 3. Click the link that says, "If you do not have a
Census ID, click here" https://t.co/jegO1KOy5c

Today is #NationalCensusDay! Remember to fill out the questionnaire you received in the
mail from the Census Bureau, either on paper, over the phone, or online, and get counted.
https://t.co/oa8Fhi7oW2

RT @GOPoversight: It's Census Day! The census count affects things from YOUR
representation in Congress to funding for education, infrast...

DOC 0002144
Rep. Kelly
Armstrong (R-
ND-1) | US
House

Rep. Fred Keller
(R-PA-12) | US

House

Rep. Chip Roy (R-

TX-21) | US
House

Rep. Kelly
Armstrong (R-
ND-1) | US
House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. Alexandria
Ocasio-Cortez (D-

NY-14) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. Jimmy
Gomez (D-CA-
34) | US House

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Facebook Post

1-Apr-20 Tweet

1-Apr-20 Facebook Post

1-Apr-20 Tweet

31-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 247 of 266

it's Census Day! The census count affects education, infrastructure, health care, and much
more. It's important to Be Counted, so please complete the census and remind your
friends and family to do it, too!

RT @GOPoversight: It's Census Day! The census count affects things from YOUR
representation in Congress to funding for education, infrastructure & health care. It's
important to #BeCounted, so please complete the census and remind your friends and
family to do it, too! https://t.co/153NXGdxXiP https://t.co/aOFYJvt4Td

RT @GOPoversight: It's Census Day! The census count affects things from YOUR
representation in Congress to funding for education, infrastructure & health care. It's
important to #BeCounted, so please complete the census and remind your friends and
family to do it, too! https://t.co/153NXGdxXiP https://t.co/aOFYJvt4Td

RT @uscensusbureau: Today is Census Day! Help us spread the word about the importance
of the #2020Census. Make this image your profile pict...

it's Census Day! The Census is just 10 questions that takes just 10 minutes to complete.
The Census determines our community's funding and representation for the next 10 years.
Fill out the Census online, over the phone, or by mail. Visit https://my2020census.gov for
more information on how to get counted on this #CensusDay!

it's Census Day! The Census is just 10 questions that takes just 10 minutes to complete.
The Census determines our community's funding and representation for the next 10 years.
Fill out the Census online, over the phone, or by mail. Visit https://my2020census.gov for
more information on how to get counted on this #CensusDay!

April 1 is census day which has been extended to April 15. Please Respond to census
questionnaire at https://t.co/zefOqWxvp9 using the pen number received in the Mail.
#census2020 #census #mo #stl https://t.co/N7zlc3WaSu

It's Census Day! The Census is just 10 questions that takes just 10 minutes to complete.
The Census determines our community's funding and representation for the next 10 years.
Fill out the Census online, over the phone, or by mail. Visit https://my2020census.gov for
more information on how to get counted this #CensusDay!

it's Census Day! The Census is just 10 questions and takes just 10 minutes to complete -
but it determines our community's funding and representation for the next 10 years. Fill
out the census online, over the phone, or by mail. Go to https://t.co/k2CiIBSNHT
#CensusDay

RT @CACompleteCount: These toll free lines for #2020Census help are now open! [?] As of
3/12, all lines offer customer service support providing info about the Census and
assistance with the questionnaire. Visit this link to complete the form and learn more:
https://t.co/TSCkrd8RIX #EveryoneCounts https://t.co/Lk1I9xxhcq

DOC 0002145
Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Kelly
Armstrong (R-
ND-1) | US
House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Jimmy
Gomez (D-CA-
34) | US House
Rep. Jimmy
Gomez (D-CA-
34) | US House

Rep. Jimmy
Gomez (D-CA-
34) | US House
Rep. Carolyn
Maloney (D-NY-
12) | US House

31-Mar-20 Facebook Post

31-Mar-20 Facebook Post

31-Mar-20 Tweet

31-Mar-20 Facebook Post

31-Mar-20 Tweet

31-Mar-20 Facebook Post

30-Mar-20 Tweet

30-Mar-20 Tweet

30-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 248 of 266

it's Census Day! The Census is just 10 questions that take just 10 minutes to complete. The
Census determines our community's funding and representation for the next 10 years. Fill
out the Census online, over the phone, or by mail. Go to https://my2020census.gov for
more information on to get counted this #CensusDay!

Tomorrow is Census Day, so fill out your Census to participate. Use the address where you
live as of today and make sure to include all members of your residence. We all count!
#2020Census - TD

Tomorrow is Census Day, so fill out your Census to participate. Use the address where you
live as of today and make sure to include all members of your residence. We all count!
#2020Census - TD https://t.co/jbIrvUuJ1t

The 2020 Census matters for our future and our community! It affects: -Representation in
Congress -Small business -Education -Health care -Infrastructure Take the time to
#BeCounted. It only takes a few minutes online at http://My2020Census.gov.

RT @hansilowang: "Census Day" is on April 1, but don't be fooled: It's *not* a deadline like
Tax Day and *not* the only day to get your household counted. It's a reference date for
determining where U.S. residents should be counted -- generally, where they usually live
and sleep as of April 1.

As of today, the response rate for CA34 is lagging behind CA....21.3% to 34.1%! CA34 goes
from Hancock Park to Downtown, to Boyle Heights to Eagle Rock. The census determines
(for the next 10 years) where money from the federal government goes to help fund
hospitals, community clinics, education, emergency response and much more. If everyone
is not counted we won't get the money our population needs. Fill out the census today:
www.2020census.gov

RT @EmNewsDc: Rep. Gomez (D-LA) kickstarting a challenge for everyone to fill out the US
Census. Census day is April 1, but you should have started to see census mail earlier in
March. So, if you're bored in quarantine or working from home, fill out the form online, by
phone, or by mail! https://t.co/gqQwqWHCSEq

RT @EmNewsDC: Rep. Gomez (D-LA) kickstarting a challenge for everyone to fill out the US
Census. Census day is April 1, but you should have started to see census mail earlier in
March. So, if you're bored in quarantine or working from home, fill out the form online, by
phone, or by mail! https://t.co/qQwqWHCSEq

You can go online to https://t.co/s1WdvnNsPj to fill out the census today!

You've heard about the Push Up Challenge and the Ice Bucket Challenge, but now it's time
for my #2020CensusChallenge! It only takes 10 minutes to fill out a 2020 Census form and
help bring important federal funds to our community! And now, | nominate Attorney
General Becerra, Mayor Eric Garcetti, Senator Maria Elena Durazo, Alyssa Milano, and

30-Mar-20 Facebook Post Assemblymember Miguel Santiago to take part!

30-Mar-20 Tweet

This is also why they tried to rig the #2020census. Don't let them win. #StayAtHome and
fill out your census. #coronavirus #covid19nyc https://t.co/ZE5nno9FRt

DOC 0002146
Rep. Mark Green
(R-TN-7) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Jimmy
Gomez (D-CA-
34) | US House
Rep. Katie
Porter (D-CA-45)
| US House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Jimmy
Gomez (D-CA-
34) | US House

30-Mar-20 Tweet

30-Mar-20 Facebook Post

30-Mar-20 Tweet

30-Mar-20 Facebook Post

30-Mar-20 Tweet

30-Mar-20 Tweet

30-Mar-20 Facebook Post

30-Mar-20 Tweet

30-Mar-20 Tweet

30-Mar-20 Tweet

30-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 249 of 266

Don't forget to complete your census count online by Wednesday, April 1. It takes <10
minutes! #BeCounted https://t.co/8vY2gcga1R Oversight Committee Republicans
(@GOPoversight): The #2020Census: -ls required by the Constitution -ls a cornerstone of
representative government[?] -Guides federal funding -Needs more people to respond!
The process is quick, easy & online at: https://t.co/wsqK5sfeUC

For the first time in history, the Census is available online! Complete your household's
Census safely from home. It only takes a few minutes to shape your future! Fill out your
2020 Census - https://my2020census.gov

For the first time in history, the #2020Census is available online! Complete your
household's Census safely from home by going to https://t.co/QdQyRHgF gx. It only takes a
few minutes to #ShapeYourFuture! @ICountNM untNM #StayHomeSaveLives
https://t.co/6LMIUKFTyE

| nerded out with CBS about the census a few weeks ago, and the piece is finally live!
Though it didn't make the final edit, | was also asked during the interview how | get so
fired up about the census. Here's my answer: businesses, churches, schools, hospitals, and
every level of government use census data to make sure they're deploying resources in
ways that best serve our communities. | hope you'll read or watch this piece about the
importance of the census. Then, make sure you and your neighbors take 5 minutes of your
days to complete the census! https://www.cbsnews.com/news/the-2020-census-how-our-
nation-in-counting-on-us/

You can find more information about the census here: https://t.co/RFFdsKWhMz

| hope you'll take the time to read/watch this piece about how important the census is for
our communities. Then, make sure you and your neighbors all fill out the census to make
your voices count (literally)! https://t.co/IZZX7ym6Ke

| know there's a lot going on in our lives right now but remember: 1[?] The 2020 Census is
available online 2[?] You can complete your household's Census form safely from your
home by going to my2020census.gov 3[?] It only takes a few minutes to participate and
shape your future

| hope you'll read/watch this piece about how important the 2020 census is. Then, make
sure you and your neighbors fill out the census to make your voice count (literally)!
https://t.co/IZZX7ym6Ke

Learn more about the census here [?][?] https://t.co/RFFdsKWhMz

Grateful for the chance to nerd out with @CBSNews. Though it's not in the final piece, |
was asked how I can get so fired up the census. Here's how: this public treasure is used by
businesses, governments, and everyone in between to serve our community.
https://t.co/IZZX7ym6Ke

| know there's a lot going on in our lives right now but remember: 1[?] The #2020Census is
available online 2[?] You can complete your household's Census form safely from your
home by going to https://t.co/afBBSCtZTG 3[?] It only takes a few minutes to participate
& #ShapeYourFuture https://t.co/EfQI8YHTp1

DOC 0002147
Rep. Carol Miller
(R-WV-3) | US
House

Rep. Carol Miller
(R-WV-3) | US
House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Katie
Porter (D-CA-45)
| US House

Rep. Jamie
Raskin (D-MD-8)
| US House

Rep. Jamie
Raskin (D-MD-8)
| US House

Rep. Greg
Steube (R-FL-17)
| US House

Rep. Greg
Steube (R-FL-17)
| US House

Rep. Robin Kelly
(D-IL-2) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Carolyn
Maloney (D-NY-
12) | US House

30-Mar-20 Facebook Post

30-Mar-20 Tweet

29-Mar-20 Tweet

29-Mar-20 Tweet

28-Mar-20 Facebook Post

28-Mar-20 Facebook Post

28-Mar-20 Tweet

27-Mar-20 Tweet

27-Mar-20 Facebook Post

27-Mar-20 Tweet

26-Mar-20 Tweet

26-Mar-20 Tweet

26-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 250 of 266

With the extra time at home, take a minute to complete the census! Every single West
Virginian deserves to have their voice heard. The census is the only way to ensure every
citizen is represented in our government. https://2020census.gov/

With the extra time at home, take a minute to complete the census! Every single West
Virginian deserves to have their voice heard. The census is the only way to ensure every
citizen is represented in our government.https://t.co/SKeHwnb2KE

Complete your census today here [?] https://t.co/OWYveBkKn5

The census is a public treasure, and it's our collective information--hijacking nonpartisan
public trust in the census for personal or political gain is unconscionable.
https://t.co/AXXfO7WZaU

Join UC Irvine School of Social Sciences for a live virtual discussion [?] UCI Counts: The
importance of the Census 2020 on Tuesday, March 31 at noon. Expert panelists from
community, law, and academia will explore how individuals can create national impact.
Info here [?] https://bit.ly/33N51Ti

Way to go, Maryland! Our state's response to the 2020 Census is higher than the national
average, and the 8th Congressional District is leading the way in the state. Check it out, go
on-line when you get your notice, and let's all do our part to get to 100%!

Way to go, Maryland! Our state's response to the 2020 Census is higher than the national
average, and the 8th Congressional District is leading the way in the state. Check it out, go
on-line when you get your notice & let's all do our part to get to 100%!
https://t.co/Ot40BwLUzr https://t.co/A3fqC7zCOi

You can now fill out your U.S. 2020 Census online! | encourage everyone to participate in
this important survey. https://t.co/SKzcf4OcYP

You can now fill out your U.S. 2020 Census online! | encourage everyone to participate in
this important survey. https://my2020census.gov/

RT @uscensusbureau: Census data impacts programs that affect our lives in many ways--
big and small. https://t.co/LVqwnLPfgA https://t.co/MsPZqdgSmO

#SocialDistanacing? Fill out your #2020Census from home! Our communities rely on the
Census for hospitals, health care, schools, roads, infrastructure and programs our families
rely on. Our families and communities are counting on you! https://t.co/NvKyTfPmhY

RT @OversightDems: Just a reminder while you #StayHome: Complete your 2020 #Census
online by phone, desktop or portable device! [?][?] Without your participation in the
#2020Census, your community could lose MILLIONS of $S for your schools, roads,
emergency services and SO. MUCH. MORE. https://t.co/OawWw90ShOus

According to the #2020Census Response Rate Map #NY12 has reached a 19.9% self-
response rate. Let's keep working to get that number up. Please encourage your family,
neighbors, and friends to fill out their census forms and #GetCounted!

DOC 0002148
Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Greg

Steube (R-FL-17)

| US House
Rep. Brenda

Lawrence (D-MI-

14) | US House

Rep. Jim Cooper

(D-TN-5) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
Mo-1) | US
House

Rep. Jim Cooper

(D-TN-5) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Jim Cooper

(D-TN-5) | US
House

Rep. Ro Khanna

(D-CA-17) | US
House
Rep. Carolyn

Maloney (D-NY-

12) | US House

26-Mar-20 Facebook Post

26-Mar-20 Facebook Post

26-Mar-20 Facebook Post

25-Mar-20 Tweet

25-Mar-20 Facebook Post

25-Mar-20 Tweet

25-Mar-20 Tweet

23-Mar-20 Facebook Post

23-Mar-20 Tweet

22-Mar-20 Tweet

22-Mar-20 Facebook Post

20-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 251 of 266

Our communities rely on the Census for hospitals, health care, schools, roads,
infrastructure and programs our families rely on. Since we're spending more time at
home, it's a great time to fill out your 2020 Census. Our families and communities are
counting on you!

Our communities rely on the Census for hospitals, health care, schools, roads,
infrastructure and programs our families rely on. Since we're spending more time at
home, it's a great time to fill out your 2020 Census. Our families and communities are
counting on you!

You can now fill out you U.S. 2020 Census online! | encourage everyone to participate in
this important survey. https://my2020census.gov/

If there is one thing we can all agree on, it is that taking the 2020 Census is a win-win for
our #MI14 community and the State of Michigan. Please take 10 minutes to complete the
#2020Census today at https://t.co/xrayTkup7D.

The #2020Census is still happening. | did mine this week and it was quick and easy. While
everyone is at home, complete your census so we will have an accurate count. Please
encourage friends, family, colleagues & neighbors to respond: https://my2020census.gov/
RT @dberrygannett: . @LacyClayMO1 said community groups and lawmakers learned the
hard lesson about not doing enough to get people to respond to the 2010 Census so
they're ramping up efforts this time. "That's why I'm all in,” he said.
https://t.co/I7X8TE8ilw, @TheBlackCaucus, #2020Census

The #2020Census is still happening. | did mine this week and it was quick and easy. While
everyone is at home, complete your census so we will have an accurate count:
https://t.co/zgHSOPeYfy. Please encourage friends, family, colleagues & neighbors to
respond!

Glad the Census Bureau heeded our call to extend the submission deadline for the 2020
Census.

Glad the Census Bureau heeded our call to extend the submission deadline.
#CoronavirusUpdate #2020Census

RT @MetroSchools: The #2020Census count impacts vital services we provide to our
students, when school is in session & especially during crisis events like tornado relief and
pandemic. Fill out your Census & you will provide a direct support to 86,000 students.
https://t.co/t5KlerifvH https://t.co/R5cl3SbuyR

Every 10 years, California uses the census to redraw Congressional districts.
Gerrymandering is a huge issue in modern politics - speak up and get counted!

A small piece of positive news: #2020census responses are up over those from 2010.
Thank you to everyone who is self-responding to the census online. Keep it up! #covidi9
#QuarantineLife https://t.co/qSOSiuslhk

DOC 0002149
Rep. Alexandria

Ocasio-Cortez (D-

NY-14) | US
House
Rep. Alexandria

Ocasio-Cortez (D-

NY-14) | US
House
Rep. Alexandria

Ocasio-Cortez (D-

NY-14) | US
House
Rep. Ayanna

Pressley (D-MA-

7) | US House
Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Jamie

Raskin (D-MD-8)

| US House

Rep. Ro Khanna

(D-CA-17) | US
House
Rep. Carolyn

Maloney (D-NY-
12) | US House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

20-Mar-20 Tweet

20-Mar-20 Tweet

20-Mar-20 Tweet

19-Mar-20 Facebook Post

19-Mar-20 Tweet

19-Mar-20 Tweet

19-Mar-20 Facebook Post

18-Mar-20 Tweet

18-Mar-20 Facebook Post

18-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 252 of 266

For more information on COVID-19 and the Census go to https://t.co/ecAWCyeaVS. And,
don't forget, now is the perfect time to fill out your Census form online:
https://t.co/k2CilCap6t

We are also asking the Census Bureau to extend the enumeration period by at least 3
months. | encourage everyone to self-report online now at https://t.co/k2CilCap6t. The
Census will determine your community's funding and representation for the next decade.
https://t.co/yQfBqk2PdO

We recently held our first virtual town hall, with presentations on the Census and COVID-
19 from experts at @nycHealthy, @NYCSchools, and the US & NYC Census Bureau. Here
are some of the highlights....

** Join us here at 5:30 for a Facebook Live conversation about the 2020 Census** Then
commit to be counted & protect public health by completing the census online, over the
phone or by mail. Join the #CensusChallenge today!

The #2020census has suspended field operations for the next two weeks - but you can still
self-report online. If you haven't received your 12-digit code, just look your address up on
the census website! https://t.co/mOjpUAQooh

RT @CarrollCoMD: Many of use are social distancing and self quarantined. Take this time
to fill out your Census 2020. Do it online at https://t.co/fapOjzlunc https://t.co/rSQSJIpV2V
Check your mail, CA-17. You should have received a questionnaire from the Census Bureau,
with directions to respond to the 2020 Census either on paper, over the phone, or online,
and get counted. The results of the Census ensure fair representation by reapportioning
the seats in the U.S. House of Representatives and the electoral college for the next
decade. The Census also helps decide the distribution of federal spending throughout the
country--that is taxpayer money for public schools, hospitals, and other important
community services from which we all benefit. Federal law protects your responses and
prohibits the government from sharing your information with anyone, including
immigration and law enforcement agencies. The law also prohibits your responses from
being used to deny or determine your eligibility for government benefits. For questions,
visit Census.gov or call my office at 408-436-2720. Get counted!

RT @dberrygannett: . @RepMaloney of @OversightDems urged people to respond to
Census online, by mail or by phone. "By responding now, you will ensure that the Census
Bureau does not need to send a Census worker to your door," she said. #2020Census
Have you received your Census 2020 invitation yet? Filling out your census only takes 10
minutes & it's more important now than ever. This census will determine public health
funding for your community for the next decade. Ha recibido su invitacion para el Censo
2020? Llenar su cuestionario solo toma 10 minutos y es mas importante que nunca. El
censo determinara los fondos que su comunidad recibira para servicios de salud publicos
para los proximos 10 anos. Learn more / Aprenda mas[?]

The Census Bureau must extend the Census deadline so that all our communities can be
counted. #Census2020 #MakeMyFamilyCount #CoronavirusUpdate

DOC 0002150
Rep. Brenda
Lawrence (D-MI-
14) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Fred Keller
(R-PA-12) | US
House

Rep. Debbie
Wasserman
Schultz (D-FL-23)
| US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Ayanna
Pressley (D-MA-
7) | US House

Rep. Ro Khanna

(D-CA-17) | US
House
Rep. Carolyn

Maloney (D-NY-
12) | US House
Rep. Jim Cooper

(D-TN-5) | US
House

Rep. Ro Khanna
(D-CA-17) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

18-Mar-20 Tweet

18-Mar-20 Tweet

18-Mar-20 Tweet

18-Mar-20 Tweet

18-Mar-20 Tweet

18-Mar-20 Tweet

18-Mar-20 Tweet

18-Mar-20 Tweet

16-Mar-20 Tweet

16-Mar-20 Tweet

15-Mar-20 Tweet

14-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 253 of 266

#Census2020 is underway! Given the current public health crisis, one of the safest ways to
respond is online - responding online NOW ensures that census employees won't have to
knock on your door in the coming months. Do your part because #WeCount [?]
https://t.co/LDUgqf56pa

RT @hansilowang: 4. "By responding now, you will ensure that the Census Bureau does
not need to send a census worker to your door,” @RepMaloney (D-N.Y.), House
@OversightDems chair, says in statement encouraging households to do #2020Census on
their own during temporary pause in field operations https://t.co/oa5QkaPf3M

Have you received your #Census2020 invitation yet? Filling out your census only takes 10
minutes & it's more important now than ever. This census will determine public health
funding for your community for the next decade. #MakeMyFamilyCount Learn more [?]
https://t.co/vfwt4vETIi

RT @uscensusbureau: In support of guidance on slowing the spread of #COVID19,
#2020Census field operations are suspended for 2 weeks until Apr 1 to help protect the
health & safety of the public, our employees, & everyone in the hiring process for temp
census taker positions. https://t.co/A5IVD62prQ https://t.co/pPY5ZAbIq2

Have you received your #Census2020 invitation yet? Filling out your census will only take
10 minutes of your time - & it's more important now than ever. This census will determine
public health funding for your community for the next decade. Learn more [?]
https://t.co/BHKxgZZTg4

It's never been easier or safer to fill out the census. #Census2020 is available: online [?]by
phone [?Jor by mail Make sure you #GetCounted! https://t.co/o7PleSnSrd

Have you received your #Census2020 invitation? Given the current #publichealth crisis, it's
more important now than ever to participate. This census will help determine public
health funding for our communities for the next decade. You can respond by phone: 844-
330-2020 #WeCount

Federal law prohibits the government from sharing your Census responses with anyone,
including immigration and law enforcement agencies. Your responses also cannot be used
to deny or determine your eligibility for government benefits #Census2020
https://t.co/hNwAlsWZow

As we work to muster the resources we need to fight #covid19, remember - the
#2020census will determine funding, resources and representation for the next ten years.
Complete your census online NOW. It's simple, fast and SO important! #GetCountedNYC
https://t.co/4ZpMItCRLI

RT @yihyun_jeong: How will tornado displacement and coronovirus concerns impact 2020
U.S. Census in Nashville as count gets underway? https://t.co/J4mu7ECJXD via
@tennessean

Medicaid. Head Start. SNAP. Fire departments. Hospitals. All of these services in #CA17
depend on an accurate census count. #Census2020

RT @KatyTurNBC: Just got the 2020 Census in the mail and filled it out. Since we're all

inside now, keep your eyes out for yours. You don't want your city to miss out the
necessary federal funds and representation in Congress.

DOC 0002151
Rep. Katie
Porter (D-CA-45)
| US House

Rep. Carolyn
Maloney (D-NY-

14-Mar-20 Tweet

12) | USHouse 14-Mar-20 Facebook Post

Rep. Carolyn

Maloney (D-NY-

12) | USHouse 14-Mar-20 Tweet
Rep. Alexandria

Ocasio-Cortez (D-

NY-14) | US

House 14-Mar-20 Tweet
Rep. Alexandria

Ocasio-Cortez (D-

NY-14) | US
House 14-Mar-20 Tweet
Rep. Carolyn

Maloney (D-NY-

12) | USHouse 14-Mar-20 Tweet
Rep. Alexandria

Ocasio-Cortez (D-

NY-14) | US

House 14-Mar-20 Tweet
Rep. Alexandria

Ocasio-Cortez (D-

NY-14) | US

House 14-Mar-20 Tweet
Rep. Debra

"Deb" Haaland

(D-NM-1) | US

House 13-Mar-20 Facebook Post

Rep. Rashida
Tlaib (D-MI-13) |
US House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House 13-Mar-20 Tweet
Rep. Katie
Porter (D-CA-45)
| US House

13-Mar-20 Tweet

13-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 254 of 266

RT @CAgovernor: The #2020Census invitations have been mailed! This is the first census
that will be primarily online. That means you can participate from anywhere you access the
internet. For more information >[?] @CACensus #EveryoneCounts #CaliforniaForAll
https://t.co/kILUm8dokh

Fake census communications could harm the accuracy of the #2020census. I'm glad the

RNC has finally committed to stop using this deceptive mailer technique, and hope they
see their commitment through.

Fake census communications could harm the accuracy of the #2020census. I'm glad the

RNC has finally committed to stop using this deceptive mailer technique, and hope they
see their commitment through. https://t.co/K71q7TD54Y

Our monthly town hall is underway. Join us for information on the Census and COVID-19.
https://t.co/jRANOTeSOH

Our NY14 tele-town hail is starting NOW with experts from: NYC Dept of Health NYC Dept
of Ed US & NYC Census Bureau. You can follow along with the FB livestream:
https://t.co/BOAGTAShwd

If you're at home, self-isolating, and already completed the #2020census online, here are
some other ways to spend your time. #covid_19 #coronavirus #saturdaythoughts (But
complete your census online, first!) https://t.co/pzHGlgteCM

Attention NY-14 Our Census & Coronavirus tele-town hall is starting at 2pm. It will be
hosted on Zoom & FB Live. Zoom stream will have live closed captioning accessibility &
Spanish translation (current tech limits us to 1 language atm) RSVP info is available
@RepAOc.

Our monthly town hall is today! We'll be doing it virtually to protect the health of our most
vulnerable communities. There will be presentations and Q&A on the Census and COVID-
19. You can sign up here: https://t.co/jRANOTeSOH

The Census is critical to funding for hospitals, schools, roads infrastructure, and programs
we all rely on, but New Mexico has been undercounted in the past. It's going to take all of
us working together to make sure New Mexico gets its fair share of resources for our
families

RT @RepKatiePorter: While I'm disappointed this was even being done in the first place,
I'm glad that @GOP has announced they'll stop the deceptive mailers. This is why |
conduct aggressive oversight: to protect everyday Americans and our shared institutions
like the census.

The #Census is critical to funding for hospitals, schools, roads infrastructure, & programs
we all rely on, but New Mexico has been undercounted in the past. It's going to take all of
us working together to make sure we get our fair share of resources for our families
https://t.co/Xw5rs4Eznq

For those who haven't been following along, | highlighted the issue with these census
scams in a hearing with the Census Director last month and also called on him to do
something about this. WATCH >> https://t.co/x6HXKYSYIP

DOC 0002152
Rep. Katie
Porter (D-CA-45)
| US House

Rep. Rashida
Tlaib (D-MI-13) |
US House

Rep. Wm. Lacy
"Lacy" Clay (D-
MoO-1) | US
House

Rep. Gerry
Connolly (D-VA-
11) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Jamie
Raskin (D-MD-8)
| US House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. Jamie
Raskin (D-MD-8)

| US House

Rep. Jimmy
Gomez (D-CA-
34) | US House

13-Mar-20 Tweet

13-Mar-20 Tweet

13-Mar-20 Tweet

13-Mar-20 Tweet

13-Mar-20 Tweet

13-Mar-20 Tweet

13-Mar-20 Tweet

13-Mar-20 Facebook Post

13-Mar-20 Tweet

12-Mar-20 Facebook Post

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 255 of 266

While I'm disappointed this was even being done in the first place, I'm glad that @GOP has
announced they'll stop the deceptive mailers. This is why | conduct aggressive oversight: to
protect everyday Americans and our shared institutions like the census.
https://t.co/Z4kdvFC7IY

RT @AAIUSA: Join Rep @RashidaTlaib +other community advocates in ensuring your
#2020Census form is filled out accurately to ensure all #ArabAmericans are counted. By
March 18, your 1st Census mailing will be in your mailbox! If you have any questions call us
at 833-3DDOUNI or 833-333-6864! https://t.co/Estq61RvJB

Census letters will arrive at households between March 12 - 20th. Nine easy questions,
totally secure. You can respond online, by mail or by phone. $1.5 trillion in annual federal
funding at stake. Everyone counts...and everyone deserves to be counted! #Census2020
#CompeteCount https://t.co/3qr5pfwgkk

RT @OversightDems: #BREAKING: @GOP agrees to stop sending fake #Census mailers just
1 wk after Chairwoman @repmaloney, Subcmte Chairs @RepRaskin & @GerryConnolly,
@RepKatiePorter sent a letter to @GOPChairwoman requesting immediate termination of
their deceptive practices. https://t.co/zcOuJSISUO

RT @OversightDems: .@GOP's decision also comes one day after Chairwoman
@RepMaloney & @RepAnnaEshoo introduced legislation to prohibit non-gov groups from
sending deceptive census mailers. We must maintain the accuracy and integrity of the
#2020Census. Read more: https://t.co/QlicpgEfLEC

RT @OversightDems: #BREAKING: @GOP agrees to stop sending fake #Census mailers just
1 wk after Chairwoman @repmaloney, Subcmte Chairs @RepRaskin & @GerryConnolly,
@RepKatiePorter sent a letter to @GOPChairwoman requesting immediate termination of
their deceptive practices. https://t.co/zcOuJSISUO

RT @OversightDems: #BREAKING: @GOP agrees to stop sending fake #Census mailers just
1 wk after Chairwoman @repmaloney, Subcmte Chairs @RepRaskin & @GerryConnolly,
@RepKatiePorter sent a letter to @GOPChairwoman requesting immediate termination of
their deceptive practices. https://t.co/zcOuJSISUO

Join the Office of Representative Ocasio-Cortez for our Virtual Town Hall on Saturday,
March 12, 2020 from 2:00pm - 3:30pm EST. We will discuss updates surrounding COVID-19
and the importance of the Census. There will be an opportunity for a Q&A. To submit
questions early please email aoc.townhall@mail.house.gov. Please register in advance
using the following link: https://zoom.us/webinar/register/WN__ew-xc3CS60Glyi4t-01FQ.
You may also dial in via: +1 669 900 6833, Webinar ID: 714 466 317. The webinar will also
be livestreamed on Facebook. *Please note Spanish language translation will be available
only on the latest version of Zoom. *Nota: para acceder los servicios de traduccion,
necesitas descargar la ultima version de Zoom.

RT @ramsberry1: .@OversightDems says the RNC has agreed to stop sending out
fundraising mailers that resemble 2020 fake census documents. https://t.co/SHfxXfgedel
Not participating in the 2020 Census can have devastating consequences for our
communities. For those limiting their face-to-face interactions, you can be counted in this
process through the phone, mail or online! Visit my2020census.gov to make sure your
voice is heard!

DOC 0002153
Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Jamie
Raskin (D-MD-8)
| US House
Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn

Maloney (D-NY-
12) | US House
Rep. Alexandria

Ocasio-Cortez (D-

NY-14) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

12-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 256 of 266

RT @mmecauliff: Not to be lost in all the news, Carolyn Maloney went postal on the RNC
today. She rolled out a bill that would pull their direct-mail permits if they send any more
fake Census mailers. That would hurt. https://t.co/u8ESxUoa4w

The #2020Census is a incredible, once in a decade, opportunity that determines funding
and representation for our communities. I'm committed to making sure EVERYONE is
counted & knows the importance of completing the Census. #MakeNYCount #GetCounted
https://t.co/SisnhoAAtX

Out of an abundance of caution, my office will no longer be hosting #2020Census pop-up
hours. My staff will still be able to assist with your census questions via email & are
committed to ensuring you #GetCounted! Please email: NYi2CensusHelp@mail.house.gov

RT @krqe: Census count online portal now open https://t.co/3gitcp6qiq #abq
#albuquerque

RT @NYcounts2020: Today is the Day! See below for the #2020 Census phone numbers!
#NYCounts2020 #GetCountedNYC https://t.co/BK2789ZYyd

RT @hansilowang: NEW: @RepMaloney (D-NY) & @RepAnnaEshoo (D-Calif.) intro pair of
bills to try to curb census disinfo. "Census Form Integrity Act" would ban non-fed agencies
from mailing envelopes marked "census" or "official" but not labelled as "not a gov't
document" https://t.co/BAPHfOUnsd https://t.co/zbNGmg3qz2

RT @RepDavidEPrice: As NC's sole appropriator, | know firsthand the importance of an
accurate census. | joined @RepJoseSerrano @RepMaloney & @RepRaskin in a letter to
@SecretaryRoss to address the effects COVID19 could have on the 2020 Census. I'm
committed to #MakeNCCount https://t.co/4kZZOdvsr1

For the first time ever the Census is available online! You can fill out the #2020Census and
#GetCounted from home. Visit: https://t.co/WKFat3bMjl

Today, you will receive an invitation from the @uscensusbureau to fill out your
#2020Census form online, by phone, or mail. Filling out the Census form is fast, easy, and
incredibly important for your community. Make sure you #GetCounted! Thread [?]

RT @RepDavidEPrice: As NC's sole appropriator, | know firsthand the importance of an
accurate census. | joined @RepJoseSerrano @RepMaloney & @RepRaskin in a letter to
@SecretaryRoss to address the effects COVID19 could have on the 2020 Census. I'm
committed to #MakeNCCount https://t.co/4kZZOdvsr1

Census2020 starts today! You can now self-report online at https://t.co/k2CilCap6tYour
response is confidential. Everyone should participate, regardless of status. The Census
determines your community's representation and fed funding for the next 10 years! Let's
#GetCountedNYC

Shape your future with the #2020Census. Today households will begin receiving the
invitation to respond to the Census questionnaire. Respond online, by mail, or by phone.

12-Mar-20 Facebook Post Being counted is easier than ever!

DOC 0002154
Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Alexandria
Ocasio-Cortez (D-

NY-14) | US
House
Rep. Carolyn

Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Alexandria
Ocasio-Cortez (D-
NY-14) | US
House

Rep. Wm. Lacy
"Lacy" Clay (D-
Mo-1) | US
House

Rep. Jamie
Raskin (D-MD-8)
| US House
Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Ro Khanna
(D-CA-17) | US
House

12-Mar-20 Tweet

12-Mar-20 Facebook Post

12-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 257 of 266

Shape your future with the #2020Census. Today households will begin receiving the
invitation to respond to the Census questionnaire. Respond online, by mail, or by phone.
Being counted is easier than ever! #Census2020 https://t.co/4L5srS4DCl

Census 2020 starts today! You can self-report online at my2020.census.gov. Remember to
account for all the members of your household. Everyone should participate, regardless of
status. The Census determines your community's representation and federal funding for
the next 10 years! Let's #GetCountedNYC!

Data from the census helps allocate funding for medical care, disease prevention and
scientific research, & is esp important when we're facing threats like #coronavirus. Make
sure your entire household is represented in America's #2020census. Link:
#GetCountedNYC https://t.co/nU39QHv408

ANNOUNCEMENT: My NYC office is officially registered as a Census pop-up site! Starting
tomorrow, NYers can stop my office 5 days a week & receive assistance filling out their
#2020Census forms. Language assistance in Spanish & Mandarin also available!

11-Mar-20 Facebook Post #GetCounted #MakeNYCount

11-Mar-20 Tweet

11-Mar-20 Facebook Past

10-Mar-20 Tweet

10-Mar-20 Tweet

99-Mar-20 Tweet

7-Mar-20 Tweet

ANNOUNCEMENT: My NYC office is officially registered as a Census pop-up site! Starting
tomorrow, NYers can stop my office 5 days a week & receive assistance filling out their
#2020Census forms. Language assistance in Spanish & Mandarin also available!
#GetCounted #MakeNYCount https://t.co/mxXeOXMYk8f

The Office of Representative Alexandria Ocasio-Cortez will host this month's town hall
virtually on Saturday, March 14, 2020 from 2-3:30pm EST*. We will have presentations on
the coronavirus and the upcoming census from the NYC Department of Health and Mental
Hygiene, NYC Department of Education, NYC Census2020 and United States Census
Bureau. There will also be an opportunity for Q&A. Please register in advance using the
following link: https://zoom.us/webinar/register/WN__ew-xc3CS60Glyi4t-O1FQ. If you
need help registering, please call our district office at 718-662-5970. After registering, you
will receive a confirmation email containing information about joining our Virtual Town
Hall. *Please note that this will be a virtual town hall in order to protect the health of our
most vulnerable communities.

RT @OversightDems: #2020Census is our nation's first online census & social media has a
huge role to play in ensuring a fair + accurate count. W/ trillions of SSS at stake,
disinformation on social media could have a real impact on communities- on our funding,
our services and our representation.

RT @AARPMD: Is it the Census or a Scam? Here is the link for the livestream of this
mornings press conference on Census Fraud beginning at 10 am: https://t.co/tRZHVNNJ23
https://t.co/8NKD8XfXsX

RT @NMCounties33: @NMCounties33 Past President Lea County Commissioner Rebecca
Long and NM delegates discussing climate change affects on oil & gas, infrastructure,
behavioral health, Census count, etc with our NM congressional delegation in DC.
@NACoTweets #CountiesMatter https://t.co/SwRC8hyAly

The 2020 census will decide how much money our public schools get, where to build new
jobs, and how much funding to put toward improving our neighborhoods. We only get this
chance every 10 years, so lets make it count. https://t.co/aelVrHnzHK

DOC 0002155
Rep. Ro Khanna

(D-CA-17) | US
House
Rep. Carolyn

Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Robin Kelly

(D-IL-2) | US
House
Rep. Gerry

Connolly (D-VA-
11) | US House

Rep. Rashida
Tlaib (D-MI-13) |
US House

Rep. Jamie
Raskin (D-MD-8)
| US House

Rep. Jamie
Raskin (D-MD-8)
| US House
Rep. Gerry
Connolly (D-VA-
11) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House

7-Mar-20 Facebook Post

6-Mar-20 Tweet

6-Mar-20 Tweet

6-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Facebook Post

5-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 258 of 266

The 2020 census will decide how much money our public schools get, where to build new
jobs, and how much funding to put toward improving our neighborhoods. We only get this
chance every 10 years, so lets make it count.

RT @hansilowang: Dear Fellow Journalists, I've boiled down my three years on the
#2020Census beat into a one-page tip sheet to help you help the public make sense of the
census. Let's get the facts straight and stop adding to the misinformation. DOWNLOAD
PDF HERE https://t.co/jFjdicgiJd

In 2010, | led the effort to ban the fake RNC Census mailers. Now, the RNC is back with yet
another deceptive fundraising pitch disguised as a #2020Census form. I'm working to
ensure Republicans can NEVER undermine the Census for their political gain.
https://t.co/BNW2e2Ivwz

In 2010, | led the effort to ban the fake RNC Census mailers. Now, the @RNC is back with
another deceptive fundraising pitch disguised as a #2020Census form. I'm working to
ensure Republicans can NEVER undermine the Census for their political gain.
https://t.co/BNW2e2Ivwz

Did you know that, by law, Census data must be kept confidential and cannot be traced
back to any individual? The Census CANNOT share data with other government agencies or
outside groups. #Census2020

The Republican National Committee has been sending out fundraising mailers that
intentionally resemble official Census documents. These tactics are outrageous. The
Census is far too important to be tainted by this kind of deception. Today, we gave the
RNC one week to inform us that they have put an end to this dangerous con.
https://connolly.house.gov/news/documentsingle.aspx? DocumentID=3759

RT @OversightDems: #RNC mailers disguised as "census" questionnaires are an old GOP
tactic to keep Americans from filling out the #2020Census. Chair @RepMaloney,
@RepRaskin, @gerryconnolly, and @repkatieporter demanded the RNC stop this ploy to
ensure everyone #getscounted. https://t.co/w1lgPTAUngN

RT @GerryConnolly: These Republican tactics are outrageous. The Census is far too
important to be tainted by this kind of deception. Today, @RepMaloney, @RepRaskin,
@RepKatiePorter, and | gave the #RNC one week to confirm they will stop this dangerous
con. https://t.co/VmpOYcHTDe

RT @OversightDems: #RNC mailers disguised as "census" questionnaires are an old GOP
tactic to keep Americans from filling out the #2020Census. Chair @RepMaloney,
@RepRaskin, @gerryconnolly, and @repkatieporter demanded the RNC stop this ploy to
ensure everyone #getscounted. https://t.co/w1lgPTAUngN

These Republican tactics are outrageous. The Census is far too important to be tainted by
this kind of deception. Today, @RepMaloney, @RepRaskin, @RepKatiePorter, and | gave
the #RNC one week to confirm they will stop this dangerous con.

RT @OversightDems: #RNC mailers disguised as "census" questionnaires are an old GOP
tactic to keep Americans from filling out the #2020Census. Chair @RepMaloney,
@RepRaskin, @gerryconnolly, and @repkatieporter demanded the RNC stop this ploy to
ensure everyone #getscounted. https://t.co/wilgPTAUngN

DOC 0002156
Rep. Wm. Lacy
"Lacy" Clay (D-
Mo-1) | US
House

Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Carolyn
Maloney (D-NY-
12) | US House

Rep. Carolyn
Maloney (D-NY-
12) | US House
Rep. Raja
Krishnamoorthi
(D-IL-8) | US
House

Rep. Raja
Krishnamoorthi
(D-IL-8) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Debra
"Deb" Haaland
(D-NM-1) | US
House

Rep. Carolyn
Maloney (D-NY-
12) | US House

5-Mar-20 Facebook Post

5-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Facebook Post

5-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Tweet

5-Mar-20 Facebook Post

4-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 259 of 266

"While we're gratified that Facebook shut down Trump's attempt to sow confusion about
how and when to participate in the 2020 Census, it's disturbing that the ads weren't
immediately removed" Gupta said in a statement Thursday afternoon."

RT @vanitaguptaCR: This is unacceptable. @civilrightsorg helped Facebook craft a robust
census interference policy, but the company won't take down deceptive ads that clearly
violate it. Facebook must take the ads down immediately and actually enforce its own
policy moving forward. https://t.co/1zixJT8SuE

RT @CAPAC: Communities of color are particularly at risk of an undercount. This morning
@CAPAC hosted a press conference w/ @TheBlackCaucus, @HispanicCaucus, &
Democratic leadership to urge everyone to take part in the census. Representation &
federal SS are at stake https://t.co/BGRbTaNfQy

RT @dberrygannett: . @RepMaloney holds up a Census toolkit as she and other Democrats
call on the public to reply to #2020Census. https://t.co/qUdQf8bAHQ

RT @OversightDems: #DidYouKnow: @OversightDems have held 4 hearings on
#2020Census readiness over the last year? Chairwoman @RepMaloney is committed to
continuing the late Chairman Cummings’ work to ensure a full, fair and accurate #census .
https://t.co/OEW3vQwWBwF

Ensuring an accurate #census count is essential to our democracy, including
allocatingcommunity resources and funding for schools. Make sure your voice is heard in
the #Census2020, especially if you live in one of our harder-to-reach areas.
https://2020census.gov/en/ways-to-respond. html

Ensuring an accurate #census count is essential to our democracy, including
allocatingcommunity resources and funding for schools. Make sure your voice is heard in
the #Census2020, especially if you live in one of our harder-to-reach areas.
https://t.co/S5n9Vdi33Nu https://t.co/SGoOhJn6fL

"Be sure to include children born in 2020 on your Census forms" -@RepkKClark, Vice Chair
@HouseDemocrats #MakeMyFamilyCount #2020Census https://t.co/UXLOnN9W9rQ

"The #Census count influences basic services like classroom size & trash pick up" -
@Repleffries, Chair @HouseDemocrats #MakeMyFamilyCount #2020Census
https://t.co/Rqiwg86MOL

I'm standing with leaders from Congressional Asian Pacific American Caucus (CAPAC),
Congressional Hispanic Caucus and the Congressional Black Caucus to ensure our families

and communities get their fair share of resources by participating in the 2020 Census.

You know who doesn't want you to complete the census? Donald Trump.
#GetCountedNYC #2020census https://t.co/I8ISMFNEk5

DOC 0002157
Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Mark
DeSaulnier (D-
CA-11) | US
House

Rep. Jim Cooper
(D-TN-5) | US
House

Rep. John
Sarbanes (D-MD-
3) | US House
Rep. John
Sarbanes (D-MD-
3) | US House

3-Mar-20 Facebook Post

3-Mar-20 Tweet

2-Mar-20 Tweet

2-Mar-20 Facebook Post

2-Mar-20 Tweet

Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 260 of 266

Fun fact: the #2020Census is confidential! The Census Bureau cannot release any personal
information to any government agency, including local law enforcement, the FBI, DHS, and
ICE. Be counted!

Fun fact: the #2020Census is confidential! The Census Bureau cannot release any personal
information to any government agency, including local law enforcement, the FBI, DHS, and
ICE. Be counted! https://t.co/OunpmipU91

RT @NashvilleCounts: The 2020 Census begins SOON, and this year it will be online as
welll! If you prefer to do it the old-school way, check your mailbox starting March 12.
#NashvilleCounts #2020USCensus #2020Census #EverybodyCounts
https://t.co/BDiqSTb8Ur

The #Census2020 begins in one month (April 1). You can complete your census form
online , by phone [?], or by mail [?]. Learn more at census.maryland.gov or
2020census.gov. #WeCount

The #Census2020 begins in one month (April 1). You can complete your census form
online , by phone [?], or by mail [?]. Learn more at https://t.co/goRpSkufo9 or
https://t.co/vR9ChMMmhy. #WeCount https://t.co/djrwEf7WHt

DOC 0002158
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 261 of 266

 

 

 

 

From: Christopher J Stanley (CENSUS/OCIA FED)

To: Albert E Fontenot (CENSUS/ADDC FED); Timothy P Olson (CENSUS/ADFO FED); Benjamin J Page (CENSUS/CFO
FED); James T Christy (CENSUS/LA FED): Kathleen M Styles (CENSUS/ADDC FED)

Cea: Ali Mohammad Ahmad (CENSUS/ADCOM FED

Subject: Draft memo to Congress

Date: Monday, April 27, 2020 3:53:29 PM

Attachments: Memo to Congress 4-27 updates.docx

Thank you.

Chris Stanley, Chief

Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

O: 301-763-4276 | M Pll
census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

 

 

 

 

DOC 0002159
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 262 of 266

From: Timothy P Olson (CENSUS/ADFO FED)

To: Albert E Fontenot (CENSUS/ADDC FED); Christopher J Stanley (CENSUS/OCIA FED)

Ca: Benjamin J Page (CENSUS/CFO FED); James T Christy (CENSUS/LA FED); Kathleen M Styles (CENSUS/ADDC
FED); Ali Mohammad Ahmad (CENSUS/ADCOM FED)

Subject: Re: Draft memo to Congress

Date: Monday, April 27, 2020 5:19:13 PM

Attachments: Memo to Congress 4-27 updates too edits.docx

 

Chris (and all), | cid a review and overall its pretty darned good!

| made some relatively minor suggestions/edits, plus something near the very end.

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

timothy.p.colson@census.gov

censyus.gov Connect with us on Social Media

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, April 27, 2020 3:55 PM

To: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Ce: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page
(CENSUS/CFO FED) <benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED)
<James.T.Christy@census.gov>; Kathleen M Styles (CENSUS/ADDC FED)
<kathleen.m.styles@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
<ali.m.ahmad@census.gov>

Subject: Re: Draft memo to Congress

Right after Hot Topics
Al

Albert E. Fontenot Jr.
Associate Director, Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-466

Sent from my iPhone

DOC 0002174
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 263 of 266

On Apr 27, 2020, at 3:53 PM, Christopher J Stanley (CENSUS/OCIA FED)
<christopher.|.stanley@census.gov> wrote:

This is the draft document in response to Chairwoman Maloney asking for more
background on the shift in operations and a change in the statutory cates.

Can you please review? Ali and | updated it based on recent developments and
think it is nearly ready for director's review and then the clearance process.

Thank you.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

<Memo to Congress 4-27 updates.docx>

DOC 0002175
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 264 of 266

From: Albert E Fontenot (CENSUS/ADDC FED

To: Christopher J Stanley (CENSUS/OCIA FED); Timothy P Olson (CENSUS/ADFO FED}: Benjamin J Page
{CENSUS/CFO FED): James T Christy (CENSUS/LA FED); Kathleen M Styles (CENSUS/ADDC FED)

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED

Subject: Re: Draft memo to Congress

Date: Monday, April 27, 2020 5:47:10 PM

Attachments: Baselined v Delayed Response Graph vaef.docx

 

See my edits -

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell 3
Pil

albert.e. fontenot@census.gov

 

 

 

 

census.gov
Connect with us on Social Media

 

From: Christopher J Stanley (CENSUS/OCIA FED} <christopher.j.stanley@census.gov>

Sent: Monday, April 27, 2020 3:53 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Cc: Ali Mohammad Ahmad (CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Draft memo to Congress

 

 

 

Thank you.

DOC 0002190
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 265 of 266

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs

U.S. Census Bureau

census.gov | @uscensusbureau
Shape your future. START HERE > 2020census.gov

DOC 0002191
Case 5:20-cv-05799-LHK Document 154-4 Filed 09/18/20 Page 266 of 266

 

From: Kathleen M Styles (CENSUS/ADDC FED)

To: Albert E Fontenot (CENSUS/ADDC FED); Christopher J Stanley (CENSUS/OCIA FED): Timothy P Olson
({CENSUS/ADFO FED); Benjamin J Page (CENSUS/CFO FED): James T Christy (CENSUS/LA FED)

Ce: Ali Mohammad Ahmad (CENSUS/ADCOM FED

Subject: Re: Draft memo to Congress

Date: Monday, April 27, 2020 6:02:59 PM

Attachments: Baselined v Delayed Response Graph vaef kms.docx

 

My comments on top of Al's. My biggest comment is that this should match the language in
the template letter that is in process at this time.

Kathleen M. Styles
Chief, Decennial Communications and Stakeholder Relationships
U.S. Bureau of the Census

Room 8H 168
(301) 763-0235 Office
jer 5 cel

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Monday, April 27, 2020 5:47 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Timothy P Olson
(CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Benjamin J Page (CENSUS/CFO FED)
<benjamin.j.page@census.gov>; James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>;
Kathleen M Styles (CENSUS/ADDC FED) <kathleen.m.styles@census.gov>

Cc: Ali Mohammad Ahmad (CENSUS/ADCOM FED} <ali.m.ahmad@census.gov>

Subject: Re: Draft memo to Congress

See my edits -

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

 

albert.e. fontenot@census.gov

census.gov
Connect with us on Social Media

DOC 0002206
